EXHIBIT 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
by and among
 
FIRST HUNTINGDON FINANCE CORP.,
 
TOLL BROTHERS, INC.,
 
and
 
THE LENDERS PARTY HERETO
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
and
 
BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents
 
and
 
CITICORP NORTH AMERICA, INC.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents
 
and
 
BNP PARIBAS,
and
CALYON NEW YORK BRANCH,
as Managing Agents
 
and
 
COMERICA BANK,
MIZUHO CORPORATE BANK, LTD.,
and
WASHINGTON MUTUAL BANK, FA,
as Co-Agents
 
Dated as of March 17, 2006
 
J. P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
Joint Lead Arrangers and Joint Bookrunners
 

 

--------------------------------------------------------------------------------





TABLE OF CONTENTS



     
Page
ARTICLE I
DEFINITIONS
1
ARTICLE II
THE CREDITS
31
2.1.
 
The Facilities.
31
2.1.1.
 
Revolving Credit Facility
31
2.1.2.
 
Term Loan Facility
32
2.1.3.
 
Payment
32
2.2.
 
Ratable Advances.
32
2.2.1.
 
Ratable Advances
32
2.2.2.
 
Ratable Advance Rate Options
32
2.2.3.
 
Method of Selecting Rate Options and Interest Periods for Ratable Advances
32
2.2.4.
 
Conversion and Continuation of Outstanding Ratable Advances
34
2.2.5.
 
Limitations
34
2.2.6.
 
Interest Period
34
2.3.
 
Competitive Bid Advances.
34
2.3.1.
 
Competitive Bid Option
34
2.3.2.
 
Competitive Bid Quote Request
34
2.3.3.
 
Invitation for Competitive Bid Quotes
35
2.3.4.
 
Submission and Contents of Competitive Bid Quotes
35
2.3.5.
 
Notice to Borrower
36
2.3.6.
 
Acceptance and Notice by Borrower
37
2.3.7.
 
Allocation by Competitive Bid Agent
37
2.3.8.
 
Limitations
38
2.3.9.
 
Administration Fee
38
2.3.10.
 
Declining Lender
38
2.4.
 
Facility Fee; Reductions in Aggregate Commitment
38
2.5.
 
Minimum Amount of Each Advance; Maximum Number of Advances
39
2.6.
 
Optional Principal Payments
39
2.7.
 
Funding
39
2.8.
 
Changes in Interest Rate, etc
40
2.9.
 
Rates Applicable After Default
40
2.10.
 
Method and Allocation of Payments
40
2.11.
 
Noteless Agreement; Evidence of Indebtedness
42
2.12.
 
Telephonic Notices
42
2.13.
 
Interest Payment Dates; Interest and Fee Basis
43
2.14.
 
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
43
2.15.
 
Lending Installations
43
2.16.
 
Non–Receipt of Funds by the Administrative Agent
43
2.17.
 
Extension of Facility Termination Dates
44
2.18.
 
Facility Increase
45
2.19.
 
Swing Line
47
2.20.
 
Replacement of a Lender
48
2.21.
 
Termination of Commitment of Declining Lender
49



i

--------------------------------------------------------------------------------





ARTICLE III
 
YIELD PROTECTION; TAXES
49
3.1.
 
Yield Protection
49
3.2.
 
Changes in Capital Adequacy Regulations
50
3.3.
 
Availability of Certain Advances
50
3.4.
 
Funding Indemnification
51
3.5.
 
Taxes
51
3.6.
 
Lender Statements; Survival of Indemnity
52
ARTICLE IV
 
THE LETTER OF CREDIT FACILITY
53
4.1.
 
Facility Letters of Credit
53
4.2.
 
Limitations
53
4.3.
 
Conditions
54
4.4.
 
Procedure for Issuance of Facility Letters of Credit
54
4.5.
 
Duties of Issuing Bank
55
4.6.
 
Participation
55
4.7.
 
Compensation for Facility Letters of Credit
57
4.8.
 
Issuing Bank Reporting Requirements
58
4.9.
 
Indemnification; Nature of Issuing Bank’s Duties
58
4.10.
 
Cash Collateralization
59
4.11.
 
No Obligation
60
ARTICLE V
 
CONDITIONS PRECEDENT
60
5.1.
 
Closing Conditions
60
5.2.
 
Each Advance
62
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
63
6.1.
 
Existence and Standing
63
6.2.
 
Authorization and Validity
63
6.3.
 
No Conflict; Consent
63
6.4.
 
Financial Statements
64
6.5.
 
Material Adverse Change
64
6.6.
 
Taxes
64
6.7.
 
Litigation and Contingent Obligations
64
6.8.
 
Subsidiaries
64
6.9.
 
Accuracy of Information
65
6.10.
 
Regulation U
65
6.11.
 
Material Agreements
65
6.12.
 
Compliance With Laws
65
6.13.
 
Ownership of Properties
65
6.14.
 
ERISA.
65
6.14.1.
 
Plan Assets; Prohibited Transactions
65
6.14.2.
 
Liabilities
65
6.14.3.
 
Plans and Benefit Arrangements
66
6.15.
 
Investment Company Act
67
6.16.
 
Intentionally Omitted
67
6.17.
 
Employment Matters
67
6.18.
 
Environmental Matters
67
6.19.
 
Senior Debt Status
69
6.20.
 
Designated Guarantors
69



ii

--------------------------------------------------------------------------------





ARTICLE VII
 
COVENANTS
69
7.1.
 
Financial Reporting
69
7.2.
 
Use of Proceeds
72
7.3.
 
Notice of Default
72
7.4.
 
Conduct of Business
72
7.5.
 
Taxes
73
7.6.
 
Insurance
73
7.7.
 
Compliance with Laws
73
7.8.
 
Maintenance of Properties
73
7.9.
 
Inspection
73
7.10.
 
Mergers; Consolidations; Dissolutions
73
7.11.
 
Distributions of Securities
74
7.12.
 
Disposition of Assets
74
7.13.
 
Borrower a Wholly-Owned Subsidiary
74
7.14.
 
Investments and Acquisitions
74
7.15.
 
Liens
74
7.16.
 
Additional Designated Guarantors
74
7.17.
 
Subordinated Indebtedness
75
7.18.
 
Intercompany Loans, Loans from Non-Loan Parties
75
7.19.
 
Appraisals.
76
7.19.1.
 
Procedures
76
7.19.2.
 
Costs
76
7.19.3.
 
Appraisers
76
7.20.
 
Mortgage Subsidiaries
76
7.21.
 
Qualified Ratings
76
7.22.
 
Updates to Schedules
77
7.23.
 
Plans and Benefit Arrangements
77
7.24.
 
Employment Matters
78
7.25.
 
Environmental Matters
79
7.26.
 
Environmental Certificates
80
7.27.
 
Senior Debt Status
80
7.28.
 
Financial Covenants.
80
7.28.1.
 
Leverage Ratio
80
7.28.2.
 
Borrowing Base
81
7.28.3.
 
Tangible Net Worth
81
7.28.4.
 
Mortgage Subsidiaries
81
7.29.
 
Financial Contracts
81
ARTICLE VIII
 
DEFAULTS
81
ARTICLE IX
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
84
9.1.
 
Acceleration
84
9.2.
 
Amendments
84
9.3.
 
Preservation of Rights
85



iii

--------------------------------------------------------------------------------





ARTICLE X
 
GENERAL PROVISIONS
86
10.1.
 
Survival of Representations
86
10.2.
 
Governmental Regulation
86
10.3.
 
Headings
86
10.4.
 
Entire Agreement
86
10.5.
 
Several Obligations; Benefits of this Agreement
86
10.6.
 
Expenses; Indemnification
86
10.7.
 
Numbers of Documents
87
10.8.
 
Accounting
87
10.9.
 
Severability of Provisions
87
10.10.
 
Nonliability of Lenders
87
10.11.
 
Confidentiality
88
10.12.
 
Nonreliance
88
10.13.
 
Conversion and Non-Designation of Designated Guarantors
88
10.14.
 
Non-Funding Lender
90
10.15.
 
USA PATRIOT ACT
90
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
90
11.1.
 
Appointment; Nature of Relationship
90
11.2.
 
Powers
91
11.3.
 
General Immunity
91
11.4.
 
No Responsibility for Loans, Recitals, etc
91
11.5.
 
Action on Instructions of Lenders
92
11.6.
 
Employment of Agents and Counsel
92
11.7.
 
Reliance on Documents; Counsel
92
11.8.
 
Administrative Agent’s Reimbursement and Indemnification
92
11.9.
 
Notice of Default
93
11.10.
 
Rights as a Lender
93
11.11.
 
Lender Credit Decision
93
11.12.
 
Successor Administrative Agent
94
11.13.
 
Administrative Agent’s Fee
94
11.14.
 
Delegation to Affiliates
95
11.15.
 
Agents’ Responsibilities and Duties
95
ARTICLE XII
 
SETOFF; RATABLE PAYMENTS
95
12.1.
 
Setoff
95
12.2.
 
Ratable Payments
95
ARTICLE XIII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
95
13.1.
 
Successors and Assigns
95
13.2.
 
Participations.
96
13.2.1.
 
Permitted Participants; Effect
96
13.2.2.
 
Voting Rights
96
13.2.3.
 
Benefit of Setoff
97
13.3.
 
Assignments.
97
13.3.1.
 
Permitted Assignments
97
13.3.2.
 
Effect; Effective Date
97
13.3.3.
 
Swing Line Commitment
98
13.4.
 
Dissemination of Information
98
13.5.
 
Tax Treatment
98



iv

--------------------------------------------------------------------------------



 
ARTICLE XIV
 
NOTICES
98
14.1.
 
Notices
98
14.2.
 
Change of Address
99
ARTICLE XV
 
COUNTERPARTS
99
ARTICLE XVI
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
99
16.1.
 
CHOICE OF LAW
99
16.2.
 
CONSENT TO JURISDICTION
99
16.3.
 
WAIVER OF JURY TRIAL
99



EXHIBITS AND SCHEDULES


PRICING SCHEDULE
 
Exhibit A
Form of Competitive Bid Note
Exhibit B
Form of Competitive Bid Quote
Exhibit C
Form of Competitive Bid Quote Request
Exhibit D
Form of Invitation for Competitive Bid Quote
Exhibit E-1
Form of Revolving Credit Note
Exhibit E-2
Form of Term Loan Note
Exhibit F
Form of Swing Line Note
Exhibit G
Form of Commitment and Acceptance
Exhibit H
Opinion of Company’s General Counsel
Exhibit I
Opinion of Ballard Spahr Andrews & Ingersoll LLP
Exhibit J
Form of Guaranty
Exhibit K
Form of Compliance Certificate
Exhibit L
Form of Environmental Certificate
Exhibit M
Form of Assignment and Assumption
Schedule 1
Lenders and Commitments
Schedule 2
Existing Letters of Credit
Schedule 3
Permitted Liens
Schedule 4
Existing Subordinated Indebtedness
Schedule 5
Intentionally Omitted
Schedule 6
Litigation and Contingent Obligations
Schedule 7
Subsidiaries
Schedule 8
Other Liens
Schedule 9
ERISA Matters
Schedule 10
Environmental Matters

 
v

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement, dated as of March 17, 2006, is among
First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the Lenders party hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).
 
RECITALS
 
A. The Borrower, the Company, JPMorgan Chase Bank, N.A., as administrative
agent, and certain lenders are party to a certain Credit Agreement (the
“Original Credit Agreement”) dated as of July 15, 2004.
 
B. The Borrower, the Company, the Administrative Agent and the Lenders party
hereto desire to amend and restate the Original Credit Agreement in its
entirety.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby amend and restate the Original
Credit Agreement in its entirety, and hereby covenant and agree, as follows:
 
ARTICLE I
 
DEFINITIONS
 
As used in this Agreement:
 
“ABR Advance” means an Advance that bears interest at the Alternate Base Rate.
 
“ABR Loan” means a Loan that bears interest at the Alternate Base Rate.
 
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a Revolving
Credit Lender for the relevant Competitive Bid Interest Period, the rate of
interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Revolving Credit Lender and accepted by the Borrower.
 
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Revolving
Credit Lenders to the Borrower at the same time and for the same Competitive Bid
Interest Period.
 
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.
 
“Absolute Rate Loan” means a Loan that bears interest at the Absolute Rate.
 
“Additional Lender” means a Qualified Bank (approved by the Administrative
Agent, which approval shall not be unreasonably withheld) or an existing Lender
that elects, upon request by the Borrower, to issue a Revolving Credit
Commitment, or to increase its existing Revolving Credit Commitment, or to make
an Additional Term Loan, pursuant to Section 2.18.
 
1

--------------------------------------------------------------------------------





“Additional Term Loan” means, with respect to an Additional Lender, such
Additional Lender’s Term Loan made pursuant to Section 2.18(c) with respect to
the Term Loan Facility.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Ratable Advance or
Eurodollar Bid Rate Advance for the relevant Eurodollar Interest Period or, with
respect to the determination of clause (b) of the definition of the Federal
Funds/Euro Rate, for a Eurodollar Interest Period of one month, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal to
(a) the LIBO Rate for such Eurodollar Interest Period multiplied by (b) the
Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XI.
 
“Administrative Agent’s Fee Letter” means that certain fee letter agreement
dated February 6, 2006, among the Borrower, the Administrative Agent and JPMSI,
as the same may be modified or amended from time to time.
 
“Advance” means a Revolving Credit Advance or Term Advance.
 
“Affected Lender” is defined in Section 2.20.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agent” means any Lender under this Agreement designated, and in its capacity,
as a co-agent, documentation agent, managing agent or syndication agent (but not
the Administrative Agent).
 
“Aggregate Available Revolving Credit” means at any time the amount by which (a)
the Aggregate Revolving Credit Commitment exceeds (b) the sum of (i) the
principal amount of all outstanding Revolving Credit Advances, plus (ii) the
Facility Letter of Credit Obligations.
 
“Aggregate Facility” means, at any time, the sum of (a) the Aggregate Revolving
Credit Commitment and (b) all outstanding Term Loans.
 
“Aggregate Facility Limit” means $2,700,000,000.00.
 
“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, as increased or reduced
from time to time pursuant to the terms hereof. As of the date hereof, the
Aggregate Revolving Credit Commitment is $1,800,000,000.


2

--------------------------------------------------------------------------------



 
        “Agreement” means this credit agreement, as it may be amended or
modified and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements filed by the Company with the SEC from time
to time.
 
“Agreement of Sale” means a fully-executed written agreement (substantially in a
form approved by the Administrative Agent, which approval shall not be
unreasonably withheld) between a Loan Party and a purchaser that is not an
Affiliate of the Company or any other member of Toll Group, providing for the
sale of a residential unit to such purchaser, which agreement (i) shall include
no contingency for the purchaser selling another residence, (ii) be accompanied
by a non-refundable (except on terms set forth in such agreement or as may be
prevented by applicable Law) deposit equal to the lesser of (x) ten percent
(10%) of the purchase price of the unit sold (at least one-half of which deposit
shall have been paid in cash), (y) the difference between the purchase price set
forth in such agreement and the amount of the mortgage contingency set forth in
such agreement (at least one-half of which deposit shall have been paid in cash)
and (z) the maximum amount of deposit which applicable Law permits the seller of
such unit to retain as liquidated damages if the closing of the sale of such
unit does not occur, and (iii) shall provide that the purchase price shall be
paid in cash or by title company check or by attorney check or by certified or
bank check at or before the closing of the sale (such cash or check may be
obtained by the purchaser from a loan provided by the seller or an Affiliate of
the seller). For the purpose of clause (z) above, applicable Law shall be deemed
to prohibit the seller from retaining a deposit if it creates a presumption that
the amount of such deposit is unreasonable and as such may not be retained by
the seller.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
 
“Applicable Fee Rate” means at any time the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Revolving Credit Commitment (without
regard to usage) at such time as determined pursuant to the Pricing Schedule.
 
“Applicable Letter of Credit Rate” means, at any time, the percentage rate per
annum at which Facility Letter of Credit Fees are accruing on outstanding
Facility Letters of Credit, which percentage rate shall be a rate per annum
equal to (i) the Applicable Ratable Advance Margin under the Revolving Credit
Facility at such time as determined pursuant to the Pricing Schedule, minus (ii)
0.125% per annum.
 
“Applicable Margins” means (a) with respect to the Revolving Credit Facility,
the Applicable Ratable Advance Margin for the Revolving Credit Facility and the
Applicable Fee Rate, as applicable, and (b) with respect to the Term Loan
Facility, the Applicable Ratable Advance Margin for the Term Loan Facility.
 
“Applicable Ratable Advance Margin” means, with respect to a Fixed Ratable
Advance or a Federal Funds/Euro-Rate Advance under the applicable Facility, the
percentage rate per annum applicable to such Advance, as determined with respect
to such Facility pursuant to the Pricing Schedule.
 
3

--------------------------------------------------------------------------------





“Application” means, with respect to a Facility Letter of Credit, such form of
application therefor and other documents related thereto (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the reasonable judgment of such Issuing Bank and the Administrative
Agent) to the interests of the Revolving Credit Lenders; provided, however, in
the event of any conflict between the terms of any Application and this
Agreement, the terms of this Agreement shall control.
 
“Arrangers” means JPMSI and Banc of America Securities LLC, a Delaware limited
liability company, and their respective successors.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assessment Rate” means, for any CD Interest Period, the annual assessment rate
in effect on the first day of such CD Interest Period payable by a member of the
Bank Insurance Fund classified as “adequately-capitalized” and within
supervisory subgroup “A” (or a comparable successor risk classification) within
the meaning of 12 C.F.R. Part 327 (or any successor provision) to the Federal
Deposit Insurance Corporation for insurance by such Corporation of time deposits
made in dollars at the offices of such member in the United States; provided
that if, as a result of any change in any law, rule or regulation, it is no
longer possible to determine the Assessment Rate as aforesaid, then the
Assessment Rate shall be such annual rate as shall be determined by the
Administrative Agent to be representative of the cost of such insurance to the
Lenders.
 
“Assignment and Assumption” is defined in Section 13.3.1.
 
“Assumed Purchase Money Loans” means at any time the outstanding amount of all
loans secured by assets purchased by the Designated Guarantors and assumed or
entered into by the applicable Designated Guarantor on the date of purchase,
provided that (i) the amount of any such loan does not exceed the purchase price
of the applicable asset and (ii) recourse for each such loan is limited to the
applicable Designated Guarantor; and any amendment, modification, extension or
refinancing of such loans, provided that with respect to the loans, as amended,
modified, extended, or refinanced (A) the aggregate amount thereof shall not
exceed the amount of the loans which existed at the time the applicable
Designated Guarantor purchased such asset, (B) such loans and refinancings shall
not be secured by any assets of any Loan Party other than those initially
purchased by the applicable Designated Guarantor and improvements constructed
thereon in the normal course of the Loan Parties’ homebuilding business, and (C)
at least 80% of the amount thereof shall be provided by the same lenders which
provided the loans which existed at the time the applicable Designated Guarantor
purchased such assets.
 
“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.
 
4

--------------------------------------------------------------------------------





“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the Controlled Group.
 
“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
 
“Borrower” means First Huntingdon Finance Corp., a Delaware corporation, and its
successors and assigns.
 
“Borrowing Base” means at any time the sum (without duplication) of (i) 100% of
Category 1 Borrowing Base Assets (except as otherwise hereinafter provided);
(ii) 75% of Category 2 Borrowing Base Assets (except as otherwise hereinafter
provided); (iii) 60% of Category 3 Borrowing Base Assets; and (iv) 50% of
Category 4 Borrowing Base Assets. Notwithstanding the foregoing, the Borrower
may elect to combine the Category 1 Borrowing Base Assets and Category 2
Borrowing Base Assets into one category, in which event, in place of items (i)
and (ii) above, 85% of the sum (without duplication) of the Category 1 Borrowing
Base Assets and Category 2 Borrowing Base Assets shall be included in the
Borrowing Base, provided that the Borrower shall represent and warrant in the
applicable Borrowing Base Certificate that (A) 85% of the sum (without
duplication) of the Category 1 Borrowing Base Assets and Category 2 Borrowing
Base Assets is less than (B) the sum (without duplication) of items (i) and (ii)
above. All Borrowing Base Assets must be assets owned by the Loan Parties
subject only to Permitted Liens and (except as otherwise provided in Section
7.19) shall be valued at book value, reduced (without duplication) by the
Remediation Adjustment (if any) applicable to such Borrowing Base Assets.
 
“Borrowing Base Assets” means the Category 1 Borrowing Base Assets, Category 2
Borrowing Base Assets, Category 3 Borrowing Base Assets and Category 4 Borrowing
Base Assets.
 
“Borrowing Base Certificate” means a certificate, in a form satisfactory to the
Administrative Agent, calculating the Borrowing Base as of the last day of a
fiscal quarter, and delivered pursuant to Section 7.1(viii).
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.
 
5

--------------------------------------------------------------------------------



 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Category 1 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
residential units and buildings under construction subject to an Agreement of
Sale; (2) completed residential units and buildings subject to an Agreement of
Sale; (3) land (and related site improvements and development costs) related to
the assets described in items (1) and (2); and (4) interest, overhead, taxes and
other costs (to the extent capitalized under Agreement Accounting Principles)
related to the assets described in items (1), (2) and (3).
 
“Category 2 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
residential units and buildings under construction not under Agreement of Sale;
(2) completed residential units and buildings not under Agreement of Sale; (3)
land (and related site improvements and development costs) related to the assets
described in items (1) and (2); and (4) interest, overhead, taxes and other
costs (to the extent capitalized under Agreement Accounting Principles) related
to the assets described in items (1), (2) and (3).
 
“Category 3 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1) site
improvements on land owned by a Loan Party that is not subject to an Agreement
of Sale; and (2) interest, overhead, taxes and other costs (to the extent
capitalized under Agreement Accounting Principles) related to the assets
described in item (1).
 
“Category 4 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
acquisition and development costs (excluding site improvement costs) of land
owned by a Loan Party that is not subject to an Agreement of Sale; and (2)
interest, overhead, taxes and other costs (to the extent capitalized under
Agreement Accounting Principles) related to the assets described in item (1).
 
“CD Interest Period” means, with respect to a Fixed CD Rate Advance, a period of
30, 60, 90 or 180 days (or, subject to approval by all Lenders under the
applicable Facility, 270 or 360 days) commencing on a Business Day selected by
the Borrower pursuant to this Agreement. If such CD Interest Period would end on
a day which is not a Business Day, such CD Interest Period shall end on the next
succeeding Business Day.
 
“Change” is defined in Section 3.2.
 
“Change of Control” means the occurrence of any one or more of the following
events:
 

 
(A)
The acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of a Loan Party; or

 


6

--------------------------------------------------------------------------------






 
(B)
There shall be consummated any consolidation or merger to which the Company is a
party except a merger or consolidation where the holders of voting stock of the
Company prior to such merger or consolidation own more than 50% of the voting
stock of the continuing or surviving corporation outstanding after such merger
or consolidation (whether or not the Company is such continuing or surviving
corporation).

 
“Closing Date” means the Business Day on which the conditions set forth in
Section 5.1 are satisfied.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commitment” means (a) with respect to the Revolving Credit Facility, a
Revolving Credit Commitment and (b) with respect to the Term Loan Facility, a
Term Commitment.
 
“Commitment and Acceptance” is defined in Section 2.18(b).
 
“Company” means Toll Brothers, Inc., a Delaware corporation.
 
“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by one or more of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Interest Period.
 
“Competitive Bid Agent” means, with respect to a Competitive Bid Quote Request,
either the Administrative Agent or the Borrower, as specified in such
Competitive Bid Quote Request as provided in Section 2.3.2.
 
“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
 
“Competitive Bid Interest Period” means, in the case of a Eurodollar Bid Rate
Advance, a Eurodollar Interest Period and, in the case of an Absolute Bid
Advance, a period of not less than 14 nor more than 360 days, in each case as
selected by the Borrower pursuant to this Agreement. If such Competitive Bid
Interest Period would end on a day which is not a Business Day, such Competitive
Bid Interest Period shall end on the next succeeding Business Day (except as
otherwise provided in the definition of “Eurodollar Interest Period”).
 
“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
 
“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurodollar Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Eurodollar Base Rate.
 
7

--------------------------------------------------------------------------------



 
“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Revolving Credit
Lender and payable to the order of such Revolving Credit Lender, including any
amendment, modification, renewal or replacement of such promissory note.
 
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit B hereto completed and delivered by a Revolving Credit Lender to the
Competitive Bid Agent in accordance with Section 2.3.4.
 
“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit C hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.
 
“Competitive Bid Sublimit” means, at any time, an amount equal to fifty percent
(50%) of the Aggregate Revolving Credit Commitment, as such Aggregate Revolving
Credit Commitment may increase or decrease from time to time hereunder.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period in accordance with Agreement Accounting Principles.
 
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees or in effect guarantees any
Indebtedness of any other Person in any manner, whether directly or indirectly.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion” is defined in Section 10.13.
 
“Declining Lender” is defined in Section 2.17.
 
“Declining Lender’s Termination Date” means, (a) with respect to a Revolving
Credit Declining Lender, its Revolving Credit Declining Lender’s Termination
Date and (b) with respect to a Term Declining Lender, its Term Declining
Lender’s Termination Date.
 
“Default” means an event described in Article VIII.
 
“Designated Guarantors” means any Subsidiary of the Company that at any time has
executed and delivered a Guaranty Agreement (or a Supplemental Guaranty) and
that has not been released therefrom in accordance with the provisions of
Section 10.13.


8

--------------------------------------------------------------------------------



 
“Environmental Certificate” is defined in Section 7.26.
 
“Environmental Complaint” means any written complaint setting forth a cause of
action for personal or property damage or equitable relief, order, notice of
violation, citation, request for information issued pursuant to any
Environmental Laws by an Official Body, subpoena or other written notice of any
type relating to, arising out of, or issued pursuant to any of the Environmental
Laws or any Environmental Conditions, as the case may be.
 
“Environmental Conditions” means any conditions of the environment, including,
without limitation, the work place, the ocean, natural resources (including
flora or fauna), soil, surface water, ground water, any actual or potential
drinking water supply sources, substrata or the ambient air, relating to or
arising out of, or caused by the use, handling, storage, treatment, recycling,
generation, transportation, release, spilling, leaking, pumping, emptying,
discharging, injecting, escaping, leaching, disposal, dumping, threatened
release or other management or mismanagement of Regulated Substances resulting
from the use of, or operations on, the Property.
 
“Environmental Laws” means any Laws relating to (i) the protection of the
environment, (ii) the effect of the environment on human health, (iii)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“Environmentally Approved Land” shall mean land owned by a Loan Party as to
which there has been delivered to such Loan Party and, to the extent required
under Section 7.26, the Administrative Agent an Environmental Certificate that
either (a) contains no exceptions on Exhibit A thereto except for Permitted
Environmental Exceptions, or (b) if it contains any exceptions other than
Permitted Environmental Exceptions, such exceptions shall have been (i) approved
by the Administrative Agent, which approval has not been reversed by the
Required Lenders under Section 7.26 or (ii) approved by the Required Lenders if
the Administrative Agent initially does not approve such exceptions.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Escrow Agreement” means an agreement or other similar arrangement with a
municipality or any other Official Body, including without limitation any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such municipality or other Official Body that the Company or an
Affiliate of the Company will properly and timely complete work it has agreed to
perform for the benefit of such municipality or other Official Body, under the
terms of which a bank (including a Lender hereunder) or other Person agrees to
set aside or otherwise make available a specified amount of funds which will be
paid to such municipality or other Official Body upon request by such
municipality or other Official Body in accordance with the terms of such
agreement in the event the Company or such Affiliate fails to perform such work.
 
9

--------------------------------------------------------------------------------





“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.
 
“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Revolving Credit Lender for the relevant Eurodollar Interest Period, the
sum of (a) the Adjusted LIBO Rate applicable to such Eurodollar Interest Period,
plus or minus (b) the Competitive Bid Margin offered by such Revolving Credit
Lender and accepted by the Borrower. The Eurodollar Bid Rate shall be rounded to
the next higher multiple of 1/100 of 1% if the rate is not such a multiple.
 
 
“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
 
“Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears interest at
the Eurodollar Bid Rate.
 
“Eurodollar Interest Period” means, with respect to a Eurodollar Ratable
Advance, a period of one, two, three or six months (or, subject to approval by
all Lenders under the applicable Facility, nine or twelve months) or, with
respect to a Eurodollar Bid Rate Advance, a period of one, two, three, six, nine
or twelve months, in each case commencing on a Business Day selected by the
Borrower pursuant to this Agreement or, with respect to the determination of
clause (b) of the definition of the Federal Funds/Euro Rate, a period of one
month. Such Eurodollar Interest Period shall end on the day which corresponds
numerically to such date one, two, three, six, nine or twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third, sixth, ninth or twelfth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
 
“Eurodollar Loan” means a Eurodollar Bid Rate Loan or a Eurodollar Ratable Loan.
 
“Eurodollar Ratable Advance” means an Advance (other than a Federal
Funds/Euro-Rate Advance) which bears interest at a Eurodollar Rate requested by
the Borrower pursuant to Section 2.2.
 
“Eurodollar Ratable Loan” means a Loan (other than a Federal Funds/Euro-Rate
Loan) which bears interest at a Eurodollar Rate requested by the Borrower
pursuant to Section 2.2.
 
“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance under a
Facility for the relevant Eurodollar Interest Period or, with respect to the
determination of clause (b) of the definition of the Federal Funds/Euro-Rate,
for a Eurodollar Interest Period of one month, a rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the sum of (i) the
Adjusted LIBO Rate applicable to such Eurodollar Interest Period, plus (ii) the
Applicable Ratable Advance Margin for such Facility in effect two Business Days
prior to such Advance.
 
10

--------------------------------------------------------------------------------



 
“Excess Investments” means at any time the amount (if any) by which Special
Investments exceeds 25% of Consolidated Net Worth.
 
“Excluded Assets” means at any time any of the following assets of the Loan
Parties: (1) assets subject to any Lien securing Indebtedness (except for
Permitted Purchase Money Loans in which the applicable Loan Party and its
successors shall have full rights to prepay without premium or penalty, or if a
premium or penalty may be imposed, the total potential premium or penalty is
added to the principal amount of such Indebtedness for computation purposes,
provided, that the Borrower may elect in its sole discretion to designate any
asset subject to a Permitted Purchase Money Loan as an Excluded Asset (thereby
excluding such asset from the calculation of the Borrowing Base), in which event
any potential prepayment penalties and premiums on such Permitted Purchase Money
Loan shall not be included in computing Indebtedness); (2) land, site
improvements, development costs and units or buildings constructed or under
construction on such land if the applicable Loan Party has not received
Preliminary Approval with respect to such land or if such Land is not
Environmentally Approved Land; and (3) payments for options.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it (including in either case withholding
taxes related thereto) by (i) the jurisdiction under the laws of which such
Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2 hereto heretofore issued, pursuant to the Original Credit Agreement,
by the Revolving Credit Lenders identified in Schedule 2 and outstanding as of
the date hereof.
 
“Extension Date” is defined in Section 2.17.
 
“Extension Request” is defined in Section 2.17.
 
“Facility” means the Revolving Credit Facility or the Term Loan Facility, as
applicable.
 
“Facility Fee” is defined in Section 2.4.
 
“Facility Increase” is defined in Section 2.18.
 
“Facility Letter of Credit” means (i) any Existing Letter of Credit and (ii) any
Letter of Credit (which, in the case of a Performance Letter of Credit, may be
an Escrow Agreement) hereafter issued by an Issuing Bank for the account of the
Borrower or another Loan Party in accordance with Article IV.
 
“Facility Letter of Credit Fee” means, for any period, a fee, payable with
respect to each Facility Letter of Credit issued by an Issuing Bank outstanding
in such period, in an amount per annum equal to the product of (i) the daily
average Applicable Letter of Credit Rate during such period and (ii) the daily
average undrawn face amount of such Facility Letter of Credit, computed on the
basis of the actual number of days such Facility Letter of Credit is outstanding
in such period.
 
11

--------------------------------------------------------------------------------



 
“Facility Letter of Credit Notice” is defined in Section 4.4(c).
 
“Facility Letter of Credit Obligations” means at any time the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuing Bank on any Facility Letters of
Credit to the extent (if any) not reimbursed by the Borrower or the Revolving
Credit Lenders under Section 4.6.
 
“Facility Ratable Share” means (a) with respect to a Revolving Credit Lender,
its Revolving Credit Ratable Share and (b) with respect to a Term Lender, its
Term Ratable Share.
 
“Facility Termination Date” means (a) with respect to the Revolving Credit
Facility, the Revolving Credit Facility Termination Date and (b) with respect to
the Term Loan Facility, the Term Maturity Date.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding business day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Federal Funds/Euro-Rate” means, for any day, an interest rate per annum equal
to the greater of (a) the sum of (i) the Federal Funds Effective Rate for the
Business Day immediately preceding such day, plus (ii) the Applicable Ratable
Advance Margin under the applicable Facility, plus (iii) 0.25% per annum, and
(b) a rate equal to the Eurodollar Rate for a Eurodollar Interest Period of one
month commencing on the second Business Day after such day. The Federal
Funds/Euro-Rate shall be recomputed each day.
 
“Federal Funds/Euro-Rate Advance” means an Advance that bears interest at the
Federal Funds/Euro-Rate.
 
“Federal Funds/Euro-Rate Loan” means a Loan that bears interest at the Federal
Funds/Euro-Rate.
 
“Fee Letter” means that certain letter agreement dated February 6, 2006 among
the Borrower, the Administrative Agent and JMPSI with respect to fees payable to
the Lenders hereunder.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options.
 
12

--------------------------------------------------------------------------------



 
“Financial Letter of Credit” means any Letter of Credit issued on behalf of a
Loan Party that is not a Performance Letter of Credit and that is issued to a
Person to ensure payment by a Loan Party or other Affiliate of the Company of a
financial obligation or satisfaction by a Loan Party or other Affiliate of any
other obligation of a Loan Party or other Affiliate.
 
“Fitch” means Fitch, Inc.
 
“Fixed CD Base Rate” means, with respect to a Fixed CD Rate Advance for the
relevant CD Interest Period, the secondary market rate for certificates of
deposit having a term approximately equal to such CD Interest Period, in each
case reported as being in effect on such day by the Board through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day) or, if such
rate is not so reported on such day or such next preceding Business Day, the
average of the secondary market quotations for certificates of deposit, in the
approximate amount of the Administrative Agent’s relevant Fixed CD Rate Loan and
having a maturity approximately equal to such CD Interest Period, of major money
center banks in New York City received at approximately 10:00 a.m., New York
City time, on such day by the Administrative Agent from three negotiable
certificate of deposit dealers of recognized standing selected by it.
 
“Fixed CD Rate” means, with respect to a Fixed CD Rate Advance under a Facility
for the relevant CD Interest Period, a rate per annum (rounded upwards to, if
necessary, to the next 1/100th of 1%) equal to the sum of (i) (a) the Fixed CD
Base Rate for such CD Interest Period multiplied by (b) the Statutory Reserve
Rate, plus (ii) the applicable Assessment Rate, plus (iii) the Applicable
Ratable Advance Margin under such Facility as of the date of such Advance.
 
“Fixed CD Rate Advance” means an Advance that bears interest at a Fixed CD Rate.
 
“Fixed CD Rate Loan” means a Loan that bears interest at a Fixed CD Rate.
 
“Fixed Ratable Advance” means a Eurodollar Ratable Advance or a Fixed CD Rate
Advance.
 
“Fixed Ratable Loan” means a Eurodollar Ratable Loan or a Fixed CD Rate Loan.
 
“Fixed Rate” means the Fixed CD Rate, the Eurodollar Rate, the Eurodollar Bid
Rate or the Absolute Rate.
 
“Fixed Rate Advance” means an Advance that bears interest at a Fixed Rate.
 
“Fixed Rate Loan” means a Loan that bears interest at a Fixed Rate.
 
“Floating Rate” means the Alternate Base Rate or the Federal Funds/Euro-Rate.
 
“Floating Rate Advance” means an Advance that bears interest at a Floating Rate.


13

--------------------------------------------------------------------------------



 
“Floating Rate Borrowing” means a Loan that bears interest at a Floating Rate.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Guarantors” means the Company and the Designated Guarantors.
 
“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Company and the Designated Guarantors to the Administrative
Agent for the benefit of the Lenders, as such guaranty agreement may be amended
or modified (including, without limitation, by delivery of a Supplemental
Guaranty) and in effect from time to time.
 
“Increase Date” is defined in Section 2.18(c).
 
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) reimbursement obligations
under Financial Letters of Credit, and (ix) any other obligation for borrowed
money which in accordance with Agreement Accounting Principles would be shown as
a liability on the consolidated balance sheet of such Person. The amount of
Indebtedness shall include potential prepayment penalties and premiums on such
Indebtedness to the extent provided in the definition of “Excluded Assets.” In
no event shall Indebtedness include (a) Indebtedness owed by one Loan Party to
another Loan Party or (b) any obligation of a Loan Party to reimburse the issuer
of a performance bond issued in the ordinary course of business.
 
“Intercompany Agreement” is defined in Section 7.18.
 
“Intercompany Loans” means the loans from the Borrower to the applicable Loan
Party using the proceeds of Loans hereunder.
 
“Intercompany Notes” is defined in Section 7.18.
 
“Interest Period” means a CD Interest Period or a Eurodollar Interest Period or
a Competitive Bid Interest Period (as applicable).
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
14

--------------------------------------------------------------------------------



 
“Investment Grade Rating” means a Qualified Rating of (i) BBB- or higher by S&P,
or (ii) Baa3 or higher by Moody’s.
 
“Investments in Mortgage Subsidiaries” means, without duplication, at any time
the sum of the following: (i) all Investments by any Loan Party directly or
indirectly in the capital stock of or other payments (except in connection with
the transactions for fair value in the ordinary course of business) to any of
the Mortgage Subsidiaries, (ii) all loans by any Loan Party directly or
indirectly to any of the Mortgage Subsidiaries, (iii) all Contingent Obligations
of any Loan Party directly or indirectly in respect of the obligations of any of
the Mortgage Subsidiaries, and (iv) all other obligations, contingent or
otherwise, of the Loan Parties to or for the benefit of any of the Mortgage
Subsidiaries; provided that, Investments in Mortgage Subsidiaries shall not
include any amounts that a Mortgage Subsidiary owes to a Loan Party to reimburse
such Loan Party for any taxes paid or payable by such Loan Party on account of
such Mortgage Subsidiary.
 
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit D hereto, completed and delivered by
the Competitive Bid Agent to the Revolving Credit Lenders in accordance with
Section 2.3.3.
 
“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended (as applicable).
 
“Issuing Bank” means any Revolving Credit Lender that has issued an Existing
Letter of Credit or may from time to time issue a Facility Letter of Credit in
accordance with the provisions of Article IV.
 
“Issuing Bank’s L/C Limit” means, with respect to a Revolving Credit Lender at
any time, an amount equal to sixty-six and two-thirds percent (66⅔ %) of its
Revolving Credit Commitment at such time, or such higher or lower amount as
shall be agreed by such Revolving Credit Lender at the request of the Borrower.
Such Revolving Credit Lender or the Borrower shall notify the Administrative
Agent of any such change in the Revolving Credit Lender’s Issuing Bank’s L/C
Limit.
 
“JPMorgan Chase” means JPMorgan Chase Bank, N.A., in its individual capacity,
and its successors.
 
“JPMSI” means J.P. Morgan Securities Inc., a Delaware corporation.
 
“Labor Contracts” means all employee benefit plans, employment agreements,
collective bargaining agreements and labor contracts to which any Loan Party is
a party.
 
“Land and Land Development Costs” means at any time the book value of all land
owned by the Loan Parties and all land development and carrying costs related
thereto, excluding all land which has been substantially improved and the land
development and carrying costs related thereto.
 
“Law” means any and all applicable federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions.


15

--------------------------------------------------------------------------------



 
“L/C Sublimit” means an amount equal to sixty-six and two-thirds percent (66⅔ %)
of the Aggregate Revolving Credit Commitment, as the Aggregate Revolving Credit
Commitment may be increased or decreased from time to time in accordance with
the provisions of this Agreement.
 
“Lender” means a Revolving Credit Lender (including the Swing Line Lender) or a
Term Lender.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
(such as an Escrow Agreement) which is issued upon the application of such
Person or upon which such Person is an account party or for which such Person is
in any way liable.
 
“Leverage Ratio” means at any time the ratio of (a) the amount by which (i)
Total Indebtedness, less Permitted Nonrecourse Indebtedness, exceeds (ii) the
cash in excess of $10,000,000 held by the Toll Group, to (b) the sum of (i)
Tangible Net Worth and (ii) fifty percent (50%) of Qualified Subordinated
Indebtedness (provided that the amount in this clause (ii) shall not exceed
66-2/3% of Consolidated Net Worth).
 
“LIBO Rate” means, with respect to any Eurodollar Ratable Advance or Eurodollar
Bid Rate Advance for any Eurodollar Interest Period, or with respect to the
determination of the Federal Funds/Euro-Rate, the rate appearing on Telerate
Page 3750 (formerly the Dow Jones Market Service) or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two business days prior to the commencement of the Eurodollar
Interest Period for such Eurodollar Ratable Advance or Eurodollar Bid Rate
Advance, or, in the case of determination of the Federal Funds/Euro-Rate, a
Eurodollar Interest Period of one month, as the rate for dollar deposits with a
maturity comparable to such Eurodollar Interest Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such Eurodollar Ratable Advance or Eurodollar Bid Rate Advance (or
Federal Funds/Euro-Rate) for such Eurodollar Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Eurodollar Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two business days prior to the
commencement of such Eurodollar Interest Period.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
16

--------------------------------------------------------------------------------



 
“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof). For avoidance of doubt,
the term “Loan” includes each Revolving Credit Loan, Term Loan, Competitive Bid
Loan and Swing Line Advance.
 
“Loan Documents” means this Agreement, the Guaranty Agreements and any Notes
issued pursuant to Section 2.11.
 
“Loan Parties” means the Company, the Borrower and (subject to the provisions of
Section 10.13) the Designated Guarantors.
 
“Majority Lenders” means (i) subject to the provisions of Section 2.18(d), if
there exists no Default or if a Default exists but there are no Loans or
Facility Letters of Credit outstanding, Lenders (excluding Non-Funding Lenders)
whose Revolving Credit Commitments and Term Loans (in the aggregate) equal or
exceed 51% or more of the Revolving Credit Commitments and Term Loans (in the
aggregate) of all of the Lenders (excluding Non-Funding Lenders), or (ii) if a
Default exists and is continuing and there are Loans or Facility Letters of
Credit outstanding, Lenders (excluding Non-Funding Lenders) whose Total
Revolving Credit Exposure and outstanding Term Loans (in the aggregate) equal or
exceed 51% or more of the Total Revolving Credit Exposure and Term Loans (in the
aggregate) of all of the Lenders (excluding Non-Funding Lenders).
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Loan Parties taken as a whole, (ii) the ability of the Loan Parties taken as a
whole to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
 
“Material Indebtedness” is defined in Section 8.4.
 
“Maximum Deductible Amount” is defined in Section 7.28.3.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Mortgage Banking Business” means the business of issuing mortgage loans on
residential properties (whether for purchase of homes or refinancing of existing
mortgages), purchasing and selling mortgage loans, issuing securities backed by
mortgage loans, acting as a broker of mortgage loans and other activities
customarily associated with mortgage banking and related businesses.
 
“Mortgage Subsidiaries’ Adjusted Shareholders’ Equity” means at any time the
stockholders’ equity (less goodwill) of the Mortgage Subsidiaries determined on
a consolidated basis in accordance with Agreement Accounting Principles, plus
the outstanding amount of any loans made by the Loan Parties to the Mortgage
Subsidiaries (except for intercompany payables to one or more of the Loan
Parties in respect of the Mortgage Subsidiaries’ share of accrued consolidated
income tax liabilities which have not yet been paid by the Loan Parties) or
other Investments in Mortgage Subsidiaries that are not included in the
stockholders’ equity of the Mortgage Subsidiaries.
 
17

--------------------------------------------------------------------------------





“Mortgage Subsidiaries’ Liabilities” means at any time all Indebtedness of any
of the Mortgage Subsidiaries at such date determined on a combined basis as a
group in accordance with Agreement Accounting Principles, plus accrued income
taxes payable by any of the Mortgage Subsidiaries within one year of such date.
 
“Mortgage Subsidiary” means any corporation, limited partnership, limited
liability company or business trust that is (a) organized after the Closing Date
or designated by the Company as a Mortgage Subsidiary after the Closing Date,
(b) a Subsidiary of the Company and (c) engaged in the Mortgage Banking
Business.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
 
“New Lender” means a New Revolving Credit Lender or a New Term Lender, as
applicable.
 
“New Revolving Credit Lender” means an Additional Lender that, immediately prior
to its purchase of the Revolving Credit Commitment of a Revolving Credit Lender
pursuant to Section 2.20 or its issuance of a Revolving Credit Commitment
pursuant to Section 2.18, was not a Revolving Credit Lender hereunder.
 
“New Term Lender” means an Additional Lender that, immediately prior to its
purchase of the Term Loans of a Term Lender pursuant to Section 2.20 or its
issuance of a Term Commitment pursuant to Section 2.18, was not a Term Lender.
 
“Non-Designation” is defined in Section 10.13.
 
“Non-Funding Lender” means any Lender that has (a) failed to make a Loan
required to be made by it hereunder or (b) given notice to the Borrower or the
Administrative Agent that it will not make, or that it has disaffirmed or
repudiated any obligation to make, Loans required to be made by it hereunder.
 
“Non-Loan Parties” means members of the Toll Group or any Affiliate thereof,
excluding the Company, the Borrower and the Designated Guarantors.
 
“Non-U.S. Lender” is defined in Section 3.5(c).
 
“Notes” means, collectively, the Competitive Bid Notes, the Revolving Credit
Notes, the Term Notes and the Swing Line Note; and “Note” means any one of the
Notes.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the Facility Letter of Credit Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Loan Parties to the Lenders or to any Lender, the Administrative Agent or any
indemnified party arising under the Loan Documents, including without
limitation, the Revolving Credit Obligations and the Term Obligations.
 
18

--------------------------------------------------------------------------------





“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
 
“Original Credit Agreement” is described in Recital A.
 
“Other Taxes” is defined in Section 3.5(b).
 
“Participant” is defined in Section 13.2.1.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Performance Letter of Credit” means (a) any Letter of Credit issued on behalf
of a Loan Party in favor of a municipality or any other Official Body, including
without limitation, any utility, water or sewer authority, or other similar
entity for the purpose of assuring such municipality, other Official Body,
utility, water or sewer authority or similar entity that an Affiliate of the
Company will properly and timely complete work it has agreed to perform for the
benefit of such municipality, other Official Body, utility, water or sewer
authority or similar entity or (b) an Escrow Agreement.
 
“Permitted Environmental Exception” means an exception set forth on an
Environmental Certificate that an independent environmental engineer certifies
can, in the judgment of such engineer, be cured by remediation that shall cost
less than $500,000 to complete and that the Borrower certifies to the Lenders
that it or another Loan Party shall timely cure in accordance with applicable
Environmental Laws. If the engineer cannot or does not determine and certify as
to the cost of such remediation, the exception shall not be a Permitted
Environmental Exception.
 
“Permitted Investments” means Investments that are (i) cash or cash equivalents
including corporate bonds, stocks and similar Investments; (ii) accounts
receivable and trade credit created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(iii) Investments in a Guarantor; (iv) loans to directors, officers, employees,
agents, customers or suppliers in the ordinary course, including the financing
to purchasers of homes and other residential properties from a Loan Party; (v)
Investments in Mortgage Subsidiaries; (vi) Investments in joint ventures
(whether in partnership, corporate, limited liability company or other form);
(vii) Investments in real estate and/or mortgages and/or receivables secured by
real estate including stock or partnership or membership interests in real
estate related companies; (viii) Investments in Non-Loan Parties or entities
which will become Non-Loan Parties by reason of such Investment; (ix) loans to
employees for the purpose of acquiring the Company’s stock; (x) Financial
Contracts permitted hereunder; and (xi) other Investments in the ordinary course
of business.


19

--------------------------------------------------------------------------------



 
“Permitted Liens” means
 

 
(i)
Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable and pledges or deposits
made in the ordinary course of business to secure payment of workmen’s
compensation, or to participate in any fund in connection with workmen’s
compensation, unemployment insurance, old-age pensions or other social security
programs;

 

 
(ii)
Statutory Liens and other Liens of mechanics, workmen and contractors, provided
that the Liens permitted by this subsection (ii) have not been filed or, if such
Liens have been filed, either (i) a stay of enforcement thereof has been
obtained within 60 days, (ii) such Liens have been satisfied of record within 60
days after the date of filing thereof or (iii) such Liens are being contested in
good faith by appropriate proceedings and adequate reserves have been
established therefor in accordance with GAAP;

 

 
(iii)
Liens granted (A) by the Loan Parties in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business, or (B) by third parties in favor of the Loan Parties
pursuant to Agreements of Sale;

 

 
(iv)
Encumbrances consisting of zoning restrictions, easements or other restrictions
on the use of real property, none of which materially impairs the use of such
property or the value thereof, and none of which is violated in any material
respect by existing or proposed structures or land use;

 

 
(v)
Liens, security interests and mortgages, if any, in favor of the Administrative
Agent for the benefit of the Lenders and Liens on cash, cash equivalents,
deposit accounts, warehouse receipts and related goods and documents granted to
a Lender (or a “Lender,” as defined in the Original Credit Agreement that is not
a Lender hereunder) as security for the obligations of the Loan Parties under
Facility Letters of Credit (or “Facility Letters of Credit” (as defined in the
Original Credit Agreement) that are not Existing LCs);

 

 
(vi)
Any Lien existing on the date of this Agreement and described on Schedule 3
hereto and any Lien securing a refinancing of the Indebtedness secured by a Lien
described on Schedule 3, provided that the principal amount secured thereby is
not hereafter increased and no additional assets (except for improvements
constructed on such assets in the normal course of the Company’s business)
become subject to such Lien unless such change would be permitted under other
provisions hereof;



20

--------------------------------------------------------------------------------



 

 
(vii)
The following, (A) if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings diligently conducted so long as levy
and execution thereon have been stayed and continue to be stayed or (B) if a
final judgment is entered and such judgment is discharged, stayed or bonded
within thirty (30) days of entry:

 

 
(1)
Claims or Liens for taxes, assessments or charges due and payable and subject to
interest or penalty, provided that the Loan Parties maintain such reserves and
other appropriate provisions as shall be required by Agreement Accounting
Principles and pay all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien; or

 

 
(2)
Claims, Liens or encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits; or merits; or

 

 
(3)
Other judgment Liens not in excess of $10,000,000 individually or $30,000,000 in
the aggregate;

 

 
(viii)
Purchase money security interests (including Capitalized Leases) in equipment
acquired or deemed to be acquired;

 

 
(ix)
Liens securing Permitted Purchase Money Loans and Permitted Non-Recourse
Indebtedness described in the definitions of such terms;

 

 
(x)
Liens securing additional Senior Indebtedness, provided such liens are either
pari passu or subordinated to Liens in favor of the Administrative Agent for the
benefit of the Lenders;

 

 
(xi)
Liens on assets of Non-Loan Parties;

 

 
(xii)
Liens on Investments in Non-Loan Parties;

 

 
(xiii)
Liens on Investments in Mortgage Subsidiaries;

 

 
(xiv)
Liens of a Loan Party which existed prior to such entity becoming a Loan Party
(and were not incurred in anticipation of becoming a Loan Party); and

 

 
(xv)
Liens to which assets were subject prior to the acquisition of such assets by a
Loan Party (and were not incurred in anticipation of becoming a Loan Party).

 
“Permitted Nonrecourse Indebtedness” means Indebtedness for money borrowed that
is incurred by a Loan Party in a transaction for purposes of acquiring real
estate and that is secured by such real estate and improvements thereon,
provided (a) the amount of the Investment of the Loan Parties in the assets that
secure such Indebtedness (in excess of the amount of the loan secured thereby)
does not exceed $10,000,000 for such acquisition as of the time of its
acquisition or (for purposes of the Leverage Ratio) $100,000,000 in the
aggregate at any time for all such Investments and (b) either (x) the liability
of the Loan Parties for such Indebtedness is limited solely to the assets of the
Loan Parties that secure such Indebtedness or (y) only a Loan Party other than
the Company and the Borrower is liable for the Indebtedness and the sum (without
duplication) of the shareholders’ equity (including amounts owed by such Loan
Party to another Loan Party or other Affiliate of the Company that is either
subordinate in right of payment to, or collection of which is postponed in favor
of, such Indebtedness) of, Investments in, and loans to (i) such Loan Party does
not exceed $10,000,000 and (ii) all such Loan Parties does not exceed (for
purposes of the Leverage Ratio) $100,000,000 in the aggregate.
 
21

--------------------------------------------------------------------------------





“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Preliminary Approval” means preliminary approval from required state and local
governmental authorities and agencies of a Loan Party’s preliminary development
plan in accordance with provisions of the Pennsylvania Municipalities Planning
Code or its equivalent in any other applicable jurisdiction in which such Loan
Party is doing business such that in each instance there is vested in such Loan
Party the right to develop such real estate for residential purposes
substantially in accordance with the intentions of such Loan Party, subject only
to obtaining such additional approvals which do not impose on such Loan Party
any material burdens that are not usual and customary for a development of such
type and with respect to which there is no reasonable expectation that final
approval shall not be obtained.
 
“Pricing Schedule” means the Schedule attached hereto identified as such.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office, each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code for which neither a statutory
exemption, an individual exemption nor a class exemption has been issued by the
United States Department of Labor.
 
“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.
 
“Purchaser” is defined in Section 13.3.1.


22

--------------------------------------------------------------------------------



 
“Qualified Bank” means (a) any Lender, (b) a bank that has, or is a wholly-owned
subsidiary of a corporation that has, (i) an unsecured long-term debt rating of
not less than BBB- from S&P or Baa3 from Moody’s (or BBB- from S&P and Baa3 from
Moody’s if both agencies issue ratings of its unsecured long-term debt) and (ii)
if its unsecured short-term debt is rated, an unsecured short-tem debt rating of
A3 from S&P or P3 from Moody’s (or A3 from S&P and P3 from Moody’s if both
agencies issue ratings of its unsecured short-term debt), (c) any Person (other
than the Borrower or an Affiliate of the Borrower) approved by the Borrower and
the Administrative Agent in their sole discretion or (d) any other bank approved
by all Lenders.
 
“Qualified Rating” means a public or private rating of the Senior Indebtedness
of the Company or the Indebtedness under this Agreement or an implied rating of
any Indebtedness of the Company senior to the Subordinated Indebtedness of the
Company obtained from a Qualified Rating Agency. A Qualified Rating must be one
of the following:
 

 
1.
An actual rating of the Indebtedness under this Agreement exclusive of any other
Senior Indebtedness of the Company;

 

 
2.
An actual rating of the Senior Indebtedness of the Company;

 

 
3.
An implied rating of the Indebtedness under this Agreement exclusive of any
other Senior Indebtedness of the Company;

 

 
4.
An implied rating of the Senior Indebtedness of the Company; or

 

 
5.
An implied rating of Indebtedness senior to current outstanding Subordinated
Indebtedness of the Company.

 
If the Company receives more than one rating from a Qualified Rating Agency, the
rating which falls in the lowest number category above shall be the Qualified
Rating. An implied rating of any Indebtedness shall not be a Qualified Rating if
it assumes that such Indebtedness is secured.
 
“Qualified Rating Agency” means Moody’s, S&P or, unless and until Borrower makes
the election provided for in Section 7.21(b), Fitch.
 
“Qualified Subordinated Indebtedness” means at any time, on a consolidated
basis, any Subordinated Indebtedness of the Loan Parties having a maturity date
later than the later of the Facility Termination Dates.
 
“Quarterly Payment Date” is defined in Section 4.7(a).
 
“Ratable Advance” means a Revolving Credit Ratable Advance or a Term Advance.
 
“Ratable Borrowing Notice” is defined in Section 2.2.3.
 
“Ratable Loan” means a Revolving Credit Ratable Loan or a Term Loan.
 
“Ratable Share” means, with respect to any Facility Lender on any date, (i) the
ratio of (a) the sum of the amount of such Lender’s Revolving Credit Commitment
and the outstanding amount of its Term Loans to (b) the amount of the Aggregate
Facility or (ii) if the Aggregate Revolving Credit Commitment has been
terminated, the ratio of (a) the sum of such Lender’s Total Revolving Credit
Exposure and outstanding amount of its Term Loans to (b) the aggregate Total
Revolving Credit Exposure of all Revolving Credit Lenders and the outstanding
amount of all Term Loans.
 
23

--------------------------------------------------------------------------------



 
“Rate Option” means the Alternate Base Rate, the Eurodollar Rate, the Fixed CD
Rate or the Federal Funds/Euro-Rate.
 
“Rate Option Notice” is defined in Section 2.2.4.
 
“Rating” means the second highest of the Qualified Rating of Moody’s, the
Qualified Rating of S&P or the Qualified Rating of Fitch; provided, however,
that, following an election by the Borrower under Section 7.21(b), the Rating
shall be either (a) the higher of the Qualified Rating of Moody’s or the
Qualified Rating of S&P or (b) if either, but not both, of Moody’s and S&P has
issued a Qualified Rating, such Qualified Rating.
 
“Regulated Substances” means any substance, including without limitation, Solid
Waste, the generation, manufacture, processing, distribution, treatment,
storage, disposal, transport, recycling, reclamation, use, reuse or other
management or mismanagement of which is regulated by the Environmental Laws.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Remediation Adjustment” means, with respect to any Environmentally Approved
Land that is subject to a Permitted Environmental Exception, an amount equal to
150% of the estimated remaining costs to complete remediation necessary to cure
such exception.
 
“Replacement Lender” means a Qualified Bank (approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed) or an
existing Lender that elects, upon request by the Borrower, to purchase the
Revolving Credit Commitment or Term Loans, or both, as applicable, of another
Lender pursuant to Section 2.20.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.


24

--------------------------------------------------------------------------------



 
“Required Facility Lenders” means (a) with respect to the Revolving Credit
Facility, the Required Revolving Credit Lenders and (b) with respect to the Term
Loan Facility, the Required Term Lenders.
 
“Required Lenders” means (i) subject to the provisions of Section 2.18(d), if
there exists no Default or if a Default exists and is continuing but there are
no Loans or Facility Letters of Credit outstanding, Lenders (excluding
Non-Funding Lenders) whose Revolving Credit Commitments and Term Loans (in the
aggregate) equal or exceed 66⅔% or more of the Revolving Credit Commitments and
Term Loans (in the aggregate) of all of the Lenders (excluding Non-Funding
Lenders), or (ii) if a Default exists and is continuing and there are Loans or
Facility Letters of Credit outstanding, Lenders (excluding Non-Funding Lenders)
whose Total Revolving Credit Exposure and outstanding Term Loans (in the
aggregate) equal or exceed 66⅔% or more of the Total Revolving Credit Exposure
and Term Loans (in the aggregate) of all of the Lenders (excluding Non-Funding
Lenders).
 
“Required Revolving Credit Lenders” means (i) subject to the provisions of
Section 2.18(d), if there exists no Default or if a Default exists and is
continuing but there are no Revolving Credit Loans or Facility Letters of Credit
outstanding, Revolving Credit Lenders (excluding Non-Funding Lenders) whose
Revolving Credit Commitments (in the aggregate) equal or exceed 66-2/3% of the
Revolving Credit Commitments (in the aggregate) of all of the Revolving Credit
Lenders (excluding Non-Funding Lenders), or (ii) if a Default exists and is
continuing and there are Revolving Credit Loans or Facility Letters of Credit
outstanding, Revolving Credit Lenders (excluding Non-Funding Lenders) whose
Total Revolving Credit Exposure (in the aggregate) equals or exceeds 66-2/3% of
the Total Revolving Credit Exposure of all of the Revolving Credit Lenders
(excluding Non-Funding Lenders).
 
“Required Term Lenders” means Term Lenders whose outstanding Term Loans equal or
exceed at least 66-2/3% of the outstanding Term Loans of all of the Term
Lenders.
 
“Revolving Credit Advance” means a borrowing hereunder (or conversion or
continuation thereof) consisting of the aggregate amount of the several
Revolving Credit Loans made on the same Borrowing Date (or date of conversion or
continuation) by some or all of the Revolving Credit Lenders (as applicable) to
the Borrower of the same Type (or on the same interest basis in the case of
Competitive Bid Advances) and, in the case of Fixed Rate Advances, for the same
Interest Period. For the avoidance of doubt, the term “Revolving Credit Advance”
includes each Competitive Bid Advance and Swing Line Advance.
 
“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Ratable
Loans, to participate in Swing Line Loans (to the extent provided for in Section
2.19(e)) and to participate in Facility Letters of Credit, not exceeding the
amount set forth in Schedule 1 or as set forth in any Assignment and Assumption
that has become effective pursuant to Section 13.3.2 or in any Commitment and
Acceptance with respect to the Revolving Credit Facility that has become
effective pursuant to Section 2.18, as such amount may be modified from time to
time pursuant to the terms hereof.
 
“Revolving Credit Declining Lender” means a Revolving Credit Lender that is a
Declining Lender with respect to the Revolving Credit Facility.
 
25

--------------------------------------------------------------------------------



 
“Revolving Credit Declining Lender’s Termination Date” is defined in Section
2.17.
 
“Revolving Credit Facility” is defined in Section 2.1.1.
 
“Revolving Credit Facility Termination Date” means March 16, 2011 or any later
date as may be specified as the Revolving Credit Facility Termination Date in
accordance with Section 2.17 or any earlier date on which the Aggregate
Revolving Credit Commitment is reduced to zero or otherwise terminated pursuant
to the terms hereof.
 
“Revolving Credit Lenders” means the lending institutions identified on Schedule
1 hereto as having a Revolving Credit Commitment and, from and after the
effective date of their respective Commitments and Acceptances, any New
Revolving Credit Lenders, and the respective successors and assigns of any of
the foregoing.
 
“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender under the
Revolving Credit Facility.
 
“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit E-1 hereto, duly executed by the Borrower and payable to the order of a
Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
 
“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans, the Facility Letter of Credit
Obligations and all accrued and unpaid fees and expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Revolving Credit
Lenders or to any Revolving Credit Lender or to the Administrative Agent or any
indemnified party, in each case arising under the Loan Documents in respect of
the Revolving Credit Facility.
 
“Revolving Credit Ratable Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Revolving Credit Ratable Loans made by the
Revolving Credit Lenders to the Borrower at the same time, and (except as
otherwise provided Section 3.3) at the same Rate Option, and (in the case of a
Fixed Ratable Loans) for the same Interest Period.
 
“Revolving Credit Ratable Loan” means a Revolving Credit Loan made by a
Revolving Credit Lender pursuant to Section 2.2 hereof.
 
“Revolving Credit Ratable Share” means, with respect to any Revolving Credit
Lender on any date, (i) the ratio of (a) the amount of its Revolving Credit
Commitment to (b) the amount of the Aggregate Revolving Credit Commitment or
(ii) if the Aggregate Revolving Credit Commitment has been terminated, the ratio
of (a) its Total Revolving Credit Exposure to (b) the aggregate Total Revolving
Credit Exposure of all Revolving Credit Lenders.
 
“Risk-Based Capital Guidelines” is defined in Section 3.2.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
26

--------------------------------------------------------------------------------



 
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC” means the Securities and Exchange Commission.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Seller Purchase Money Loans” means at any time outstanding purchase money loans
made to a Loan Party by the seller of improved or unimproved real estate in a
single or separate transactions for the exclusive purpose of acquiring such real
estate for development and secured by a mortgage Lien on such real estate.
 
“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.
 
“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness, provided that, for
purposes of the definition of “Qualified Rating,” Senior Indebtedness shall not
include Indebtedness of any Person other than the Company or the Borrower.
 
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group and no other employer.
 
“Solid Waste” means any garbage, refuse or sludge from any waste treatment
plant, water supply plant or air pollution control facility generated by
activities on the Property, and any unpermitted release into the environment or
the work place of any material as a result of activities on the Property,
including without limitation, scrap and used Regulated Substances.
 
“Special Investments” means, at any time (but without duplication) all
Investments by Loan Parties in Non-Loan Parties (other than Mortgage
Subsidiaries), including, after its Conversion, any Non-Loan Party that was a
Designated Guarantor prior to its Conversion. The amount of such Investments
shall include, without limitation, the book value of stocks, partnership
interests, notes or other securities, and the amount of loans, guaranties and
recourse contingent obligations, and contributions of capital.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Fixed CD Rate, for new nonnegotiable term deposits in dollars of
over $100,000 with a maturity approximately equal to the applicable interest
period, and (b) with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans and Floating Rate Loans bearing interest at the
Federal Funds/Euro Rate shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.


27

--------------------------------------------------------------------------------



 
“Subordinated Indebtedness” means, with respect to the Loan Parties, the
existing subordinated Indebtedness described on Schedule 4 and any other
unsecured Indebtedness subordinated under terms as favorable to the Lenders as
the terms of the subordination governing the Indebtedness described on Schedule
4 as determined by the Administrative Agent in its sole discretion.
 
“Subordinated Loan Documents” means at any time the agreements and other
documents then governing the Subordinated Indebtedness.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
 
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the period of four consecutive fiscal quarters ending with the fiscal quarter in
which such determination is made.
 
“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.
 
“Swing Line Advance” is defined in Section 2.19(a).
 
“Swing Line Borrowing Notice” is defined in Section 2.19(c).
 
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances pursuant to Section 2.19(a). As of the date of this
Agreement, the Swing Line Commitment is in the amount of $50,000,000.
 
“Swing Line Lender” means JPMorgan Chase or any Purchaser to which JPMorgan
Chase assigns the Swing Line Commitment in accordance with Sections 13.3.1 and
13.3.3.
 
“Swing Line Note” means a promissory note, in substantially the form of Exhibit
F hereto, duly executed by the Borrower and payable to the order of the Swing
Line Lender in the amount of the Swing Line Commitment, including any amendment,
modification, renewal or replacement of such promissory note.
 
28

--------------------------------------------------------------------------------



 
“Tangible Net Worth” means at any time Consolidated Net Worth less the sum of
(a) intangible assets (as determined in accordance with Agreement Accounting
Principles), (b) Excess Investments and (c) Investments in Mortgage
Subsidiaries. The amount of Investments in Mortgage Subsidiaries shall include,
without limitation, the book value of stocks, partnership interests, notes or
other securities and the amount of loans, guaranties and recourse contingent
obligations, and contributions of capital.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Term Advance” means a borrowing hereunder consisting of the aggregate amount of
the several Term Loans made by the Term Lenders to the Borrower at the same time
(except in the case of Additional Term Loans), and (except as otherwise provided
in Section 3.3) at the same Rate Option, and, in the case of Fixed Rate
Advances, for the same Interest Period.
 
“Term Commitment” means, for each Term Lender, the obligation of such Term
Lender to make Term Loans, not exceeding the amount set forth in Schedule 1 or
in any Commitment and Acceptance with respect to the Term Loan Facility that has
become effective pursuant to Section 2.18.
 
“Term Declining Lender” means a Term Lender that is a Declining Lender.
 
“Term Declining Lender’s Termination Date” is defined in Section 2.12.
 
“Term Lenders” means the lending institutions identified on Schedule 1 hereto as
having a Term Commitment and, from and after the respective dates of their
Additional Term Loans, any New Term Lenders, and the respective successors and
assigns of any of the foregoing.
 
“Term Loan” means a Loan made by a Term Lender under the Term Loan Facility.
 
“Term Loan Facility” is defined in Section 2.1.2.
 
“Term Maturity Date” means March 16, 2011 or any later date as may be specified
as the Term Maturity Date in accordance with Section 2.17 or any earlier date on
which all Term Loans become due or are declared due in accordance herewith or
are paid in full.
 
“Term Note” means a promissory note, in substantially the form of Exhibit E-2
hereto, duly executed by the Borrower and payable to the order of a Term Lender
in the aggregate amount of its Term Loans, including any amendment,
modification, renewal or replacement of such promissory note.
 
“Term Obligations” means all unpaid principal of and accrued and unpaid interest
on the Term Loans and all accrued and unpaid fees and expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Term Lenders or to
any Term Lender, the Administrative Agent or any indemnified party, in each case
arising under the Loan Documents in respect of the Term Loan Facility.
 
29

--------------------------------------------------------------------------------



 
“Term Ratable Share” means, with respect to any Term Lender on any date, the
ratio of (a) the amount of such Lender’s outstanding Term Loans to (b) the
aggregate amount of the outstanding Term Loans of all Term Lenders.
 
“Toll Group” means the Company, the Borrower and all other Subsidiaries of the
Company.
 
“Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, the sum of (a) its outstanding Revolving Credit Loans
and (b) its Revolving Credit Ratable Share of the outstanding Facility Letter of
Credit Obligations.
 
“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis (including, without limitation, the Obligations).
 
“Transferee” is defined in Section 13.4.
 
“Type” means, (a) with respect to any Ratable Advance under a Facility, its
nature as an ABR Advance, Eurodollar Ratable Advance, Federal Funds/Euro-Rate
Advance or Fixed CD Rate Advance and (b) with respect to any Competitive Bid
Advance, its nature as an Absolute Rate Advance or Eurodollar Bid Rate Advance.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
30

--------------------------------------------------------------------------------



 
ARTICLE II
 
THE CREDITS
 
2.1. The Facilities.
 
2.1.1. Revolving Credit Facility. (a) The Revolving Credit Lenders grant to the
Borrower a revolving credit facility (the “Revolving Credit Facility”) pursuant
to which, and upon the terms and subject to the conditions herein set forth:
 

 
(i)
each Revolving Credit Lender severally agrees to make Revolving Credit Ratable
Loans to the Borrower in accordance with Section 2.2;

 

 
(ii)
each Revolving Credit Lender may, in its sole discretion, make bids to make
Competitive Bid Loans to the Borrower in accordance with Section 2.3; and

 

 
(iii)
the Swing Line Lender agrees to make Swing Line Advances to the Borrower in
accordance with Section 2.19.

 

(b)
The Revolving Credit Facility shall be subject to the following limitations:

 

 
(i)
In no event shall the sum of (i) the aggregate principal amount of all
outstanding Revolving Credit Advances (including Revolving Credit Ratable
Advances, Competitive Bid Advances and Swing Line Advances) plus (ii) the
Facility Letter of Credit Obligations exceed the Aggregate Revolving Credit
Commitment.

 

 
(ii)
In no event shall the outstanding principal amount of all outstanding
Competitive Bid Advances exceed the Competitive Bid Sublimit.

 

 
(iii)
In no event shall the outstanding principal amount of all outstanding Swing Line
Advances exceed the Swing Line Commitment.

 
(c) Subject to the terms hereof, the Revolving Credit Facility is available from
the date hereof to the Revolving Credit Facility Termination Date and, upon the
Revolving Credit Facility Termination Date, the Revolving Credit Commitments to
lend hereunder shall expire. The Revolving Credit Commitment of a Revolving
Credit Declining Lender shall expire on its Revolving Credit Declining Lender’s
Termination Date unless prior thereto such Revolving Credit Declining Lender
elects, with the approval of the Borrower and the Administrative Agent, to
extend its Revolving Credit Commitment to the Revolving Credit Facility
Termination Date, which election and approval shall be evidenced by a written
instrument in a form reasonably acceptable to and executed by such Revolving
Credit Declining Lender, the Borrower, the Company and the Administrative Agent.
Upon the execution and delivery of such written instrument, such Revolving
Credit Lender shall cease to be a Revolving Credit Declining Lender.
 
(d) Any outstanding Revolving Credit Advances and all other unpaid Revolving
Credit Obligations shall be paid in full by the Borrower on the Revolving Credit
Facility Termination Date (except to the extent that, pursuant to Article IV,
Facility Letters of Credit are permitted to have an expiration date later than
the Revolving Credit Facility Termination Date). All outstanding Revolving
Credit Loans held by, and all other unpaid Revolving Credit Obligations payable
to, a Revolving Credit Declining Lender shall be paid in full by the Borrower on
its Revolving Credit Declining Lender’s Termination Date.
 
31

--------------------------------------------------------------------------------



 
2.1.2. Term Loan Facility. (a) The Term Lenders grant to the Borrower a term
loan facility (the “Term Loan Facility”) pursuant to which, and upon the terms
and subject to the conditions herein set forth, each Term Lender severally
agrees to make to the Borrower on the Closing Date a Term Loan or Term Loans in
an aggregate amount equal to such Term Lender’s Term Commitment on such date.
Such Term Loan or Term Loans shall be made in accordance with Section 2.2.
 
(b) Any outstanding Term Advances and all other unpaid Term Obligations shall be
paid in full by the Borrower on the Term Maturity Date. All outstanding Term
Loans held by, and all other unpaid Term Obligations payable to, a Term
Declining Lender shall be paid in full by the Borrower on its Term Declining
Lender’s Termination Date.
 
(c) If, prior to its Term Declining Lender’s Termination Date, a Term Declining
Lender elects, with the approval of the Borrower and the Administrative Agent,
to extend the maturity of its Term Loans to the Term Maturity Date, which
election and approval shall be evidenced by a written instrument in a form
reasonably acceptable to and executed by such Term Declining Lender, the
Borrower, the Company and the Administrative Agent, then, upon the execution and
delivery of such written instrument, such Term Lender shall cease to be a Term
Declining Lender.
 
2.1.3. Payment. At any time that there exists a breach of the covenant set forth
in Section 7.28.2, the Borrower shall immediately pay to the Administrative
Agent, as a payment of the Advances, such amount (not to exceed the sum of the
outstanding Advances) necessary to cure such breach, which (except as otherwise
provided in Section 2.10(c)) shall be applied against such Advances as the
Borrower may elect.
 
2.2. Ratable Advances.
 
2.2.1. Ratable Advances. Each Ratable Advance hereunder shall consist of
borrowings made from the several Lenders under the applicable Facility in their
respective applicable Facility Ratable Shares thereof. The aggregate outstanding
amount of Competitive Bid Advances shall reduce the availability of Revolving
Credit Advances as provided in Section 2.1.1 but shall not otherwise affect the
obligations of the Revolving Credit Lenders to make Revolving Credit Ratable
Advances, and (without limitation of the foregoing) no Competitive Bid Loan
shall reduce the obligation of the Revolving Credit Lender making such
Competitive Bid Loan to lend its applicable Revolving Credit Ratable Share of
any future Revolving Credit Ratable Advances.
 
2.2.2. Ratable Advance Rate Options. The Ratable Advances under either Facility
may be ABR Advances, Federal Funds/Euro-Rate Advances, Fixed CD Rate Advances or
Eurodollar Ratable Advances, or a combination thereof, selected by the Borrower
in accordance with Section 2.2.3. No Ratable Advance may mature after the
applicable Facility Termination Date.


32

--------------------------------------------------------------------------------



 
2.2.3. Method of Selecting Rate Options and Interest Periods for Ratable
Advances. The Borrower shall select, with respect to each Facility, the Rate
Option and, in the case of each Fixed Rate Advance, the Interest Period
applicable thereto, from time to time. The Borrower shall give the
Administrative Agent irrevocable notice (a “Ratable Borrowing Notice”) not later
than 11:00 a.m. (New York time) (or 11:15 a.m. (New York time) if applicable
under the next succeeding sentence), (x) on the Borrowing Date of each Floating
Rate Advance, (y) at least one Business Day prior to the Borrowing Date of each
Fixed CD Rate Advance and (z) at least three Business Days prior to the
Borrowing Date of each Eurodollar Ratable Advance. The time for delivery of a
Ratable Borrowing Notice for a Floating Rate Advance under the Revolving Credit
Facility shall be extended by 15 minutes if the day on which such Ratable
Borrowing Notice is given is also a day on which the Borrower is required to
accept or reject one or more bids offered in connection with an Absolute Rate
Auction pursuant to Section 2.3.6, and the time for delivery of a Ratable
Borrowing Notice for a Eurodollar Ratable Advance under the Revolving Credit
Facility shall be extended by 15 minutes if the day on which such Ratable
Borrowing Notice is given is also a day on which the Borrower is required to
accept or reject one or more bids offered in connection with a Eurodollar
Auction pursuant to Section 2.3.6. A Ratable Borrowing Notice shall specify:
 

 
(i)
the Borrowing Date, which shall be a Business Day, of such Ratable Advance and
the Facility under which such Ratable Advance is requested;

 

 
(ii)
the aggregate amount of such Ratable Advance;

 

 
(iii)
the Rate Option selected for such Ratable Advance; and

 

 
(iv)
in the case of each Fixed Ratable Advance, the Interest Period applicable
thereto (which shall be subject to the limitations set forth in Section 2.2.6).

 
2.2.4. Conversion and Continuation of Outstanding Ratable Advances. Each
Floating Rate Advance under a Facility shall continue as a Floating Rate Advance
of that Type unless and until such Floating Rate Advance is either converted
into the other Type of Floating Rate Advance or a Fixed Ratable Advance in
accordance with this Section 2.2.4 or is prepaid in accordance with Section 2.6.
Each Fixed Ratable Advance under a Facility shall continue as a Fixed Ratable
Advance of such Type until the end of the then applicable Interest Period
therefor, at which time such Fixed Ratable Advance shall be automatically
converted into a Federal Funds/Euro-Rate Advance under such Facility unless such
Fixed Ratable Advance shall have been either (a) prepaid in accordance with
Section 2.6, (b) continued as a Fixed Ratable Advance of the same or a different
Type for the same or another Interest Period in accordance with this Section
2.2.4 or (c) converted into an ABR Advance in accordance with this Section
2.2.4. Subject to the terms of Section 2.5, the Borrower may elect from time to
time to convert and/or continue the Rate Option applicable to all or any part of
a Ratable Advance under a Facility into another Rate Option; provided, that any
conversion or continuation of any Fixed Ratable Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. The Borrower
shall give the Administrative Agent irrevocable notice (a “Rate Option Notice”)
of each conversion of a Floating Rate Advance under a Facility into the other
Type of Floating Rate Advance or into a Fixed Ratable Advance, or continuation
of a Fixed Ratable Advance or the conversion of a Fixed Ratable Advance, not
later than 11:00 a.m. (New York time) (x) on the Business Day of the conversion
of a Floating Rate Advance into the other Type of Floating Rate Advance or the
conversion of a Fixed Ratable Advance into an ABR Advance, (y) at least one
Business Day prior to the requested conversion of a Floating Rate Advance into,
or the requested conversion or continuation of a Fixed Ratable Advance into, a
Fixed CD Rate Option or (z) at least three Business Days prior to the date of
the requested conversion or continuation of a Ratable Advance into a Eurodollar
Ratable Advance, specifying:
 
33

--------------------------------------------------------------------------------



 

 
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation;

 

 
(ii)
the aggregate amount and Rate Option applicable to the Ratable Advance which is
to be converted or continued; and

 

 
(iii)
the amount and Rate Option(s) of Ratable Advance(s) into which such Ratable
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Fixed Ratable Advance, the duration of the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

 
2.2.5. Limitations. Ratable Advances under each Facility shall be subject to the
applicable limitations set forth in Section 2.5.
 
2.2.6. Interest Period. The Interest Period of a Fixed Ratable Advance may not
end later than the Facility Termination Date under the applicable Facility nor
later than the Declining Lender’s Termination Date of any Declining Lender under
the applicable Facility.
 
2.3. Competitive Bid Advances.
 
2.3.1. Competitive Bid Option. In addition to Revolving Credit Ratable Advances
pursuant to Section 2.2, but subject to the terms and conditions of this
Agreement (including, without limitation, the limitation set forth in Section
2.1.1(b)(i) as to the maximum aggregate principal amount of all outstanding
Revolving Credit Advances and Facility Letter of Credit Obligations hereunder
and the limitation in Section 2.1.1(b)(ii) as to the maximum aggregate amount of
all outstanding Competitive Bid Advances), the Borrower may, as set forth in
this Section 2.3, request the Revolving Credit Lenders, prior to the Revolving
Credit Facility Termination Date, to make offers to make Competitive Bid
Advances to the Borrower. Each Revolving Credit Lender may, but shall have no
obligation to, make any such offer in the manner set forth in this Section 2.3.
 
2.3.2. Competitive Bid Quote Request. When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.3, it shall transmit to the
Administrative Agent (whether or not it is the Competitive Bid Agent) by
telecopy a Competitive Bid Quote Request substantially in the form of Exhibit C
so as to be received no later than (i) at least five (5) Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurodollar Auction or (ii)
at least two (2) Business Days (or, if so agreed by the Borrower and the
Administrative Agent, one (1) (but not less than one (1)) Business Day) prior to
the Borrowing Date proposed therein, in the case of an Absolute Rate Auction.
The Competitive Bid Quote Request shall specify whether the Borrower or the
Administrative Agent shall be the Competitive Bid Agent with respect thereto,
and, if the Administrative Agent is the Competitive Bid Agent, the Borrower
shall deliver the Competitive Bid Quote Request to the Administrative Agent not
later than 10:00 a.m. (New York time) on the day on which it is required to be
delivered. Each Competitive Bid Quote Request shall specify:
 

 
(i)
the proposed Borrowing Date, which shall be a Business Day, for the proposed
Competitive Bid Advance;

 
34

--------------------------------------------------------------------------------



 

 
(ii)
the aggregate principal amount of such proposed Competitive Bid Advance, which
shall be not less than $10,000,000 and in an integral multiple of $1,000,000 if
in excess thereof;

 

 
(iii)
whether the Competitive Bid Quotes requested are to set forth a Competitive Bid
Margin or an Absolute Rate; and

 

 
(iv)
the Competitive Bid Interest Period applicable thereto (which may not end after
the Revolving Credit Facility Termination Date).

 
The Borrower may request offers to make Competitive Bid Loans for more than one
Competitive Bid Interest Period, but not more than five Competitive Bid Interest
Periods, in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any Competitive
Bid Quote Request that did not result in a Competitive Bid Advance being made.
If the Administrative Agent is the Competitive Bid Agent, it may reject a
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C, and shall promptly notify the Borrower of such rejection by telecopy.
 
2.3.3. Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of delivery of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Competitive
Bid Agent shall send to each of the Revolving Credit Lenders (except as
otherwise provided in Section 2.3.10) by telecopy an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit D hereto, which shall constitute
an invitation by the Borrower to each such Revolving Credit Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.3.
 
2.3.4. Submission and Contents of Competitive Bid Quotes. (a) Except as
otherwise provided in Section 2.3.10, each Revolving Credit Lender may, in its
sole discretion, submit a Competitive Bid Quote containing an offer or offers to
make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes. Each Competitive Bid Quote must comply with the requirements of this
Section 2.3.4 and must be submitted to the Competitive Bid Agent by telecopy at
its offices specified in or pursuant to Article XIV not later than (i) 10:00
a.m. (New York time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurodollar Auction or (ii) 10:00 a.m. (New York
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Revolving Credit
Lenders, such other time and date as the Borrower and the Administrative Agent
may agree); provided that, if the Administrative Agent is the Competitive Bid
Agent, Competitive Bid Quotes submitted by the Administrative Agent as a Lender
may only be submitted if the Administrative Agent notifies the Borrower of the
terms of the offer or offers contained therein not later than 30 minutes prior
to the latest time at which the relevant Competitive Bid Quotes must be
submitted by the other Revolving Credit Lenders. Subject to Articles V and IX,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Competitive Bid Agent given on the instructions of the Borrower
(if the Borrower is not the Competitive Bid Agent).
 
35

--------------------------------------------------------------------------------



 
(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit B
and shall in any case specify:
 

 
(i)
the proposed Borrowing Date, which shall be the same as that set forth in the
applicable Invitation for Competitive Bid Quotes;

 

 
(ii)
the principal amount of the Competitive Bid Loan for which each such offer is
being made, which principal amount (A) may be greater than, less than or equal
to the Revolving Credit Commitment of the quoting Revolving Credit Lender, (B)
must be in an integral multiple of $1,000,000 and (C) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested;

 

 
(iii)
in the case of a Eurodollar Auction, the Competitive Bid Margin offered for each
such Competitive Bid Loan;

 

 
(iv)
the minimum amount, if any, of the Competitive Bid Loan which may be accepted by
the Borrower, which amount shall not be less than $1,000,000;

 

 
(v)
in the case of an Absolute Rate Auction, the Absolute Rate offered for each such
Competitive Bid Loan;

 

 
(vi)
the maximum aggregate amount, if any, of Competitive Bid Loans offered by the
quoting Revolving Credit Lender which may be accepted by the Borrower; and

 

 
(vii)
the identity of the quoting Revolving Credit Lender.

 

(c)
The Competitive Bid Agent shall reject any Competitive Bid Quote that:

 

 
(i)
is not substantially in the form of Exhibit B or does not specify all of the
information required by Section 2.3.4(b);

 

 
(ii)
contains qualifying, conditional or similar language, other than any such
language contained in Exhibit B;

 

 
(iii)
proposes terms other than or in addition to those set forth in the applicable
Invitation for Competitive Bid Quotes; or

 

 
(iv)
arrives after the time set forth in Section 2.3.4(a).

 
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.3.4(c), then the Competitive Bid Agent shall notify the relevant Revolving
Credit Lender of such rejection as soon as practical and (if the Administrative
Agent is the Competitive Bid Agent) shall promptly send a copy of the rejected
Competitive Bid Quote to the Borrower.
 
2.3.5. Notice to Borrower. If the Administrative Agent is the Competitive Bid
Agent, it shall promptly notify the Borrower of the terms (i) of any Competitive
Bid Quote submitted by a Revolving Credit Lender that is in accordance with
Section 2.3.4 and (ii) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Revolving Credit Lender with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the
Competitive Bid Agent unless such subsequent Competitive Bid Quote specifically
states that it is submitted solely to correct a manifest error in such former
Competitive Bid Quote. If the Administrative Agent is the Competitive Bid Agent,
its notice to the Borrower shall specify the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request and the respective
principal amounts and Eurodollar Bid Rates or Absolute Rates, as the case may
be, so offered. In addition, if the Administrative Agent is the Competitive Bid
Agent, it shall send copies of each Competitive Bid Quote to the Borrower.
 
36

--------------------------------------------------------------------------------





2.3.6. Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m. (New
York time) at least three Business Days prior to the proposed Borrowing Date, in
the case of a Eurodollar Auction or (ii) 11:00 a.m. (New York time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Revolving Credit Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers received by it pursuant to Section 2.3.4 or so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Borrower
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted and (if the Administrative
Agent is not the Competitive Bid Agent) shall include copies of each Competitive
Bid Quote that is accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (subject to the terms of Section 2.3.4(b)(iv) and (vi));
provided that:
 

 
(i)
the aggregate principal amount of each Competitive Bid Advance may not exceed
(but, within the limitations set forth in Section 2.3.2(ii), may be less than)
the applicable amount set forth in the related Competitive Bid Quote Request;

 

 
(ii)
acceptance of offers may only be made on the basis of ascending Eurodollar Bid
Rates or Absolute Rates, as the case may be; and

 

 
(iii)
the Borrower may not accept any offer that is described in Section 2.3.4(c) or
that otherwise fails to comply with the requirements of this Agreement.

 
2.3.7. Allocation by Competitive Bid Agent. If offers are made by two or more
Revolving Credit Lenders with the same Eurodollar Bid Rates or Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Competitive Bid Agent among such Revolving
Credit Lenders as nearly as possible (in such multiples, not greater than
$1,000,000, as the Competitive Bid Agent may deem appropriate) in proportion to
the aggregate principal amount of such offers; provided, however, that no
Revolving Credit Lender shall be allocated a portion of any Competitive Bid
Advance which is less than the minimum amount which such Revolving Credit Lender
has stated in its applicable Competitive Bid Quote that it is willing to accept.
Allocations by the Competitive Bid Agent of the amounts of Competitive Bid Loans
shall be conclusive in the absence of manifest error. The Administrative Agent
shall promptly, but in any event on the same Business Day, notify each Revolving
Credit Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Revolving Credit Lender.


37

--------------------------------------------------------------------------------



 
2.3.8. Limitations. Competitive Bid Advances shall be subject to the applicable
limitations contained in the last sentence of Section 2.5.
 
2.3.9. Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee, in the amount set forth in the
Administrative Agent’s Fee Letter, for each Competitive Bid Quote Request
transmitted by the Borrower to the Administrative Agent pursuant to Section
2.3.2. Such administration fee shall be payable in arrears on each Payment Date
hereafter and on the Revolving Credit Facility Termination Date (or such earlier
date on which the Aggregate Revolving Credit Commitment shall terminate or be
canceled) for any period then ending for which such fee, if any, shall not have
been theretofore paid.
 
2.3.10. Declining Lender. Notwithstanding anything to the contrary contained
herein, (a) a Revolving Credit Declining Lender shall not be entitled to receive
an Invitation for Competitive Bid Quotes inviting an offer for, and shall not
offer to make and shall not make, a Competitive Bid Loan for a Competitive Bid
Interest Period that expires later than its Revolving Credit Declining Lender’s
Termination Date and (b) the Borrower may not request a Competitive Bid Advance
for a Competitive Bid Interest Period expiring later than any Revolving Credit
Declining Lender’s Termination Date if, following the making of such Competitive
Bid Advance, the aggregate amount of all Competitive Bid Advances for
Competitive Bid Interest Periods expiring later than such Revolving Credit
Declining Lender’s Termination Date would exceed the amount to which the
Competitive Bid Sublimit will be reduced upon such Revolving Credit Declining
Lender’s Termination Date.
 
2.4. Facility Fee; Reductions in Aggregate Commitment. (a) The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Credit
Lender a facility fee (“Facility Fee”) at a per annum rate equal to the
Applicable Fee Rate on such Revolving Credit Lender’s Revolving Credit
Commitment (whether used or unused) from the date hereof to and including the
Revolving Credit Facility Termination Date, payable in arrears on the first day
of each calendar quarter hereafter and on the Revolving Credit Facility
Termination Date (or such earlier date as the Revolving Credit Obligations may
be accelerated or become due).
 
(b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Credit Lenders (in
their respective Revolving Credit Ratable Shares) in integral multiples of
$10,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that (i) the amount of the Aggregate Revolving
Credit Commitment may not be reduced below the sum of (A) aggregate principal
amount of the outstanding Revolving Credit Advances and (B) the Facility Letter
of Credit Obligations, (ii) the Aggregate Revolving Credit Commitment may not be
reduced if the effect thereof would be to reduce the L/C Sublimit below the
amount of the Facility Letter of Credit Obligations and (iii) the amount of the
Aggregate Revolving Credit Commitment may not be reduced to an amount that is
less than twice the outstanding amount of all outstanding Competitive Bid
Advances.
 
38

--------------------------------------------------------------------------------



 
(c) All accrued Facility Fees shall be payable on the effective date of any
termination of the obligations of the Revolving Credit Lenders to make Revolving
Credit Loans hereunder.
 
2.5. Minimum Amount of Each Advance; Maximum Number of Advances. Each Fixed
Ratable Advance shall be in the minimum amount of $5,000,000 (and in multiples
of $1,000,000 if in excess thereof), and each Floating Rate Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $1,000,000 if in excess
thereof), provided, however, that any Floating Rate Advance under the Revolving
Credit Facility may be in the amount of the Aggregate Available Revolving Credit
or in the amount necessary to repay a Swing Line Advance. Each Competitive Bid
Advance shall be in the minimum amount provided for in Section 2.3. There shall
be no more than ten (10) Fixed Rate Advances outstanding under both Facilities
(in the aggregate) at any time and not more than five (5) Fixed Rate Advances
outstanding under the Term Loan Facility at any time.
 
2.6. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances under a
Facility, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances under a Facility upon two Business Days’ prior notice to
the Administrative Agent. The Borrower may from time to time pay, upon three
Business Days’ prior notice to the Administrative Agent, subject to the payment
of any funding indemnification amounts required by Section 3.4 but without
penalty or premium, (i) all of a Fixed Ratable Advance under a Facility, or (ii)
in a minimum aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (and provided such payment would not reduce the
outstanding principal amount of such Fixed Ratable Advance under a Facility to
less than $5,000,000) any portion of a Fixed Ratable Advance under a Facility.
The Borrower may from time to time pay, prior to the last day of the applicable
Competitive Bid Interest Period, upon three Business Days’ prior notice to the
Administrative Agent, all (but not less than all) of any Competitive Bid Loan
having an initial Competitive Bid Interest Period of 90 days or longer and, with
the approval of the Revolving Credit Lender holding such Competitive Bid Loan,
any other Competitive Bid Loan, subject, in any case, to payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium.
Repayments of Term Loans may not be reborrowed.
 
2.7. Funding. Not later than 2:00 p.m. (New York time) on the Closing Date, each
Lender shall make available its Loans in funds immediately available in New York
to the Administration Agent at its address specified pursuant to Article XIV.
Not later than or 1:00 p.m. (New York time) on any other Borrowing Date, each
Lender (other than the Swing Line Lender which shall make Swing Line Advances as
provided in Section 2.19(c)) shall make available its Loan or Loans in funds
immediately available in New York to the Administrative Agent at its address
specified pursuant to Article XIV. The Administrative Agent will make the funds
so received from the applicable Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.
 
39

--------------------------------------------------------------------------------



 
2.8. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Fixed Rate Advance into a Floating Rate Advance pursuant to Section 2.2.4, to
but excluding the date it is paid or is converted into a Fixed Rate Advance
pursuant to Section 2.2.4 or to a Floating Rate Advance of the other Type, at a
rate per annum equal to (i) the Alternate Base Rate for such day (in the case of
ABR Advances) or (ii) the Federal Funds/Euro-Rate for such day (in the case of
Federal Funds/Euro-Rate Advances). Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the applicable Floating Rate. Each Fixed Rate
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate applicable
to such Fixed Rate Advance. No Interest Period may end after the applicable
Facility Termination Date or after the Declining Lender’s Termination Date of
any Declining Lender under the applicable Facility.
 
2.9. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2 or 2.3, during the continuance of a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower certifies will be cured, by the use of the proceeds of an
Advance that the Borrower has requested hereunder or by the issuance, amendment
or extension of a Facility Letter of Credit that the Borrower has requested
hereunder or (b) Unmatured Defaults (other than the failure to pay any
Obligation hereunder) that are not reasonably likely to have a Material Adverse
Effect and that the Borrower certifies that it reasonably expects to cure before
the date on which the same becomes a Default) the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders under a Facility to changes in interest rates
under such Facility), declare that no Advance may be made as, converted into or
continued (after the then applicable Interest Period therefor) as a Fixed Rate
Advance. During the continuance of a Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders under a Facility to changes in interest rates
under such Facility), declare that (i) each Fixed Rate Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum and (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
applicable Floating Rate in effect from time to time plus 2% per annum, provided
that, during the continuance of a Default under Section 8.5 or 8.6, the interest
rates set forth in clauses (i) and (ii) above shall be applicable to all
Advances without any election or action on the part of the Administrative Agent
or any Lender.
 
2.10. Method and Allocation of Payments. (a) All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 1:00 p.m. (New York time) on the date
when due. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with JPMorgan Chase Bank for each payment of principal, interest and
fees as it becomes due hereunder.
 
40

--------------------------------------------------------------------------------



 
(b) Except as otherwise provided in Section 2.10(d) or 2.10(e), payments of
principal and interest on Ratable Advances received by Administrative Agent
shall be allocated among the Lenders under the applicable Facility based on
their pro rata shares of such Ratable Advances. Payments of principal and
interest on Swing Line Advances received by the Administrative Agent shall be
paid solely to the Swing Line Lender. Except as otherwise provided in Section
2.10(d), payments of principal on any Competitive Bid Advance received by the
Administrative Agent shall be paid, on a pro rata basis, to the Revolving Credit
Lender or Revolving Credit Lenders holding the Competitive Bid Loan or Loans
comprising such Advance and payments of interest on such Competitive Bid Advance
received by the Administrative Agent shall be allocated to the Revolving Credit
Lender or Revolving Credit Lenders that funded such Advance, pro rata based on
the amount of interest due each such Revolving Credit Lender on its outstanding
principal (it being acknowledged that the rate of interest payable to Revolving
Credit Lenders on the Competitive Bid Loans may differ). Except as provided in
Section 2.10(c), 2.10(d) or 2.10(e), payments made by the Borrower shall be
applied to the Advances or interest thereon (or both, as applicable) designated
by the Borrower.
 
(c) If a Default exists and is continuing and has not been waived and the Loans
have been accelerated or otherwise shall have become due, any payment of
principal made by the Borrower shall be allocated between the Facilities on a
pro rata basis based on the principal amount of the Loans outstanding under each
Facility.
 
(d) Notwithstanding the provisions of Section 2.10(b), if each of the conditions
listed in Clauses (A) through (C) below exists on the date on which a payment on
any Revolving Credit Loan is made (including, without limitation, payments
allocated to the Revolving Credit Facility pursuant to Section 2.10(c)) then
such payment shall be allocated on a pro-rata basis between the holders of the
Competitive Bid Loans and holders of the Revolving Credit Ratable Loans based
upon the respective amounts of such Competitive Bid Loans and Revolving Credit
Ratable Loans outstanding if it is a payment of principal and shall be allocated
on a pro rata basis between holders of the Competitive Bid Loans and holders of
the Revolving Credit Ratable Loans based on the amount of interest due to such
holders if it is a payment of interest: (A) a Default exists and is continuing
and has not been waived, (B) the Revolving Credit Loans have been accelerated or
otherwise shall have become due, and (C) the fractional share of one or more of
the Revolving Credit Lenders in the total amount of all outstanding Competitive
Bid Loans does not equal its Revolving Credit Ratable Share.
 
(e) Notwithstanding the foregoing provisions of this Section 2.10, a Non-Funding
Lender shall not be entitled to receive any payments of principal, interest,
fees or other Obligations hereunder unless and until (i) such Non-Funding Lender
shall have cured the default or other circumstances that resulted in its being a
Non-Funding Lender or (ii) the Revolving Credit Lenders shall have received
payments of their Revolving Credit Ratable Loans hereunder that reduce the
principal amount of all Revolving Credit Ratable Loans such that all Revolving
Credit Lenders (including such Non-Funding Lender but excluding any other
Non-Funding Lender) hold Revolving Credit Ratable Loans in their respective
Revolving Credit Ratable Shares.
 
41

--------------------------------------------------------------------------------



 
(f) If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.
 
2.11. Noteless Agreement; Evidence of Indebtedness. (3) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record, with respect to each Facility, (i) the amount of each Loan made
hereunder and the Rate Option and Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to Sections
2.11(a) and (b) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d) Any Lender may request that its Revolving Credit Ratable Loans be evidenced
by a Revolving Credit Note, that its Competitive Bid Loans be evidenced by a
Competitive Bid Note and that its Term Loans be evidenced by a Term Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender the
applicable Note or Notes payable to the order of such Lender in a form supplied
by the Administrative Agent. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in Sections 2.11(a) and (b) above.
 
2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Rate Options and to transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be an Authorized Officer acting on behalf of the Borrower. The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.
 
42

--------------------------------------------------------------------------------



 
2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on the first date of each calendar month,
commencing with the first such date to occur after the date hereof. Interest
accrued on each Fixed Rate Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Fixed Rate Advance is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Fixed Rate Advance having an Interest Period longer than three
months shall also be payable on the first day of each calendar quarter during
such Interest Period. Interest and fees under this Agreement shall be calculated
for actual days elapsed on the basis of a 360-day year except that interest on
Floating Rate Advances and Absolute Rate Advances shall be calculated for actual
days elapsed on the basis of a 365-day (or, if applicable, 366-day) year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 1:00 p.m. (New
York time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
 
2.14. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, (a) the Administrative Agent will
notify each Revolving Credit Lender of the contents of each Aggregate Revolving
Credit Commitment reduction notice and Competitive Bid Borrowing Notice (except
as otherwise provided in Section 2.3.10), and (b) the Administrative Lender
shall notify each Lender under a Facility of each Ratable Borrowing Notice, Rate
Option Notice and repayment notice received by the Administrative Agent with
respect to such Facility. The Administrative Agent will notify each Lender under
a Facility of the interest rate applicable to each Fixed Ratable Advance under
such Facility promptly upon determination of such interest rate and will give
each Lender prompt notice of each change in the Alternate Base Rate.
 
2.15. Lending Installations. Each Lender may book its Loans under either or both
of the Facilities at any Lending Installation selected by such Lender and may
change its Lending Installation from time to time. All terms of this Agreement
shall apply to any such Lending Installation and the applicable Loans and Notes
issued hereunder shall be deemed held by each Lender for the benefit of such
Lending Installation. Each Lender may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIV, designate replacement or
additional Lending Installations through which Loans under either or both of the
Facilities will be made by it and for whose account Loan payments under either
or both of the Facilities are to be made.
 
2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of any of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.


43

--------------------------------------------------------------------------------



 
2.17. Extension of Facility Termination Dates. The Borrower may request, but not
more than once in each fiscal year of the Borrower, an extension of the Facility
Termination Date of one or both of the Facilities by submitting a request for an
extension to the Administrative Agent (an “Extension Request”). The Extension
Request must specify the Facility or Facilities with respect to which such
extension is requested and the new Facility Termination Date requested by the
Borrower with respect thereto (“Extension Date”), which shall be not more than
five years after the date of the Extension Request. Promptly upon receipt of an
Extension Request, the Administrative Agent shall notify each Lender under the
applicable Facility or Facilities of the contents thereof and shall request each
Lender under the applicable Facility or Facilities to approve the Extension
Request (which approval may be given or withheld by each Lender in its sole
discretion). If an Extension Request requests an extension of both Facility
Termination Dates, a Lender may, at its election, approve an extension of
either, neither or both of the Facility Termination Dates. Each Lender approving
an Extension Request shall deliver its written approval no later than 75 days
following such Extension Request. If written approval of the Required Facility
Lenders under the applicable Facility is not received by the Administrative
Agent within such 75-day period, the Extension Request under the applicable
Facility shall be denied. If such written approval of the Required Facility
Lenders under the applicable Facility is received by the Administrative Agent
within such 75-day period, the Facility Termination Date under the applicable
Facility shall be extended to the Extension Date specified in the Extension
Request but only with respect to the Lenders under the applicable Facility that
have given such written approval. Except to the extent that a Lender that did
not give its written approval to such Extension Request under a Facility
(“Declining Lender”) is replaced prior to its applicable Declining Lender’s
Termination Date as provided in Section 2.20, then (a) in the case of the
Revolving Credit Facility, the Aggregate Revolving Credit Commitment shall be
decreased by the Revolving Credit Commitment of each such Revolving Credit
Declining Lender, which Declining Lender’s Revolving Credit Commitment shall
terminate on the Revolving Credit Facility Termination Date, as determined prior
to such Extension Request (the “Revolving Credit Declining Lender’s Termination
Date”), (b) in the case of the Term Loan Facility, the aggregate amount of the
Term Loan Facility shall be reduced by the amount of such Declining Lender’s
Term Loans on the Term Maturity Date, as determined prior to such Extension
Request (the “Term Declining Lender’s Termination Date”), and (c) in each case
((a) or (b), as applicable) the Loans and all interest, fees and other amounts
owed to such Declining Lender under the Facility or Facilities with respect to
which it is a Declining Lender shall be paid in full on each such Declining
Lender’s Termination Date.


44

--------------------------------------------------------------------------------





2.18. Facility Increase. (a) The Borrower may, at any time and from time to
time, by notice to the Administrative Agent, request an increase (“Facility
Increase”) in the Aggregate Revolving Credit Commitment or Term Loan Facility
(or both) (within the limitations herein provided), which notice shall set forth
the amount of such requested Facility Increase and the Facility or Facilities
with respect to which such Facility Increase is requested (within the
limitations herein provided). The Aggregate Revolving Credit Commitment, the
Term Loan Facility, or both, may be so increased either by having one or more
New Lenders become Lenders under the applicable Facility or Facilities and/or by
having any one or more of the then existing Lenders under a Facility (at their
respective election in their sole discretion) that have been approved by the
Borrower, increase the amount of their Revolving Credit Commitments or Term
Commitments (as applicable), provided that (i) each Facility Increase shall be
in an amount not less than $5,000,000; and (ii) the Aggregate Facility shall not
exceed the Aggregate Facility Limit.
 
(b) As a condition to a Facility Increase, (i) the Borrower and each Additional
Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit G hereto
(modified, as applicable, in the case of a Facility Increase under the Term Loan
Facility), and the Administrative Agent shall have accepted and executed the
same; (ii) if requested by an Additional Lender, the Borrower shall have
executed and delivered to the Administrative Agent the applicable Note payable
to the order of such Additional Lender; (iii) the Guarantors shall have
consented in writing to the Facility Increase and shall have agreed that their
Guaranty Agreements continue in full force and effect; (iv) the Borrower and
each Additional Lender shall otherwise have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Facility Increase; and (v) if requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 5.1(viii), modified to apply to the Facility Increase
and to each Note, Commitment and Acceptance, and other documents executed and
delivered in connection with such Facility Increase). The form and substance of
the documents required under clauses (i) through (v) above shall be fully
acceptable to the Administrative Agent. The Administrative Agent shall promptly
provide written notice to all of the Lenders hereunder of the Facility Increase.
 
(c) Upon the effective date of any Facility Increase pursuant to the provisions
hereof (the “Increase Date”), which Increase Date shall be mutually agreed upon
by the Borrower, each applicable Additional Lender and the Administrative Agent,
then:


45

--------------------------------------------------------------------------------



 

 
(i)
In the case of a Facility Increase under the Revolving Credit Facility, (A) such
Additional Lender under the Revolving Credit Facility shall be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Revolving Credit Lenders party to this Agreement immediately
prior to the Increase Date, an undivided interest and participation in any
Facility Letter of Credit then outstanding, ratably, such that each Revolving
Credit Lender (including each Additional Lender under the Revolving Credit
Facility) holds a participation interest in each such Facility Letter of Credit
in the amount of its then Revolving Credit Ratable Share thereof; (B) on such
Increase Date, the Borrower shall repay all outstanding Floating Rate Advances
under the Revolving Credit Facility and reborrow a Floating Rate Advance in a
like amount from the Revolving Credit Lenders (including each Additional Lender
under the Revolving Credit Facility); (C) except as provided in clause (D), such
Additional Lender under the Revolving Credit Facility shall not participate in
any then outstanding Fixed Ratable Advances under the Revolving Credit Facility;
(D) if the Borrower shall at any time on or after such Increase Date convert or
continue any Fixed Ratable Advance that was outstanding under the Revolving
Credit Facility on such Increase Date, the Borrower shall be deemed to repay
such Fixed Ratable Advance on the date of the conversion or continuation thereof
and then to reborrow as a Revolving Credit Ratable Advance a like amount on such
date so that the Additional Lender under the Revolving Credit Facility shall
make a Revolving Credit Ratable Loan on such date; and (E) such Additional
Lender under the Revolving Credit Facility shall make its Revolving Credit
Ratable Share of all Revolving Credit Ratable Advances made on or after such
Increase Date (including those referred to in clauses (B) and (D) above) and
shall otherwise have all of the rights and obligations of a Revolving Credit
Lender hereunder on and after such Increase Date. Notwithstanding the foregoing,
upon the occurrence of a Default prior to the date on which such Additional
Lender is holding Fixed Ratable Loans under the Revolving Credit Facility equal
to its Revolving Credit Ratable Share of all Fixed Ratable Advances under the
Revolving Credit Facility, such Additional Lender shall, upon notice from the
Administrative Agent, on or after the date on which the Obligations are
accelerated or become due following such Default, pay to the Administrative
Agent (for the account of the other Revolving Credit Lenders, to which the
Administrative Agent shall pay their Revolving Credit Ratable Shares thereof
upon receipt) a sum equal to such Additional Lender’s Revolving Credit Ratable
Share of each Fixed Ratable Advance then outstanding under the Revolving Credit
Facility with respect to which such Additional Lender does not then hold a Fixed
Ratable Loan equal to its Revolving Credit Ratable Share thereof; such payment
by such Additional Lender shall constitute an ABR Loan hereunder.

 

 
(ii)
In the case of a Facility Increase under the Term Loan Facility, (A) on such
Increase Date, each Additional Lender under the Term Loan Facility shall advance
its Additional Term Loan, which shall be combined with the other outstanding
Term Advances and converted into one or more Ratable Advances under the Term
Loan Facility; (B) on such Increase Date, the Borrower shall pay all costs (if
any) payable under Section 3.4 resulting from the termination of any Fixed
Ratable Advances under the Term Loan Facility prior to the last day of the
applicable Interest Period; and (C) such Additional Lender under the Term Loan
Facility shall have all of the rights and obligations of a Term Lender hereunder
on and after such Increase Date.

 
46

--------------------------------------------------------------------------------



 
(d) Solely for purposes of clause (i) of the definitions of “Majority Lenders,”
“Required Lenders,” and “Required Revolving Credit Lenders,” until such time as
an Additional Lender under the Revolving Credit Facility holds Revolving Credit
Ratable Loans equaling its Revolving Credit Ratable Share of all outstanding
Revolving Credit Ratable Advances, the amount of such Additional Lender’s new
Revolving Credit Commitment or the increased amount of its Revolving Credit
Commitment (as applicable) shall be excluded from the amount of the Revolving
Credit Commitments and there shall be included in lieu thereof at any time an
amount equal to the sum of the outstanding Revolving Credit Ratable Loans and
the participation interests in Facility Letters of Credit held by such
Additional Lender with respect to its new Revolving Credit Commitment or the
increased amount of its Revolving Credit Commitment.
 
(e) Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of any Lender to increase its Revolving
Credit Commitment hereunder or to make an Additional Term Loan hereunder at any
time or a commitment or agreement on the part of the Borrower or the
Administrative Agent to give or grant any Lender the right to increase its
Revolving Credit Commitment hereunder or to make an Additional Term Loan
hereunder at any time.
 
2.19. Swing Line. (a) The Swing Line Lender agrees, on the terms and conditions
hereinafter set forth, to make Advances (“Swing Line Advances”) to the Borrower
from time to time during the period from the date of this Agreement, up to but
not including the fifth (5th) day prior to the Facility Termination Date, in an
aggregate principal amount not to exceed at any time outstanding the lesser of
(i) the Swing Line Commitment or (ii) the Aggregate Available Credit.
 
(b) The Swing Line Advances shall be evidenced by the Swing Line Note. Each
Swing Line Advance shall be in an amount not less than One Million Dollars
($1,000,000) and, if in excess thereof, in integral multiples of One Million
Dollars ($1,000,000). Within the limits set forth in Section 2.19(a), the
Borrower may borrow, repay and reborrow under this Section 2.19.
 
(c) The Borrower shall give the Swing Line Lender (and, if the Swing Line Lender
is not also the Administrative Agent, the Administrative Agent) notice
requesting a Swing Line Advance (“Swing Line Borrowing Notice”) not later than
2:00 p.m. (New York time) on the Business Day of such Swing Line Advance,
specifying the amount of such requested Swing Line Advance. Each such Swing Line
Borrowing Notice shall be accompanied by the Ratable Borrowing Notice provided
for in Section 2.19(d). All Swing Line Borrowing Notices and Ratable Borrowing
Notices given by the Borrower under this Section 2.19(c) shall be irrevocable.
Upon satisfaction of the applicable conditions set forth in Section 5.2, the
Swing Line Lender will make the Swing Line Advance available to the Borrower in
immediately available funds by crediting the amount thereof to the Borrower’s
account with the Swing Line Lender. If the Swing Line Lender is not also the
Administrative Agent, the Swing Line Lender shall not advance the Swing Line
Advance unless and until the Administrative Agent shall have confirmed (by
telephonic notice) that such applicable conditions have been satisfied.
 
(d) Each Swing Line Advance shall bear interest at the Alternate Base Rate and
shall be paid in full on or before the third Business Day following the making
of such Swing Line Loan and, if not so paid by the Borrower, shall be paid in
full from the proceeds of a Ratable Advance made by the Revolving Credit Lenders
pursuant to Section 2.2 on the third Business Day following the making of such
Swing Line Advance. Each Swing Line Borrowing Notice given by the Borrower under
Section 2.19(c) shall include, or if it does not include shall be deemed to
include, an irrevocable Ratable Borrowing Notice under Section 2.2 requesting
the Revolving Credit Lenders to make a Ratable Revolving Credit Advance, on or
before the third Business Day following the making of such Swing Line Advance,
of the full amount of such Swing Line Advance, unless such Swing Line Advance is
sooner paid in full by the Borrower.
 
47

--------------------------------------------------------------------------------



 
(e) Provided that the applicable conditions set forth in Section 5.2 shall have
been satisfied at the time of the making of such Swing Line Advance, the
Revolving Credit Lenders irrevocably agree to make the Revolving Credit Ratable
Advance provided for in Section 2.19(d), notwithstanding any subsequent failure
to satisfy such conditions or any other facts or circumstances including
(without limitation) the existence of a Default. If and to the extent that any
Revolving Credit Lender shall fail to make a Revolving Credit Ratable Loan in
the amount of its Revolving Credit Ratable Share of such Revolving Credit
Ratable Advance, such Revolving Credit Lender shall be irrevocably deemed to
have purchased from the Swing Line Lender a participation interest in such Swing
Line Advance in an amount equal to the amount of such Revolving Credit Lender’s
Revolving Credit Ratable Share of such Revolving Credit Ratable Advance.
 
2.20. Replacement of a Lender. If a Lender (“Affected Lender”) (a) sustains or
incurs a loss or expense or reduction of income and requests reimbursement
therefor from the Borrower pursuant to Section 3.1, 3.2 or 3.5, (b) determines
that maintenance of any of its Fixed Rate Loans at a suitable Lending
Installation would violate any applicable Law and so notifies the Administrative
Agent pursuant to Section 3.3, or (c) is a Declining Lender, the Borrower may
within ninety (90) days after the date on which the Borrower receives such
request (in the case of clause (a) above) or after the date on which the
Administrative Agent gives the Borrower notice of the Administrative Agent’s
receipt of the notice from such Lender under Section 3.3 (in the case of clause
(b) above) or at any time prior to such Declining Lender’s Termination Date (in
the case of clause (c) above) notify the Administrative Agent and such Affected
Lender that a Replacement Lender designated by the Borrower in the notice has
agreed to replace such Lender with respect to its Revolving Credit Commitment,
Revolving Credit Loans and Term Loans, provided that (i), in the case of
replacement of a Declining Lender that is a Declining Lender under only one
Facility, such replacement may only be made with respect to such Facility, but
in all other cases such replacement shall be made with respect to each Facility
under which such Affected Lender is a Lender; (ii) any Replacement Lender that,
immediately prior to its replacement of a Lender hereunder, was not a Lender
hereunder shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld); and (iii) the Borrower shall have
paid any amounts due pursuant to Section 3.1, 3.2 or 3.5 to the Affected Lender
to be replaced on or before such replacement. The Affected Lender to be replaced
shall assign, as applicable, its Revolving Credit Commitment, Loans and
interests in outstanding Facility Letters of Credit and/or Term Loans hereunder
to the Replacement Lender pursuant to the procedures for assignments contained
in Section 13.3 and shall receive, concurrently with such assignments, payment
of an amount equal to all outstanding amounts payable to such Affected Lender
with respect to the applicable Facility or Facilities, including without
limitation the aggregate outstanding principal amount of the Loans held by such
Affected Lender, all interest thereon to the date of the assignment, all accrued
fees to the date of such assignment and any amounts payable under Section 3.4
with respect to any payment of any Fixed Rate Loan resulting from such
assignment. Such Affected Lender shall not be responsible for the payment to the
Administrative Agent of the fee provided for in Section 13.3.2, which fee shall
be paid by such Replacement Lender. In the case of an assignment by a Declining
Lender under this Section 2.20, the Replacement Lender that is the assignee of
the Declining Lender shall agree at the time of such assignment to the extension
to the Extension Date of the Facility Termination Date with respect to the
applicable Facility or Facilities, which agreement shall be set forth in a
written instrument delivered and satisfactory to the Borrower and the
Administrative Agent.
 


48

--------------------------------------------------------------------------------





2.21. Termination of Commitment of Declining Lender. At any time prior to the
replacement of a Declining Lender pursuant to Section 2.20, the Borrower may,
upon not less than 15 days’ prior notice to the Administrative Agent and such
Declining Lender, terminate the Revolving Credit Commitment and/or prepay the
Term Loans (as applicable) of such Declining Lender, but only under a Facility
with respect to which it is a Declining Lender, as of a Business Day (prior to
the applicable Declining Lender’s Termination Date) set forth in such notice,
provided, however, that if such Declining Lender is an Issuing Bank, the
termination of its Revolving Credit Commitment shall be permitted only upon
satisfaction of the requirements set forth in Section 4.10. In the event of such
termination of the Revolving Credit Commitment and/or prepayment of Term Loans
(as applicable), the Borrower shall pay to the Administrative Agent on the date
of termination of such Revolving Credit Commitment and/or prepayment of Term
Loans, for the account of such Declining Lender, all Loans and other sums
payable to such Declining Lender hereunder under the applicable Facility and all
amounts (if any) payable to such Declining Lender under Section 3.4 under such
Facility by reason of such payment. Such Declining Lender shall continue to be
entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 4.9 and 10.6(b) to the
extent such Declining Lender’s entitlement to such benefit arose out of its
position as a Lender under such Facility prior to the termination of its
Revolving Credit Commitment and/or prepayment of its Term Loans (as applicable).
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 

 
(i)
subjects at least two Lenders or applicable Lending Installations to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to such Lenders in respect of their Fixed Rate Loans, or

 

 
(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, at least two Lenders or applicable
Lending Installations (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or



49

--------------------------------------------------------------------------------



 

 
(iii)
imposes any other condition the result of which is to increase the cost to at
least two Lenders or applicable Lending Installations of making, funding or
maintaining Fixed Rate Loans or reduces any amount receivable by at least
two Lenders or applicable Lending Installations in connection with their
Eurodollar Loans, or requires at least two Lenders or applicable Lending
Installations to make any payment calculated by reference to the amount of Fixed
Rate Loans held or interest received by them, by an amount deemed material by
such Lenders,

 
and the result of any of the foregoing is to increase the cost to such Lenders
or applicable Lending Installations of making or maintaining their Fixed Rate
Loans or Revolving Credit Commitments or to reduce the return received by such
Lenders or applicable Lending Installations in connection with such Fixed Rate
Loans or Revolving Credit Commitments, then, within 30 days of demand by such
Lenders, the Borrower shall pay such Lenders such additional amount or amounts
as will compensate such Lenders for such increased cost or reduction in amount
received.
 
3.2. Changes in Capital Adequacy Regulations. If at least two Lenders determine
the amount of capital required or expected to be maintained by such Lenders, any
Lending Installation of such Lenders or any corporation controlling such Lenders
is increased as a result of a Change (as hereinafter defined), then, within 30
days of demand by such Lenders, the Borrower shall pay such Lenders the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lenders determine is attributable to this
Agreement, their Loans or their Revolving Credit Commitments to make Revolving
Credit Loans or to issue or participate in Facility Letters of Credit hereunder
(after taking into account such Lenders’ policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any adoption of or change in any other Law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of Law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
 
3.3. Availability of Certain Advances. If the Required Facility Lenders under a
Facility determine that (i) deposits of a type and maturity appropriate to match
fund Eurodollar Ratable Advances are not available or (ii) the interest rate
applicable to a Rate Option does not accurately reflect the cost of making or
maintaining the applicable Ratable Advance, then the Administrative Agent shall
suspend the availability of the affected Rate Option under such Facility.
 
50

--------------------------------------------------------------------------------



 
3.4. Funding Indemnification. If any payment of a Fixed Rate Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Fixed Rate Advance is not
made, or any Advance is not continued or converted into a Fixed Rate Advance, on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost (including
any internal administrative costs not to exceed $250.00) incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Fixed Rate
Advance. Notwithstanding the foregoing, if such loss or cost results from an
occurrence other than (i) a prepayment by the Borrower (except a prepayment
required to be made under Section 3.3 by reason of a change in any Law or
interpretation of Law occurring after the making of, or conversion into or
continuation of, a Type of Fixed Rate Loan and resulting in the determination
that maintenance by a Lender of such Type of Fixed Rate Loan violates applicable
Law pursuant to Section 3.3), or (ii) a default by the Borrower or by the
Lenders, the Borrower’s obligation to indemnify the Lenders shall be limited to
one-half (1/2) of the losses or costs incurred by each Lender.
 
3.5. Taxes. (a) The Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).
 
(b) The Borrower agrees unconditionally to indemnify and save the Administrative
Agent and the Lenders harmless from and against any or all present or future
claims, liabilities or losses with respect to or resulting from any omission by
the Borrower to pay, or any delay in paying, any Other Taxes. Such
indemnification payments by the Borrower shall be made within 30 days of the
date the Administrative Agent or such Lender makes demand therefor pursuant to
Section 3.6.
 
(c) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI (or a successor
form), certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9 (or a
successor form), as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred after the date
such Lender becomes a Lender hereunder and prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.


51

--------------------------------------------------------------------------------



 
(d) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to Section 3.5(c) (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(c), the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes, at no cost to the Borrower.
 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
 
3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its applicable Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of the applicable Fixed Rate Advances under Section 3.3, so long
as such designation is not, in the judgment of such Lender, materially
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount (which calculations shall be made in good faith) and
shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Fixed Rate Loan shall be calculated as though each Lender
funded its Fixed Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
interest rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable within 30 days after receipt by the Borrower of
such written statement. The obligations of the Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Borrower shall not be required to make any payments to any Lender pursuant to
Sections 3.1, 3.2, 3.4 or 3.5 relating to any period of time which is greater
than 90 days prior to such Person’s request for additional payment except for
retroactive application of any law, rule or regulation, in which case the
Borrower is required to make such payments so long as such Person makes a
request therefor within 90 days after the public announcement of such
retroactive application.
 
52

--------------------------------------------------------------------------------



 
ARTICLE IV
 
THE LETTER OF CREDIT FACILITY
 
4.1. Facility Letters of Credit. At the request of the Borrower, each Issuing
Bank shall, within the limits of its Issuing Bank’s L/C Limit and on the terms
and conditions set forth in this Agreement, issue from time to time for the
account of the Borrower, through such offices or branches as it and the Borrower
may jointly agree, one or more Facility Letters of Credit (which, in the case of
a Performance Letter of Credit, may be an Escrow Agreement) in accordance with
this Article IV, during the period commencing on the Closing Date and ending on
the Business Day prior to the Revolving Credit Facility Termination Date.
 
4.2. Limitations. No Issuing Bank shall issue, amend or extend, at any time, any
Facility Letter of Credit:
 

 
(i)
if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, (A) the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank shall
exceed any limit imposed by Law upon such Issuing Bank or (B) the outstanding
undrawn face amount of all Facility Letters of Credit issued by such Issuing
Bank shall exceed such Issuing Bank’s L/C Limit;

 

 
(ii)
if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, the aggregate principal amount of the
Facility Letter of Credit Obligations would exceed the L/C Sublimit;

 

 
(iii)
that is in (or in the case of an amendment of a Facility Letter of Credit,
increases the face amount thereof by) an amount in excess of the then Aggregate
Available Revolving Credit;

 

 
(iv)
if such Issuing Bank receives written notice from the Administrative Agent on
the proposed Issuance Date of such Facility Letter of Credit that the conditions
precedent contained in Sections 5.1 or 5.2, as applicable, would not on such
Issuance Date be satisfied unless such conditions are thereafter satisfied and
written notice of such satisfaction is given to such Issuing Bank by the
Administrative Agent;

 

 
(v)
that is in a currency other than U.S. Dollars; or

 

 
(vi)
that has a stated maturity date later than the earlier of (A) four years after
the Issuance Date and (B) one year after the Revolving Credit Facility
Termination Date, provided, however, that, no Revolving Credit Declining Lender
that is an Issuing Bank shall issue or extend a Facility Letter of Credit that
has a stated maturity date that is later than its Revolving Credit Declining
Lender’s Termination Date. For purposes of this clause (vi), the “stated
maturity date” is the expiration date of the Facility Letter of Credit, giving
effect to any future extension thereof under an automatic renewal provision,
unless such automatic renewal provision permits the Issuing Bank to elect not to
extend by giving written notice of cancellation to the beneficiary of such
Facility Letter of Credit.

 
53

--------------------------------------------------------------------------------



 
4.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:
 

 
(i)
the Borrower shall have delivered to such Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents (including,
if requested, an Application) and materials as may be reasonably required
pursuant to the terms thereof, and the proposed Facility Letter of Credit shall
be reasonably satisfactory to such Issuing Bank in form and content; and

 

 
(ii)
as of the Issuance Date no order, judgment or decree of any court, arbitrator or
governmental authority shall enjoin or restrain such Issuing Bank from issuing
the Facility Letter of Credit and no Law applicable to such Issuing Bank and no
directive from any Official Body with jurisdiction over such Issuing Bank shall
prohibit such Issuing Bank from issuing Letters of Credit generally or from
issuing that Facility Letter or Credit.

 
4.4. Procedure for Issuance of Facility Letters of Credit. (a) The Borrower
shall give such Issuing Bank and the Administrative Agent not less than five (5)
Business Days’ (or such shorter period as such Issuing Bank, the Borrower and
the Administrative Agent shall agree) prior notice (in writing or by telephonic
notice confirmed promptly in writing) of any requested issuance of a Facility
Letter of Credit under this Agreement. Such notice shall specify (i) the stated
amount of the Facility Letter of Credit requested, (ii) the requested Issuance
Date, which shall be a Business Day, (iii) the date on which such requested
Facility Letter of Credit is to expire, which date shall be in compliance with
the requirements of Section 4.2(vi), (iv) the purpose for which such Facility
Letter of Credit is to be issued, (v) the Person for whose benefit the requested
Facility Letter of Credit is to be issued, and (vi) whether such Facility Letter
of Credit is a Performance Letter of Credit (and, if so, whether it is an Escrow
Agreement) or a Financial Letter of Credit. At the time such request is made,
the Borrower shall also provide such Issuing Bank with a copy of the form of the
Facility Letter of Credit it is requesting be issued.
 
(b) As soon as practicable and in no event later than one Business Day prior to
the requested date of issuance of such Facility Letter of Credit, such Issuing
Bank shall approve or disapprove, in its reasonable discretion, the issuance of
such requested Facility Letter of Credit and shall notify the Borrower and the
Administrative Agent of such approval or disapproval, but the issuance of such
approved Facility Letter of Credit shall continue to be subject to the
provisions of this Article IV.
 
54

--------------------------------------------------------------------------------



 
(c) As soon as practicable and in no event later than one Business Day prior to
the issuance of a Facility Letter of Credit approved by an Issuing Bank as
provided in Section 4.4(b), the Borrower shall confirm by notice (“Facility
Letter of Credit Notice”) in writing to the Administrative Agent and to such
Issuing Bank the intended Issuance Date and amount of such Facility Letter of
Credit. Not later than 11:00 a.m. (New York time) on the Business Day following
its receipt of a Facility Letter of Credit Notice, the Administrative Agent
shall determine and shall notify the Issuing Bank and the Borrower (in writing
or by telephonic notice confirmed promptly thereafter in writing) whether
issuance of the requested Facility Letter of Credit would be permitted under the
provisions of Sections 4.2(ii) and (iii). If the Administrative Agent notifies
such Issuing Bank and the Borrower that such issuance would be so permitted,
then, subject to the terms and conditions of this Article IV and provided that
the applicable conditions set forth in Sections 5.1 and 5.2 have been satisfied,
such Issuing Bank shall, on the requested Issuance Date, issue the requested
Facility Letter of Credit in accordance with such Issuing Bank’s usual and
customary business practices. Such Issuing Bank shall give the Administrative
Agent written notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Facility Letter of Credit.
 
(d) An Issuing Bank shall not extend (other than by operation of an automatic
renewal provision) or amend any Facility Letter of Credit unless the
requirements of this Section 4.4 are met as though a new Facility Letter of
Credit were being requested and issued.
 
(e) Any Lender may, but shall not be obligated to, issue to the Company or any
Subsidiary Letters of Credit (that are not Facility Letters of Credit) for its
own account, and at its own risk. None of the provisions of this Article IV
shall apply to any Letter of Credit that is not a Facility Letter of Credit.
 
4.5. Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put such Issuing Bank under any resulting liability to any Revolving Credit
Lender or, provided that such Issuing Bank has complied with the procedures
specified in Section 4.4 in all material respects, relieve any Revolving Credit
Lender of its obligations hereunder to such Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, an Issuing Bank shall have no
obligation to the Lenders other than to confirm that any documents required to
be delivered under such Facility Letter of Credit appear to have been delivered
in compliance with the requirements of such Facility Letter of Credit.
 
4.6. Participation.(a) Immediately upon issuance by an Issuing Bank of any
Facility Letter of Credit in accordance with Section 4.4 (and, in the case of
the Existing Letters of Credit, on the Closing Date), each Revolving Credit
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, in the amount of its Revolving Credit Ratable Share
of, such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto other than amounts owing to
such Issuing Bank under Section 3.2 or 4.7(b)). Immediately upon the Revolving
Credit Declining Lender’s Termination Date of a Revolving Credit Declining
Lender or termination of the Revolving Credit Commitment of a Revolving Credit
Declining Lender pursuant to Section 2.21, each other Revolving Credit Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from such Revolving Credit Declining Lender, without recourse or warranty, a
portion of each such Declining Lender’s undivided interest and participation in
all outstanding Facility Letters of Credit (in the proportion of the Revolving
Credit Ratable Shares of such purchasing Lenders determined immediately
following the termination of the Revolving Credit Commitment of such Revolving
Credit Declining Lender) such that, upon such purchase, each Revolving Credit
Lender holds an undivided interest and participation in all outstanding Facility
Letters of Credit in the amount of its then Revolving Credit Ratable Share
thereof.
 
55

--------------------------------------------------------------------------------



 
(b) In the event that an Issuing Bank makes any payment under any Facility
Letter of Credit, the Borrower shall immediately and unconditionally reimburse
the Issuing Bank therefor, whether through an Advance hereunder or otherwise. If
the Borrower shall not have repaid such amount to such Issuing Bank on or before
the date of such payment by such Issuing Bank, such Issuing Bank shall promptly
so notify the Administrative Agent, which shall promptly so notify each
Revolving Credit Lender. Upon receipt of such notice, each Revolving Credit
Lender severally agrees that it shall promptly and unconditionally pay to the
Administrative Agent (in same day funds) for the account of such Issuing Bank
the amount of such Revolving Credit Lender’s Revolving Credit Ratable Share of
the payments so made by such Issuing Bank, and the Administrative Agent shall
promptly pay such amount, and any other amounts received by the Administrative
Agent for such Issuing Bank’s account pursuant to this Section 4.6(b), to such
Issuing Bank. If the Administrative Agent so notifies such Revolving Credit
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Revolving
Credit Lender shall make available to the Administrative Agent for the account
of such Issuing Bank such Revolving Credit Lender’s Revolving Credit Ratable
Share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Revolving Credit Lender shall not have so made its
Revolving Credit Ratable Share of the amount of such payment available to the
Administrative Agent for the account of such Issuing Bank, such Revolving Credit
Lender agrees to pay to the Administrative Agent for the account of such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from the date such payment was first due until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank, at the Federal
Funds Effective Rate. The failure of any Revolving Credit Lender to make
available to the Administrative Agent for the account of such Issuing Bank such
Revolving Credit Lender’s Revolving Credit Ratable Share of any such payment
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Bank its Revolving Credit Ratable Share of any payment on the date such payment
is to be made.
 
(c) The payments made by the Revolving Credit Lenders to an Issuing Bank in
reimbursement of amounts paid by it under a Facility Letter of Credit shall
constitute, and the Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Revolving Credit Advances hereunder and such payments
shall for all purposes be treated as Revolving Credit Advances (notwithstanding
that the amounts thereof may not comply with the provisions of Section 2.5).
Such Revolving Credit Advances shall be ABR Advances, subject to the Borrower’s
rights under Article II hereof.
 
(d) Upon the request of the Administrative Agent or any Revolving Credit Lender,
an Issuing Bank shall furnish to the requesting Administrative Agent or
Revolving Credit Lender copies of any Facility Letter of Credit or Application
to which such Issuing Bank is party.
 
56

--------------------------------------------------------------------------------



 
(e) The obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to a
Facility Letter of Credit shall be irrevocable, not subject to any qualification
or exception whatsoever and shall be made in accordance with, but not subject
to, the terms and conditions of this Agreement under all circumstances,
including without limitation the following:
 

 
(i)
any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

 
(ii)
the existence of any claim, setoff, defense or other right which the Borrower
may have at any time against a beneficiary named in a Facility Letter of Credit
or any transferee of any Facility Letter of Credit (or any Person for whom any
such transferee may be acting), such Issuing Bank, the Administrative Agent, any
Revolving Credit Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower or any other Loan Party and the beneficiary named in any Facility
Letter of Credit);

 

 
(iii)
any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

 
(iv)
the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents;

 

 
(v)
any failure by the Administrative Agent or an Issuing Bank to make any reports
required pursuant to Section 4.8; or

 

 
(vi)
the occurrence of any Default or Unmatured Default.

 
4.7. Compensation for Facility Letters of Credit.(a) The Borrower agrees to pay
to the Administrative Agent (except to the extent that the Borrower shall be
required to pay directly to the Revolving Credit Lenders as provided in Section
4.7(c)), in the case of each outstanding Facility Letter of Credit, the Facility
Letter of Credit Fee therefor, payable quarterly in arrears as hereinafter
provided on the daily average face amount (net of permanent reductions) of each
Facility Letter of Credit outstanding at any time during the preceding calendar
quarter (but excluding any period prior to the Closing Date during which an
Existing Letter of Credit was outstanding, with respect to which period fees
shall be payable as provided in Section 5.1(xi)). The Facility Letter of Credit
Fees shall be due and payable quarterly in arrears (A) not later than five (5)
Business Days following Administrative Agent’s delivery to Borrower of the
quarterly statement of Facility Letter of Credit Fees, (B) on the Revolving
Credit Facility Termination Date and (C) if any Facility Letter of Credit
remains outstanding after the Revolving Credit Facility Termination Date on the
first day of each calendar quarter thereafter until the first day of the
calendar quarter after the date on which the last outstanding Facility Letter of
Credit ceases to be outstanding (each such date specified in clause (A), (B) or
(C), a “Quarterly Payment Date”). The Administrative Agent shall promptly remit
such Facility Letter of Credit Fees, when received by it, to the Revolving
Credit Lenders in their Revolving Credit Ratable Shares thereof.
 
57

--------------------------------------------------------------------------------



 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Issuing Bank (except to the extent that the Borrower shall be required to
pay directly to the Issuing Bank as provided in Section 4.7(c)) an issuance fee
of 0.125% per annum payable quarterly in arrears on each Quarterly Payment Date
(including, if any Facility Letter of Credit remains outstanding after the
Revolving Credit Facility Termination Date, each Quarterly Payment Date
thereafter until the first Quarterly Payment Date after the date on which the
last outstanding Facility Letter of Credit ceases to be outstanding) on the
daily average face amount (net of permanent reductions) of each Facility Letter
of Credit issued by such Issuing Bank and that was outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in Section 5.1(xi)).
The Administrative Agent shall promptly remit such issuance fee, when received
by it, to such Issuing Bank.
 
(c) After the Revolving Credit Facility Termination Date and the payment in full
of all other Obligations, the Borrower shall make on each Quarterly Payment Date
(i) payments of Facility Letter of Credit Fees under Section 4.7(a) directly to
the Lenders in the amounts of their respective Revolving Credit Ratable Shares
thereof and (ii) payments of issuance fees under Section 4.7(b) directly to each
Issuing Bank that issued a Facility Letter of Credit that was outstanding at any
time during the prior calendar quarter.
 
(d) Facility Letter of Credit Fees and issuance fees payable to the Issuing Bank
shall be calculated, on a pro rata basis for the period to which such payment
applies, for actual days elapsed during such period, on the basis of a 360-day
year.
 
4.8. Issuing Bank Reporting Requirements. Each Issuing Bank shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
the Administrative Agent a schedule of the Facility Letters of Credit issued by
it, in form and substance reasonably satisfactory to the Administrative Agent,
showing the Issuance Date, account party, original face amount, amount (if any)
paid thereunder, expiration date and the reference number of each Facility
Letter of Credit outstanding at any time during such month (and whether such
Facility Letter of Credit is a Performance Letter of Credit or Financial Letter
of Credit) and the aggregate amount (if any) payable by the Borrower to such
Issuing Bank during the month pursuant to Section 3.2. Copies of such reports
shall be provided promptly to each Revolving Credit Lender and the Borrower by
the Administrative Agent.
 
4.9. Indemnification; Nature of Issuing Bank’s Duties. (a) In addition to
amounts payable as elsewhere provided in this Article IV, the Borrower hereby
agrees to protect, indemnify, pay and save the Administrative Agent and each
Revolving Credit Lender and Issuing Bank harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) arising from the claims of third parties
against the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender as a consequence, direct or indirect, of (i) the issuance of any Facility
Letter of Credit other than, in the case of an Issuing Bank, as a result of its
willful misconduct or gross negligence, or (ii) the failure of an Issuing Bank
to honor a drawing under a Facility Letter of Credit issued by it as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority.
 
58

--------------------------------------------------------------------------------



 
(b) As among the Borrower, the Revolving Credit Lenders, the Administrative
Agent and any Issuing Bank, the Borrower assumes all risks of the acts and
omissions of, or misuse of Facility Letters of Credit by, the respective
beneficiaries of such Facility Letters of Credit. In furtherance and not in
limitation of the foregoing, neither the Administrative Agent nor any Revolving
Credit Lender nor (subject to the provisions of Section 4.9(d)) an Issuing Bank
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Facility Letters of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Facility Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) for failure of the beneficiary of a Facility Letter of Credit
to comply fully with conditions required in order to draw upon such Facility
Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under any Facility Letter of
Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Facility Letter of Credit of the proceeds of any drawing under
such Facility Letter of Credit; and (viii) for any consequences arising from
causes beyond the control of the Administrative Agent, such Issuing Bank and the
Revolving Credit Lenders including, without limitation, any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority. None of the above shall affect, impair, or
prevent the vesting of any of an Issuing Bank’s rights or powers under this
Section 4.9.
 
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuing
Bank, the Administrative Agent or any Revolving Credit Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.
 
(d) Notwithstanding anything to the contrary contained in this Section 4.9, the
Borrower shall have no obligation to indemnify an Issuing Bank under this
Section 4.9 in respect of any liability incurred by such Issuing Bank arising
primarily out of the willful misconduct or gross negligence of such Issuing
Bank, as determined by a court of competent jurisdiction, or out of the wrongful
dishonor by such Issuing Bank of a proper demand for payment made under the
Facility Letters of Credit issued by such Issuing Bank, unless such dishonor was
made at the request of the Borrower.
 
4.10. Cash Collateralization. (a) If the expiration date of any Facility Letter
of Credit is (i) later than the Revolving Credit Facility Termination Date or
(ii) in the case of a Facility Letter of Credit issued by a Revolving Credit
Declining Lender, later than its Revolving Credit Declining Lender’s Termination
Date or such date on which such Declining Lender’s Revolving Credit Commitment
is terminated pursuant to Section 2.21, the Borrower shall, or shall cause one
or more of the other Loan Parties to, (x) in the case of clause (i) above, cash
collateralize such Facility Letter of Credit not less than thirty (30) days
prior to the Revolving Credit Facility Termination Date or (y) in the case of
clause (ii) above, either cash collateralize such Facility Letter of Credit or
enter into such other arrangements as may be satisfactory to such Revolving
Credit Declining Lender for the purpose of terminating the participation
interests of all other Revolving Credit Lenders in such Facility Letter of
Credit. For purposes hereof, “cash collateralize” means, with respect to any
Facility Letter of Credit, that the Borrower or another Loan Party shall
provide, to the Administrative Agent for the benefit of the Revolving Credit
Lenders (or, with respect to clause (ii) above, to the applicable Revolving
Credit Declining Lender), cash or other collateral satisfactory to the
applicable Issuing Bank and, with respect to clause (a) above, the Required
Revolving Credit Lenders in an amount equal to such Facility Letter of Credit
and shall enter into such other indemnification agreement as the Issuing Bank
and, in the case of clause (i) of the first sentence of this Section 4.10(a),
the Required Revolving Credit Lenders may require.
 
59

--------------------------------------------------------------------------------



 
(b) Any Revolving Credit Declining Lender that is an Issuing Bank shall, upon
satisfaction by the Borrower of the provisions of paragraph (a) above with
respect to all outstanding Facility Letters of Credit issued by such Declining
Lender, execute and deliver to the Administrative Agent, on or before the date
of termination of such Declining Lender’s Revolving Credit Commitment, a written
instrument satisfactory to Administrative Agent confirming that, upon the
termination of such Declining Revolving Credit Lender’s Revolving Credit
Commitment, all outstanding Facility Letters of Credit issued by such Declining
Lender shall cease to be Facility Letters of Credit hereunder and that all
participation interests of the other Revolving Credit Lenders therein shall
terminate. Upon the termination of such Declining Lender’s Commitment in
accordance with the provisions of Section 2.21, all outstanding Facility Letters
of Credit issued by such Declining Lender shall cease to be Facility Letters of
Credit hereunder, and the participation interests of the other Lenders therein
shall cease and terminate.
 
4.11. No Obligation. No Lender shall have any obligation hereunder to accept or
approve any request for, or to issue, amend or extend, any Letter of Credit
hereunder except for the obligations of the Revolving Credit Lenders under this
Article IV. 
 
ARTICLE V
 
CONDITIONS PRECEDENT
 
5.1. Closing Conditions. This Agreement shall not be effective unless the
Borrower has paid to the Administrative Agent the fees provided for in the Fee
Letter and has furnished to the Administrative Agent:
 

 
(i)
Copies of the articles or certificate of incorporation of each of the Borrower
and the Company, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.

 

 
(ii)
Copies, certified by the Secretary or Assistant Secretary of each of the
Borrower and the Company, of the by-laws and Board of Directors’ resolutions and
resolutions or actions of any other body authorizing the execution, delivery and
performance of the Loan Documents to which the Borrower or the Company (as
applicable) is a party.



60

--------------------------------------------------------------------------------



 

 
(iii)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each of the Borrower and the Company, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower or the Company (as applicable) authorized to sign the Loan Documents to
which the Borrower or the Company (as applicable) is a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Borrower or the Company (as
applicable).

 

 
(iv)
To the extent requested by the Administrative Agent, copies of the articles or
certificate of incorporation, partnership agreement or limited liability company
operating agreement of each other Loan Party, together with all amendments, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation.

 

 
(v)
To the extent requested by the Administrative Agent, copies, certified by the
Secretary or Assistant Secretary of each other Loan Party, of its by-laws and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party.

 

 
(vi)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each other Loan Party, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party.

 

 
(vii)
A certificate, signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the initial Borrowing Date
no Default or Unmatured Default has occurred and is continuing.

 

 
(viii)
Written opinions of the Company’s and Borrower’s counsel, addressed to the
Lenders in substantially the forms of Exhibit H and Exhibit I.

 

 
(ix)
Any Notes requested by a Lender pursuant to Section 2.11 payable to the order of
each such requesting Lender.

 

 
(x)
The Guaranty Agreement duly executed by each of the Guarantors in substantially
the form of Exhibit J hereto.

 

 
(xi)
Evidence satisfactory to the Administrative Agent that all “Obligations” (as
that term is defined in the Original Credit Agreement but specifically excluding
the Existing Letters of Credit) under the Original Credit Agreement shall have
been simultaneously paid in full.



61

--------------------------------------------------------------------------------



 

 
(xii)
Any other information required by Section 326 of the USA PATRIOT ACT or
necessary for the Administrative Agent or any Lender to verify the identity of
Borrower and any Guarantor as required by Section 326 of the USA PATRIOT ACT.

 

 
(xiii)
Such other documents as any Lender or its counsel may have reasonably requested.

 
5.2. Each Advance. The Lenders shall not be required to make any Advance (other
than an Advance that, after giving effect thereto and to the application of the
proceeds thereof, does not increase the aggregate amount of outstanding Advances
under the applicable Facility), and no Issuing Bank shall be required to issue,
amend or extend a Facility Letter of Credit unless on the applicable Borrowing
Date or Issuance Date:
 

 
(i)
There exists no Default or Unmatured Default, except for (A) Unmatured Defaults
that will be cured, and that the Borrower certifies will be cured, by the use of
the proceeds of such Advance or the issuance, amendment or extension of such
Facility Letter of Credit or (B) Unmatured Defaults (other than the failure to
pay any Obligation hereunder) that are not reasonably likely to have a Material
Adverse Effect and that the Borrower certifies that it reasonably expects to
cure before the date on which the same becomes a Default.

 

 
(ii)
The representations and warranties contained in Article VI are true and correct
in all material respects as of such Borrowing Date or Issuance Date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

 
(iii)
All legal matters incident to the making of such Advance or issuance, amendment
or extension of such Facility Letter of Credit shall be satisfactory to the
Administrative Agent and its counsel and, in the case of a Facility Letter of
Credit, the Issuing Bank and its counsel.

 
Each Ratable Borrowing Notice, Competitive Bid Borrowing Notice and Swing Line
Borrowing Notice with respect to each such Advance, and each Facility Letter of
Credit Notice with respect to the issuance, amendment or extension of each such
Facility Letter of Credit, shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 5.2(i) and (ii) have been
satisfied. The Administrative Agent or an Issuing Bank may require a duly
completed compliance certificate in substantially the form of Exhibit K (but
without any requirement for updating the calculations of compliance with
financial covenants) as a condition to making an Advance or the issuance,
amendment or extension of a Facility Letter of Credit.
 
62

--------------------------------------------------------------------------------



 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower and the Company each represent and warrant to the Lenders that:
 
6.1. Existence and Standing. Each of the Borrower and the Company is a
corporation, duly and properly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted to
the extent in each case it is material to the operation of the businesses of the
Loan Parties taken as a whole.
 
6.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or, in the
case of Loan Parties that are not corporations, other) proceedings, and the Loan
Documents constitute legal, valid and binding obligations of the applicable Loan
Parties enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditors’ rights generally and except, in the case
of any Designated Guarantor that, upon request by the Borrower in accordance
with Section 10.13 would be converted to a Non-Loan Party, any violation of the
foregoing that does not have a material adverse effect on the ability of the
Lenders or the Administrative Agent to substantially realize the benefits
afforded under the Loan Documents (it being agreed that the parties will work
together diligently to remedy promptly any such violation).
 
6.3. No Conflict; Consent. Neither the execution and delivery by the Loan
Parties of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law binding on any of the Loan Parties or their respective Property or (ii) the
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, of the Loan Parties, or (iii)
the provisions of any material indenture, instrument or agreement to which any
Loan Party is a party or is subject, or by which it, or its Property, is bound,
or conflict with or constitute a default thereunder, or result in, or require,
the creation or imposition of any Lien in, of or on the Property of any Loan
Party pursuant to the terms of any such indenture, instrument or agreement. As
of the Closing Date, no order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Official Body or any other
Person that has not been obtained by any Loan Party, is required to be obtained
by any Loan Party in connection with the execution and delivery of the Loan
Documents, the borrowings and the issuance of Facility Letters of Credit under
this Agreement, the payment and performance by the Loan Parties of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
 
63

--------------------------------------------------------------------------------



 
6.4. Financial Statements. The October 31, 2005 consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Company and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
 
6.5. Material Adverse Change. As of the Closing Date, since October 31, 2005
there has been no change in the business, Property, condition (financial or
otherwise) or results of operations of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect.
 
6.6. Taxes. Except for violations or failures that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, the Loan
Parties have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by any of the Loan Parties,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles. Except for violations or failures that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, (i) no
tax Liens have been filed and no claims are being asserted with respect to any
such taxes and (ii) the charges, accruals and reserves on the books of the Loan
Parties in respect of any taxes or other governmental charges are adequate in
all material respects.
 
6.7. Litigation and Contingent Obligations. Except as set forth on Schedule 6,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any of the Loan Parties that (a) could reasonably be
expected to have a Material Adverse Effect or (b) seeks to prevent, enjoin or
delay the making of any Loans except (but only in the case of any litigation,
arbitration, governmental investigation, proceeding or inquiry described in this
clause (b) arising after the Closing Date) to the extent that the Borrower has
disclosed the same to the Administrative Agent and has concluded, on the basis
of advice of independent counsel and to the satisfaction of the Administrative
Agent, that the same is not reasonably likely to result in the prevention,
injunction or delay in the making of the Loans and that the pendency of such
litigation, arbitration, governmental investigation, proceeding or inquiry does
not have a Material Adverse Effect. Other than (A) any Contingent Obligation or
(B) any liability incident to any litigation, arbitration or proceeding that (in
the case of either (A) or (B)) (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 6, as of the Closing
Date, the Loan Parties have no Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.
 
6.8. Subsidiaries. Schedule 7 contains an accurate list of all Subsidiaries of
the Company as of the date set forth in such Schedule, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Company, the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
64

--------------------------------------------------------------------------------



 
6.9. Accuracy of Information. No information, exhibit or report furnished by any
of the Loan Parties to the Administrative Agent or to any Lender on or before
the Closing Date in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
6.10. Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.
 
6.11. Material Agreements. None of the Loan Parties is a party to any agreement
or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.
 
6.12. Compliance With Laws. The Loan Parties have complied with all Laws
applicable to the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.
 
6.13. Ownership of Properties. Except as set forth on Schedule 8, on the Closing
Date, the Loan Parties will have good title, free of all Liens other than
Permitted Liens, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Loan Parties, except for transfers of such Property and
assets permitted under the terms of the Prior Credit Agreement.
 
6.14. ERISA.
 
6.14.1. Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
nor the issuance of Facility Letters of Credit hereunder gives rise to a
Prohibited Transaction.
 
6.14.2. Liabilities. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $10,000,000. Neither the Company nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$10,000,000.


65

--------------------------------------------------------------------------------



 
6.14.3. Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect:
 

 
(i)
The Company and each member of the Controlled Group is in compliance with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans. There has not been any Prohibited Transaction with
respect to any Benefit Arrangement or any Plan or, to the best knowledge of the
Company, with respect to any Multiemployer Plan or Multiple Employer Plan. The
Company and all members of the Controlled Group have made any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, the Company and each member of the Controlled Group (i)
have fulfilled their obligations under the minimum funding standards of ERISA,
(ii) have not incurred any liability to the PBGC and (iii) have not had asserted
against them any penalty for failure to fulfill the minimum funding requirements
of ERISA.

 

 
(ii)
To the best of the Company’s knowledge, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.

 

 
(iii)
Neither the Company nor any other member of the Controlled Group has instituted
proceedings to terminate any Plan.

 

 
(iv)
No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

 

 
(v)
The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under each Plan, determined on a plan termination basis, as disclosed
from time to time in and as of the date of the actuarial reports for such Plan
does not exceed the aggregate fair market value of the assets of such Plan.

 

 
(vi)
Neither the Company nor any other member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Company, no
Multiemployer Plan or Multiple Employer Plan is or shall be reasonably expected
to be reorganized or terminated, within the meaning of Title IV of ERISA.

 

 
(vii)
To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group have paid when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.

 


66

--------------------------------------------------------------------------------



 
6.15. Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
6.16. Intentionally Omitted.
 
6.17. Employment Matters. The Loan Parties are in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including, but not limited to, those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except for
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Company or any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.
 
6.18. Environmental Matters. Except as disclosed on Schedule 10:
 

 
(i)
In the ordinary course of its business, the officers of the Company consider the
effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws, and, on the
basis of this consideration, the Company has concluded that compliance with
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect.

 

 
(ii)
Except for violations or failures that individually and in the aggregate are not
reasonably likely to result in a Material Adverse Effect, (A) none of the Loan
Parties has received any Environmental Complaint from any Official Body or other
Person alleging that any Loan Party or any prior or subsequent owner of the
Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. § 9601, et seq.,
and none of the Loan Parties has any reason to believe that such an
Environmental Complaint might be received and (B) there are no pending or, to
the Company’s knowledge, threatened Environmental Complaints relating to any
Loan Party or, to the Company’s knowledge, any prior or subsequent owner of the
Property pertaining to, or arising out of, any Environmental Conditions.

 

 
(iii)
Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) there
are no circumstances at, on or under the Property that constitute a breach of or
non-compliance with any of the Environmental Laws, and (B) there are no past or
present Environmental Conditions at, on or under the Property or, to the
Company’s knowledge, at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.

67

--------------------------------------------------------------------------------



 
 

 
(iv)
Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, neither
the Property nor any structures, improvements, equipment, fixtures, activities
or facilities thereon or thereunder contain or use Regulated Substances except
in compliance with Environmental Laws. There are no processes, facilities,
operations, equipment or other activities at, on or under the Property, or, to
the Company’s knowledge, at, on or under adjacent property, that result in the
release or threatened release of Regulated Substances onto the Property, except
to the extent that such releases or threatened releases are not a breach of or
otherwise a violation of any Environmental Laws, or are not likely to have a
Material Adverse Effect.

 

 
(v)
Except for violations or failures which individually and in the aggregate are
not likely to have a Material Adverse Effect, (A) there are no underground
storage tanks, or underground piping associated with such tanks, used for the
management of Regulated Substances at, on or under the Property that do not have
a full operational secondary containment system in place and are not in
compliance with all Environmental Laws, and (B) there are no abandoned
underground storage tanks or underground piping associated with such tanks,
previously used for the management of Regulated Substances at, on or under the
Property that have not been either abandoned in place, or removed, in accordance
with the Environmental Laws.

 

 
(vi)
Except for violations or failures which individually and in the aggregate are
not likely to have a Material Adverse Effect, (A) each Loan Party has all
material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties have submitted all
material notices, reports and other filings required by the Environmental Laws
to be submitted to an Official Body which pertain to past and current operations
on the Property.

 

 
(vii)
Except for violations which individually and in the aggregate are not likely to
have a Material Adverse Effect, all past and present on-site generation,
storage, processing, treatment, recycling, reclamation of disposal of Solid
Waste at, on, or under the Property and all off-site transportation, storage,
processing, treatment, recycling, reclamation and disposal of Solid Waste have
been done in accordance with the Environmental Laws.



68

--------------------------------------------------------------------------------



 
6.19. Senior Debt Status. The Obligations rank (a) at least pari passu in
priority of payment with all other Senior Indebtedness of the Loan Parties
except Indebtedness secured by Permitted Liens and (b) prior in right of payment
over the Subordinated Indebtedness.
 
6.20. Designated Guarantors. All Subsidiaries of the Company that are integral
to the homebuilding business of the Toll Group are Designated Guarantors.
 
ARTICLE VII
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing, the Borrower and the Company will perform and observe, and
(as and where applicable) will cause the other Loan Parties to perform and
observe, the following covenants:
 
7.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
 

 
(i)
Audited Financial Statements. Within 95 days after the close of each of its
fiscal years, an unqualified (except for qualifications (a) relating to changes
in accounting principles or practices reflecting changes in generally accepted
accounting principles and required or approved by the Company’s independent
certified public accountants or (b) which are not adverse in the judgment of the
Required Lenders) audit report certified by independent certified public
accountants acceptable to the Lenders, prepared in accordance with Agreement
Accounting Principles on a consolidated basis for the Company and its
Subsidiaries, including balance sheets as of the end of such period, a related
consolidated profit and loss statement, and a consolidated statement of cash
flows, accompanied by any management letter prepared by said accountants.

 

 
(ii)
Quarterly Financial Statements. Within 50 days after the close of the first
three quarterly periods of each fiscal year of the Company, for the Company and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and a related consolidated profit and loss statement and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, which statements shall be either a
complete and accurate copy of such signed statements as filed with the SEC or
certified by the Company’s chief financial officer, chief accounting officer or
controller (which certificate shall be satisfactory in form to the
Administrative Agent).

 

 
(iii)
Annual Plan and Forecast. As soon as available, but in any event within 120 days
after the beginning of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Company for such fiscal year.

 
69

--------------------------------------------------------------------------------



 

 
(iv)
Compliance Certificate. Within five (5) days after each of the dates on which
financial statements are required to be delivered under Sections 7.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit K signed by
the chief financial officer, chief accounting officer or controller of the
Company showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

 

 
(v)
Annual ERISA Statement. If applicable, within 270 days after the close of each
fiscal year, a statement of the Unfunded Liabilities of each Single Employer
Plan, certified as correct by an actuary enrolled under ERISA.

 

 
(vi)
Reportable Event. As soon as possible and in any event within 10 days after any
Loan Party knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer, chief accounting
office or controller of the Company, describing said Reportable Event and the
action which the Company proposes to take with respect thereto.

 

 
(vii)
Environmental Notices. As soon as possible and in any event within 10 days after
a Senior Executive of a Loan Party receives the same, a copy of (a) any notice
or claim to the effect that any Loan Party is or may be liable to any Person as
a result of the release by any Loan Party or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by any Loan Party, that, in either case, could reasonably be
expected to have a Material Adverse Effect.

 

 
(viii)
Borrowing Base Certificate. At any time that the Leverage Ratio equals or
exceeds 1.75 to 1.00 as of the last day of a fiscal quarter, simultaneous with
the delivery of the Compliance Certificate required to be delivered with respect
to such fiscal quarter pursuant to Section 7.1(iv), a Borrowing Base
Certificate.

 

 
(ix)
Notices Regarding Plans and Benefit Arrangements. (A) Promptly upon becoming
aware of the occurrence thereof, notice (including the nature of the event and,
when known, any action taken or threatened by the Internal Revenue Service or
the PBGC with respect thereto) of: (1) any Prohibited Transaction that could
subject the Company or any member of the Controlled Group to a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Internal Revenue Code in connection with any Plan, Benefit Arrangement or
any trust created thereunder that in either case would reasonably be expected to
result in a liability in excess of $1,000,000; (2) any assertion of material
withdrawal liability with respect to any Multiemployer Plan or Multiple Employer
Plan; (3) any partial or complete withdrawal from a Multiemployer Plan, by the
Company or any member of the Controlled Group under Title IV of ERISA (or
assertion thereof), which such withdrawal is likely to result in a material
liability; (4) any withdrawal by the Company or any member of the Controlled
Group from a Multiple Employer Plan; (5) any failure by the Company or any
member of the Controlled Group to make a payment to a Plan required to avoid
imposition of a lien under Section 302(f) of ERISA; (6) the adoption of any
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (7) any change in the actuarial assumptions or funding
methods used for any Plan, where the effect of such change is to materially
increase the unfunded benefit liability or to materially reduce the liability to
make periodic contributions.

 
70

--------------------------------------------------------------------------------



 
(B) Promptly after receipt thereof, copies of (a) all notices received by the
Company or any member of the Controlled Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Company or any member of the
Controlled Group, or to have a trustee appointed to administer any such Plan;
and (b) at the request of the Administrative Agent or any Lender each annual
report (IRS Form 5500 series) and all accompanying schedules, the most recent
actuarial reports, the most recent financial information concerning the
financial status of each Plan administered or maintained by the Company or any
member of the Controlled Group, and schedules showing the amounts contributed to
each such Plan by or on behalf of the Company or any member of the Controlled
Group in which any of their personnel participate or from which such personnel
may derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Company or any member of the Controlled Group with the
Internal Revenue Service with respect to each such Plan.
 
(C) Promptly upon the filing thereof, copies of any Form 5310, or any successor
or equivalent form to Form 5310, filed with the IRS in connection with the
termination of any Plan.
 

 
(x)
Project Reports. Within thirty (30) days after the end of each fiscal quarter of
the Borrower and, from and after delivery of a Compliance Certificate evidencing
that the Leverage Ratio exceeds 1.75 to 1.00 as of the last day of a fiscal
quarter and until the delivery of a Compliance Certificate for a subsequent
fiscal quarter evidencing that the Leverage Ratio does not exceed 1.75 to 1.00
as of the last day of such fiscal quarter, each calendar month, statements
accompanied by a certificate of the chief financial officer, chief accounting
officer or controller of Company, actually setting forth for the last week of
the prior calendar quarter or month (as applicable) sales reports showing unit
sales and unsold inventory completed or under construction by the Loan Parties
in connection with each of their projects.



71

--------------------------------------------------------------------------------



 

 
(xi)
Subordinated Loan Documents. Prior to any Loan Party’s entering into or amending
any Subordinated Loan Documents, copies thereof and a description of any
material differences between the subordination provisions of such Subordinated
Loan Documents and the subordination provisions of the Subordinated Loan
Documents identified in Schedule 4 or most recently approved hereunder.

 

 
(xii)
Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party which would be required to be reported
by the Company on Forms 10-Q, 10-K or 8-K filed with the SEC.

 

 
(xiii)
Shareholder Reports. Promptly upon the furnishing thereof to the shareholders of
the Company, complete and accurate copies of all financial statements, reports
and proxy statements so furnished.

 

 
(xiv)
SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports that any of
the Loan Parties files with the SEC.

 

 
(xv)
Other Information. Such other information (including non-financial information)
as the Administrative Agent may from time to time reasonably request.

 
7.2. Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Advances for lawful, general business purposes. Neither the
Borrower nor any other Loan Party will use any of the proceeds of the Advances
to purchase or carry any “margin stock” (as defined in Regulation U).
 
7.3. Notice of Default. The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default (excepting any
Unmatured Default that has not had and could not reasonably be expected to have
a Material Adverse Effect and that the Borrower reasonably expects to cure prior
to the date on which such Unmatured Default would become a Default) and of any
other development, financial or otherwise, that could reasonably be expected to
have a Material Adverse Effect.
 
7.4. Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related thereto)
and, in the case of the Borrower and the Company, will do (and in the case of
any other Loan Party, to the extent that its failure to do so could reasonably
be expected to have a Material Adverse Effect, will do) all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership, trust or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
72

--------------------------------------------------------------------------------



 
7.5. Taxes. Except for violations or failures that individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, each Loan
Party will file in a timely manner complete and correct United States federal
and applicable foreign, state and local tax returns required by law and pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.
 
7.6. Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
 
7.7. Compliance with Laws. Each Loan Party will comply with all Laws (excluding
Environmental Laws, compliance with which is governed by Section 7.25) to which
it may be subject, to the extent that noncompliance could reasonably be expected
to have a Material Adverse Effect.
 
7.8. Maintenance of Properties. Each Loan Party will maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.
 
7.9. Inspection. Each Loan Party will permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Loan Parties, examine and make
excerpts of the books of accounts and other financial records of the Loan
Parties, and to discuss the affairs, finances and accounts of the Loan Parties
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate.
 
7.10. Mergers; Consolidations; Dissolutions. No Loan Party shall merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it unless (i) there is no Change of Control of the Loan Party;
(ii) the character of the business of the Toll Group on a consolidated basis
will not be materially changed by such occurrence; (iii) such occurrence shall
not constitute or give rise to a Default or Unmatured Default; and (iv) if, in
the case of the Borrower or the Company, it is not the surviving entity of such
merger or consolidation, such surviving entity shall promptly execute and
deliver to the Administrative Agent (A) an assumption of the Borrower’s or the
Company’s (as applicable) obligations under the Loan Documents to which the
Borrower or the Company (as applicable) is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent. Neither the Toll Group nor any portion
thereof the dissolution, liquidation or winding up of which could reasonably be
expected to have a Material Adverse Effect shall dissolve, liquidate, or wind up
its business by operation of law or otherwise.
 
73

--------------------------------------------------------------------------------



 
7.11. Distributions of Securities. The Company shall not distribute to its
shareholders any securities of any Subsidiary unless (a) such Subsidiary is a
Non-Loan Party; (b) such distribution does not constitute or give rise to a
Default or Unmatured Default; (c) such distribution does not result in a Change
in Control of a Loan Party; and (d) such distribution does not materially change
the operations of the Toll Group.
 
7.12. Disposition of Assets. None of the Loan Parties will sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including but not limited to sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock (other than capital stock of the Company), shares of beneficial interest
or partnership interests of another Loan Party or an Affiliate of a Loan Party),
except:
 

 
(i)
transactions involving the sale of inventory in the ordinary course of business;

 

 
(ii)
any sale, transfer or lease of assets which are no longer necessary or required
in the conduct of the business of the Loan Parties (taken as a whole);

 

 
(iii)
any sale, transfer or lease of assets to any other Loan Party;

 

 
(iv)
any sale, transfer or lease of assets which are replaced by substitute assets
acquired or leased;

 

 
(v)
any sale, transfer or lease of assets of, or interests in, a Non-Loan Party or
any other Affiliate of the Company that is not a Loan Party; and

 

 
(vi)
mergers or consolidations permitted in this Agreement.

 
7.13. Borrower a Wholly-Owned Subsidiary. The Borrower will at all times be a
Wholly-Owned Subsidiary of the Company or of a successor to the Company (but
only if the ownership by such successor does not constitute or result in a
Change of Control).
 
7.14. Investments and Acquisitions. None of the Loan Parties will make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or will create
any Subsidiary or will become or remain a partner in any partnership or joint
venture, except Permitted Investments.
 
7.15. Liens. None of the Loan Parties will create, incur, or suffer to exist any
Lien in, of or on any Property, except Permitted Liens.
 
7.16. Additional Designated Guarantors. The Borrower may at any time designate
(in the manner hereinafter provided) any Wholly-Owned Subsidiary of the Company
as a Designated Guarantor, and shall designate (in the manner hereinafter
provided) each newly-formed or newly-acquired Wholly-Owned Subsidiary of the
Company (other than a Mortgage Subsidiary) as a Designated Guarantor on a
quarterly basis simultaneously with its delivery of the next Compliance
Certificate pursuant to Section 7.1(iv) (unless, prior to the time of such
delivery, the Borrower satisfies the requirements of Non-Designation of such
Wholly-Owned Subsidiary in accordance with Section 10.13) in accordance with the
provisions of this Section 7.16. Such designation of a Wholly-Owned Subsidiary
of the Company as a Designated Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:
 
74

--------------------------------------------------------------------------------



 

 
(i)
Notice by the Borrower and the Company identifying such Designated Guarantor,
the state of its incorporation, and the ownership of the capital stock or other
ownership interests in such Designated Guarantor;

 

 
(ii)
A Supplemental Guaranty duly executed and delivered by such Designated
Guarantor;

 

 
(iii)
Documents with respect to such Designated Guarantor addressing the requirements
set forth in clauses (iv), (v) and (vi) of Section 5.1; and

 

 
(iv)
Such information relating to the organization, operations and finances of such
Designated Guarantor as the Administrative Agent shall reasonably request.

 
Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Wholly-Owned Subsidiary of the Company shall be a Designated Guarantor and a
Loan Party hereunder.
 
7.17. Subordinated Indebtedness. Except as otherwise permitted in the last
sentence of this Section 7.17, no Loan Party will make any amendment or
modification to any Subordinated Loan Document, without providing at least
thirty (30) days’ prior written notice thereof to the Administrative Agent, and
obtaining the prior written consent of the Required Lenders thereto. The Loan
Parties may amend or modify any Subordinated Loan Document without obtaining the
consent of the Required Lenders if after giving effect to such amendment or
modification (a) the subordination provisions therein would be permitted under
this Agreement, and (b) the Administrative Agent in its sole discretion
determines that the covenants governing such Subordinated Indebtedness affected
by the amendment are no more onerous to the borrower of such Subordinated
Indebtedness than those contained under this Agreement.
 
7.18. Intercompany Loans, Loans from Non-Loan Parties. The Borrower may make
Intercompany Loans available to the Guarantors using proceeds of the Loans. Each
Intercompany Loan shall be evidenced either by a promissory note of the obligor
under such Intercompany Loan (individually, an “Intercompany Note” and
collectively, the “Intercompany Notes”), an intercompany account agreement
between Borrower and the obligor under such Intercompany Loan (individually, an
“Intercompany Agreement” and collectively, the “Intercompany Agreements”) or by
an entry on the books and records of the Borrower and the obligor under such
Intercompany Loan, and repayment of such Intercompany Loans shall be on such
terms as the Borrower and the Guarantors agree. Each Intercompany Loan shall be
subordinated to the Guarantors’ obligations under the Guaranty Agreements
pursuant to the terms of the Guaranty Agreement and shall either be a demand
loan or become due and payable upon the acceleration of the Loans pursuant to
Section 9.1 after the occurrence of a Default hereunder. Any Intercompany Note,
Intercompany Agreement or book-entry claim may in turn be assigned by the
Borrower to another Guarantor or any other member of the Toll Group as a capital
contribution. The Company shall establish and maintain such books and records
relating to Intercompany Loans and other Investments in the Designated
Guarantors as are required to enable it and the Administrative Agent to trace
advances and repayments of principal of Intercompany Loans and other investments
in the Guarantors.
 
75

--------------------------------------------------------------------------------



7.19. Appraisals.
 
7.19.1. Procedures. The Loan Parties shall cooperate with the Lenders and the
appraisers in making appraisals of the Borrowing Base Assets which the
Administrative Agent, at the direction of the Required Lenders, may from time to
time request. The Borrower may, within ten (10) days following any such request
by the Administrative Agent, specify which other of the Borrowing Base Assets it
requests to have similarly appraised. Following the first to occur of (A)
completion of all appraisals requested at any one time by the Administrative
Agent and the Borrower under this Section 7.19, and (B) a date specified by the
Administrative Agent no earlier than 45 days after the last request for an
appraisal has (or could have) been made by the Borrower in accordance with the
immediately preceding sentence, the appraised values of all Borrowing Base
Assets which have been appraised (rather than their book value) shall be used
for purposes of applying the covenant contained in Section 7.28.2. The Required
Lenders shall have the right to request appraisals pursuant to this Section 7.19
not more than two times in any period of twelve consecutive months, and shall
specify in such request all of the Borrowing Base Assets for which the Lenders
desire appraisals.
 
7.19.2. Costs. Any appraisals by the Administrative Agent shall be at the
Lenders’ expense (in the proportion of their respective Ratable Shares), unless
using such appraised values would result in the covenant contained in Section
7.28.2 being violated, in which event all such appraisals shall be at the
Borrower’s expense.
 
7.19.3. Appraisers. Any appraisals requested at any one time pursuant to this
Section 7.19 shall be made by one or more appraisers for all properties (there
shall be no more than one appraiser for each property) located in each state
selected by the Borrower from a list of at least three appraisers submitted by
the Administrative Agent with respect to such state at the time it makes its
request. All appraisers submitted by the Administrative Agent pursuant to this
Section 7.19 shall be appraisers who have been approved by the Required Lenders
and the Borrower (such approval not to be unreasonably withheld) and in either
event have committed to prepare appraisals within 45 days following the date
such appraisals are requested.
 
7.20. Mortgage Subsidiaries. The Company shall notify the Administrative Agent
of the creation of any Mortgage Subsidiary within seven (7) Business Days after
such creation. Such notice shall include the name, state of incorporation and
ownership of the capital stock or other ownership interests thereof. The Company
shall cause the Mortgage Subsidiaries to engage exclusively in the Mortgage
Banking Business. The Company shall deliver information relating to the
organization, operations and finances of the Mortgage Subsidiaries as the
Administrative Agent may reasonably request from time to time.
 
7.21. Qualified Ratings. (a) The Company shall at all times have received at
least one Qualified Rating of the Company’s Senior Indebtedness or the
Indebtedness under the Agreement or any Indebtedness senior to the Subordinated
Indebtedness from at least one Qualified Rating Agency, and the Company shall
have contracted with at least one such Qualified Rating Agency for the periodic
modification and updating of such Qualified Ratings; provided, however, that, if
the Company has only one such Qualified Rating, such Qualified Rating shall be
from either Moody’s or S&P. The Company shall notify the Administrative Agent of
any new rating of the Company’s Senior Indebtedness or its Indebtedness under
this Agreement which the Company or any of its Subsidiaries receives or any
modification of an existing rating of any such Indebtedness which the Company or
any Subsidiary receives, in each instance within three (3) Business Days
following the date of such receipt by a Senior Executive of the Company. The
Company shall deliver to the Administrative Agent copies of any documents which
the Company receives evidencing, describing or explaining or relating to such
new or modified rating within such three- (3-) Business Day Period. If the
Company shall at any time fail to have at least one Qualified Rating from either
S&P or Moody’s pursuant to the first sentence above, the Company shall
immediately notify the Administrative Agent of such failure.
 
76

--------------------------------------------------------------------------------



 
(b) The Borrower shall have a one-time election to have the Rating determined
without reference to any Qualified Rating of Fitch, which election shall be
exercised by written notice to the Administrative Agent.
 
7.22. Updates to Schedules. Should any of the information or disclosures
provided on Schedules 6, 9 and 10 become outdated or incorrect in any material
respect, the Borrower and the Company shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedules as may be
necessary or appropriate to update or correct the applicable schedules hereto
(i) simultaneously with or promptly following the notice by any of the Loan
Parties of a breach of covenant which renders one or more of such schedules
misleading or (ii) within five (5) Business Days following the Administrative
Agent’s request that the Borrower provide updates to either of those Schedules;
provided, however that neither Schedule 6 nor Schedule 9 nor Schedule 10 shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of any covenant, warranty or representation
resulting from the inaccuracy or incompleteness of either Schedule be deemed to
have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedules. The Borrower shall deliver to the Administrative
Agent an updated Schedule 7, together with the delivery of the Borrower’s
quarterly Compliance Certificate pursuant to Section 7.1(iv), if the information
contained on the Schedule 7 then in effect shall have changed.
 
7.23. Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect either individually or in the aggregate with all other
violations:
 

 
(i)
The Company and each member of the Controlled Group shall comply with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans. The Company shall not permit to occur any Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or with respect
to any Multiemployer Plan or Multiple Employer Plan. The Company and all members
of the Controlled Group shall make all payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto. With respect to each Plan and Multiemployer Plan, the
Company and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC and (iii) shall not have asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.

 
77

--------------------------------------------------------------------------------



 

 
(ii)
Each Multiemployer Plan and Multiple Employer Plan shall be able to pay benefits
thereunder when due.

 

 
(iii)
Neither the Company nor any other member of the Controlled Group shall institute
proceedings to terminate any Plan.

 

 
(iv)
The Company shall not permit to occur any event requiring notice to the PBGC
under Section 302(f)(4)(A) of ERISA with respect to any Plan, and no amendment
with respect to which security is required under Section 307 of ERISA shall be
made to any Plan.

 

 
(v)
The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under each Plan, determined on a plan termination basis, as disclosed
from time to time in and as of the date of the actuarial reports for such Plan
shall not exceed the aggregate fair market value of the assets of such Plan.

 

 
(vi)
Neither the Company nor any other member of the Controlled Group shall incur any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Company nor any other member of the Controlled Group shall be
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and no Multiemployer Plan or Multiple Employer Plan
shall be reorganized or terminated, within the meaning of Title IV of ERISA.

 

 
(vii)
To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group shall pay when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.

 
7.24. Employment Matters. The Loan Parties shall comply with the Labor Contracts
and all applicable labor and employment Laws including, but not limited to,
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would have a Material
Adverse Effect either individually or in the aggregate with all other such
failures. The Company and the Borrower shall not permit any grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
strikes or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.
 
78

--------------------------------------------------------------------------------



 
7.25. Environmental Matters. Except as disclosed on Schedule 10 hereto:
 

 
(i)
Except for violations or failures which individually and in the aggregate are
not reasonably likely to have a Material Adverse Effect, (A) no Environmental
Complaint shall be issued by any Official Body or other Person alleging that any
Loan Party or any prior or subsequent owner of the Property is a potentially
responsible party under the Comprehensive Environmental Response, Cleanup and
Liability Act, 42 U.S.C. § 9601, et seq. and (B) the Company and the Borrower
shall not permit to occur any Environmental Complaint relating to any Loan Party
or any prior or subsequent owner of the Property pertaining to, or arising out
of, any Environmental Conditions.

 

 
(ii)
Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) the
Company and the Borrower shall not permit to occur any circumstances at, on or
under the Property that constitute a breach of or non-compliance with any of the
Environmental Laws or (B) any past or present Environmental Conditions at, on or
under the Property or at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.

 

 
(iii)
Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, neither
the Property nor any structures, improvements, equipment, fixtures, activities
or facilities thereon or thereunder shall contain or use Regulated Substances
except in compliance with Environmental Laws. The Company and the Borrower shall
not permit to occur any processes, facilities, operations, equipment or other
activities at, on or under the Property, or at, on or under adjacent property
that result in the release or threatened release of Regulated Substances onto
the Property, except to the extent that such releases or threatened releases are
not a breach of or otherwise a violation of any Environmental Laws, or are not
likely to have a Material Adverse Effect either individually or in the
aggregate.

 

 
(iv)
Except for violations or failures which individually and in the aggregate are
not likely to have a Material Adverse Effect, (A) the Company and the Borrower
shall not permit any underground storage tanks, or underground piping associated
with such tanks, to be used for the management of Regulated Substances at, on or
under the Property that do not have a full operational secondary containment
system in place or are not in compliance with all Environmental Laws, and (B)
the Company and the Borrower shall not permit the abandonment of any underground
storage tanks or underground piping associated with such tanks, previously used
for the management of Regulated Substances at, on or under the Property, except
those abandoned in place, or removed, in accordance with the Environmental Laws.

 
79

--------------------------------------------------------------------------------



 

 
(v)
Except for violations or failures which individually and in the aggregate are
not likely to have a Material Adverse Effect, (A)each Loan Party shall have all
material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties shall submit all material
notices, reports and other filings required by the Environmental Laws to be
submitted to an Official Body which pertain to operations on the Property.

 

 
(vi)
Except for violations which individually and in the aggregate are not likely to
have a Material Adverse Effect, all on-site generation, storage, processing,
treatment, recycling, reclamation of disposal of Solid waste at, on, or under
the Property and all off-site transportation, storage, processing, treatment,
recycling, reclamation and disposal of Solid Waste shall be done in accordance
with the Environmental Laws.

 
7.26. Environmental Certificates. The Borrowing Base Assets shall not include
any Property for which a Loan Party has not obtained a completed certificate
(including an accompanying Phase I environmental report which report shall be in
conformity with industry standards) in respect of such Property in substantially
the form of Exhibit L (an “Environmental Certificate”) from a qualified
independent environmental engineer. The Borrower shall, at the request of the
Administrative Agent, furnish to the Administrative Agent Environmental
Certificates with respect to any Property requested by the Administrative Agent
that the Borrower has included in the Borrowing Base, and may, in order to
request approval of any exception on Exhibit A of an Environmental Certificate
that is not a Permitted Environmental Exception so that the underlying assets
may be included in the Borrowing Base, furnish an Environmental Certificate to
the Administrative Agent. The Administrative Agent shall with reasonable
promptness notify the Borrower and the Lenders of the Administrative Agent’s
approval or disapproval of any exception on Exhibit A of any such Environmental
Certificate that is not a Permitted Environmental Exception. The other Lenders
shall have ten (10) Business Days to reverse such approval or disapproval by the
vote of the Required Lenders, in the absence of which vote the Administrative
Agent’s decision shall stand. The Borrower shall have the right from time to
time to submit another Environmental Certificate in respect of Property that was
not initially Environmentally Approved Land following the cleanup of any
hazardous materials which constituted exceptions to a prior Environmental
Certificate in respect of such Property. Neither the Administrative Agent nor
any other Lender shall be liable to any Lender or to any Loan Party for any
approval or disapproval of any exceptions in any Environmental Certificate made
by it in good faith.
 
7.27. Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in priority of payment with all other Senior Indebtedness of the Loan
Parties except Indebtedness secured by Permitted Liens and (b) prior in right of
payment to all Subordinated Indebtedness.
 
7.28. Financial Covenants.
 
7.28.1. Leverage Ratio. The Company and the Borrower will not permit the
Leverage Ratio at any time to be greater than 2.00 to 1.00.
 
80

--------------------------------------------------------------------------------



 
7.28.2. Borrowing Base. At any time that the Leverage Ratio as of the end of a
fiscal quarter equals or exceeds 1.75 to 1.00, the Company and the Borrower will
not permit the Borrowing Base (determined as of the end of such fiscal quarter
and set forth on the Borrowing Base Certificate required to be delivered for
such fiscal quarter pursuant to Section 7.1(viii)) to be less than the sum of
(a) Senior Indebtedness (other than Permitted Purchase Money Loans), plus (b) an
amount equal to 125% of all Permitted Purchase Money Loans secured by any of the
Borrowing Base Assets, it being understood that a Permitted Purchase Money Loan
shall not be included in the foregoing calculation unless Borrower has included
in the Borrowing Base the assets securing such Permitted Purchase Money Loan.
 
7.28.3. Tangible Net Worth. The Company will maintain at the end of each fiscal
quarter a Tangible Net Worth of not less than the amount by which (i) the sum of
(a) $1,985,000,000, (b) 50% of Consolidated Net Income after July 31, 2005, and
(c) 50% of the proceeds of capital stock of the Company sold by the Company
after July 31, 2005 exceeds (ii) the aggregate amount paid by the Company for
repurchase of its capital stock at any time after July 31, 2005 (but only to the
extent such repurchases do not exceed the Maximum Deductible Amount (as defined
below)). As used herein, the term “Maximum Deductible Amount” shall mean an
amount equal to (A) the cost of purchases and repurchases by the Company or any
of its Subsidiaries of capital stock of the Company made after July 31, 2005 not
to exceed, in the aggregate during any one-year period (as measured from
November 1 to October 31 of each year) ten percent (10%) of the Tangible Net
Worth as of the end of the fiscal year of the Company preceding such one-year
period, plus (B) in addition to the purchases and repurchases of capital stock
under clause (A), the cost of other purchases or repurchases by the Company or
any of its Subsidiaries of capital stock of the Company at any time, not to
exceed $35,000,000 in the aggregate after July 31, 2005.
 
7.28.4. Mortgage Subsidiaries. The Company and the Borrower shall not permit the
ratio of Mortgage Subsidiaries’ Liabilities to Mortgage Subsidiaries’ Adjusted
Shareholders Equity to exceed at the end of any fiscal quarter 15.0 to 1.0.
 
7.29. Financial Contracts. No Loan Party will enter into or remain liable upon
any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the Toll
Group and other risks associated with the business of the Toll Group and not for
speculative purposes.
 
ARTICLE VIII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
8.1 Any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.
 
81

--------------------------------------------------------------------------------



 
8.2 (i) Nonpayment of principal of any Loan when due, or (ii) nonpayment of
interest upon any Loan or of any fee or other Obligations under any of the Loan
Documents within five days after notice (which notice may include a billing
statement therefor) that the same is due.
 
8.3 The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents which is not
cured within thirty days after notice thereof given in accordance with Section
14.1 or after the date on which any Senior Executive becomes aware of the
occurrence thereof, whichever first occurs (such grace period to be applicable
only in the event such breach can be cured by corrective action of the Loan
Parties as determined by the Administrative Agent in its sole discretion).
 
8.4 Failure of any Loan Party to pay when due any Indebtedness (other than
Permitted Nonrecourse Indebtedness) aggregating in excess of $10,000,000
(“Material Indebtedness”); or the default by any Loan Party in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement or agreements under which any
such Material Indebtedness was created or is governed, or any other event shall
occur or condition exist, the effect of which default or event is to cause, or
to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of any Loan Party shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or any Loan Party shall not pay,
or shall admit in writing its inability to pay, its debts generally as they
become due.
 
8.5 Any Loan Party shall (i) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.
 
8.6 Without the application, approval or consent of a Loan Party, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for such
Loan Party or any Substantial Portion of the Property of the Loan Parties, or a
proceeding described in Section 8.5(iv) shall be instituted against any Loan
Party and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.
 
8.7 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
the Loan Parties so condemned, seized, appropriated, or taken custody or control
of, during the period of four consecutive fiscal quarters ending with the
quarter in which any such action occurs, constitutes a Substantial Portion.
 
82

--------------------------------------------------------------------------------



 
8.8 The Loan Parties shall fail within 30 days to pay, bond or otherwise
discharge any one or more judgments or orders for the payment of money (other
than in respect of Permitted Nonrecourse Indebtedness) in excess of $10,000,000
in the aggregate, which are not stayed on appeal or otherwise being
appropriately contested in good faith.
 
8.9 The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $10,000,000 or any Reportable Event shall occur in connection with any
Plan.
 
8.10 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
it has incurred withdrawal liability to such Multiemployer Plan or Multiple
Employer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans or Multiple Employer Plan by the
Company or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,000 or
requires payments exceeding $5,000,000 per annum.
 
8.11 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $10,000,000.
 
8.12 Any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release of any Regulated Substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) or all such events in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
8.13 Any Change in Control shall occur.
 
Any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Guaranty Agreement, or any Guarantor shall
deny that it has any further liability under any Guaranty Agreement to which it
is a party, or shall give notice to such effect.
 
8.14 Any Loan Document shall fail to remain in full force and effect unless
released by the Lenders.
 
8.15 The representations and warranties set forth in Section 6.14.1 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.
 
83

--------------------------------------------------------------------------------



 
The Borrower may cure any Default (other than any failure to pay the
Obligations) that relates exclusively to a Designated Guarantor by Conversion of
such Designated Guarantor to a Non-Loan Party, to the extent permitted by and
subject to and in accordance with the provisions of Section 10.13, provided that
such Conversion is completed (except as otherwise provided in Section 10.13(b))
not later than thirty (30) days after the first to occur of (a) such Default or
(b) the day that a Senior Executive of the Company first learned of the
Unmatured Default that, with the lapse of time or giving of notice, or both, has
ripened or may ripen into such Default.
 
ARTICLE IX
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
9.1. Acceleration. If any Default described in Section 8.5 or 8.6 occurs with
respect to the Borrower or the Company, the obligations of the Lenders to make
Loans hereunder and the obligations of the Lenders to issue, amend or extend any
Facility Letter of Credit hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
written consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of any
Lender to issue, amend or extend any Facility Letter of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.
 
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and of the Issuing
Bank(s) to issue, amend or extend Facility Letters of Credit hereunder as a
result of any Default (other than any Default as described in Section 8.5 or 8.6
with respect to the Borrower or the Company) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
 
9.2. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders), the Borrower and the Company may enter into agreements for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such agreement or any waiver
shall, (a) without the consent of all of the Lenders under the affected
Facility:
 

 
(i)
Extend the final maturity of any Loan under such Facility (except as provided in
Section 2.17) or forgive all or any portion of the principal amount thereof, or
reduce the rate (whether by modification of the Pricing Schedule or otherwise)
or extend the time for payment of or forgive interest or fees thereon; or

 

 
(ii)
Extend the Facility Termination Date under such Facility (except as provided in
Section 2.17), or increase the amount of the Commitment of any Lender under such
Facility (except as agreed to by such Lender pursuant to the provisions of
Section 2.18);

 
84

--------------------------------------------------------------------------------



 
or (b) without the consent of all Lenders:



 
(i)
Permit the Borrower to assign its rights under this Agreement; or

 

 
(ii)
Increase the amount of the Aggregate Facility (except as provided in Section
2.18); or

 

 
(iii)
Reduce, directly or indirectly, the percentage specified in the definition of
“Majority Lenders or” “Required Lenders,” “Required Revolving Credit Lenders” or
“Required Term Lenders” or change any provision that calls for consent, approval
or other action by the Majority Lenders, Required Lenders, Required Revolving
Credit Lenders, Required Term Lenders, all Lenders or any particular affected
Lender; or

 

 
(iv)
Amend this Section 9.2 or Section 12.1; or

 

 
(v)
Release any Guarantor (except for the release of a Designated Guarantor as
provided in Section 10.13).

 
No amendment of any provision of this Agreement relating to the Administrative
Agent or the Swing Line Lender shall be effective without its written consent,
and no amendment of any provision of this Agreement relating to any outstanding
Facility Letter of Credit issued by any Issuing Bank shall be effective without
its written consent. The Administrative Agent may waive payment of the fee
required under Section 13.3.2 without obtaining the consent of any other party
to this Agreement.
 
9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Facility Letter of Credit notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan or
the issuance, amendment or extension of such Facility Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full.
 
85

--------------------------------------------------------------------------------




ARTICLE X
 
GENERAL PROVISIONS
 
10.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans and
the issuance of the Facility Letters of Credit herein contemplated.
 
10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Company, Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Company, the Administrative Agent and the Lenders relating to the
subject matter thereof (other than the Administrative Agent’s Fee Letter).
 
10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint or joint and
several and no Lender shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arrangers (and, in the case of the provisions of Section 10.6(b), any other
Person indemnified by the Borrower thereunder) shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its, his or
her own behalf and in its, his or her own name to the same extent as if it, he
or she were a party to this Agreement.
 
10.6. Expenses; Indemnification. (a) The Borrower shall reimburse the
Administrative Agent and JPMSI for any costs, internal charges and out-of-pocket
expenses (including attorneys’ fees and expenses of attorneys for the
Administrative Agent and JPMSI and (but only (1) after the occurrence of any
Default or (2) with the Borrower’s prior approval, which shall not be
unreasonably withheld) other advisors and professionals engaged by the
Administrative Agent or JPMSI) paid or incurred by the Administrative Agent or
JPMSI in connection with the preparation, negotiation, execution, delivery,
syndication, amendment, modification, and administration of the Loan Documents.
The Borrower also agrees to reimburse the Administrative Agent, JPMSI and the
Lenders for any costs, internal charges and out-of-pocket expenses (including
fees and expenses of attorneys for the Administrative Agent, JPMSI and the
Lenders), paid or incurred by the Administrative Agent, JPMSI or any Lender in
connection with the collection and enforcement of the Loan Documents.
 
86

--------------------------------------------------------------------------------



 
(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
each Arranger and each Lender, its directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable fees and expenses of attorneys
and other expenses of litigation or preparation therefor whether or not the
Administrative Agent, either Arranger or any Lender is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.
 
10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
 
10.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
 
10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
10.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, either
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower, the Company or any other Loan Party. Neither the Administrative Agent,
either Arranger nor any Lender undertakes any responsibility to the Borrower,
the Company or any other Loan Party to review or inform the Borrower, the
Company or any other Loan Party of any matter in connection with any phase of
the Borrower’s, the Company’s or any other Loan Party’s business or operations.
The Borrower and the Company agree that neither the Administrative Agent, either
Arranger nor any Lender shall have liability to the Borrower, the Company or any
other Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower, the Company or any other Loan Party in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, either Arranger nor any
Lender shall have any liability with respect to, and the Borrower, the Company
and each other Loan Party hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower, the Company
or any other Loan Party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
 
87

--------------------------------------------------------------------------------



 
10.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to that Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which that Lender is a party, and (vi) permitted by Section 13.4.
 
10.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.
 
10.13. Conversion and Non-Designation of Designated Guarantors. (a) The Borrower
may, by written notice to the Administrative Agent, request that a Designated
Guarantor be released from its Guaranty Agreement and thereby be converted to a
Non-Loan Party (a “Conversion”) or that a Wholly-Owned Subsidiary of the Company
not be required to be designated as a Designated Guarantor (a
“Non-Designation”), on and subject to the following conditions:
 

 
(i)
No Default or Unmatured Default shall exist (except any Default or Unmatured
Default that will be cured as a result of such Conversion or Non-Designation)
and no other Default or Unmatured Default will exist as a result of such
Conversion or Non-Designation.

 

 
(ii)
In the case of a Conversion, the stockholders’ equity in such Designated
Guarantor and in the case of a Non-Designation, the stockholders’ equity in such
Wholly-Owned Subsidiary, shall not exceed five percent (5%) of the total
consolidated stockholders’ equity in all Loan Parties. Determination of such
percentages of stockholders’ equity shall be made as of the end of the most
recent fiscal quarter of the Company for which the financial statements required
under Sections 7.1(i) or (ii) (as applicable) are available at the time of such
request for Conversion or Non-Designation.

 

 
(iii)
The stockholders’ equity in all Designated Guarantors that the Borrower requests
to be converted into Non-Loan Parties in any period of four consecutive fiscal
quarters and in all Wholly-Owned Subsidiaries of the Company that the Borrower
requests not to be designated as Designated Guarantors during such four-quarter
period shall not in the aggregate exceed ten percent (10%) (or fifteen percent
(15%) if and to the extent necessary to permit the Borrower to cure a Default by
Conversion of a Designated Guarantor) of the lowest total consolidated
stockholders’ equity in all Loan Parties at the end of any fiscal quarter during
such four-quarter period. Determination of such aggregate amounts of
stockholders’ equity of such applicable Designated Guarantors or Wholly-Owned
Subsidiaries shall be made by adding the amounts of stockholders’ equity of each
such applicable Designated Guarantor and Wholly-Owned Subsidiary (as determined
at the time of request for Conversion of such Designated Guarantor or
Non-Designation of such Wholly-Owned Subsidiary in accordance with clause (ii)
above).

 
88

--------------------------------------------------------------------------------



 

 
(iv)
The disposition by the Company of such Designated Guarantor (in the case of a
Conversion) or Wholly-Owned Subsidiary (in the case of a Non-Designation) would
not have a material effect on the homebuilding business of the other Loan
Parties, operationally or otherwise.

 

 
(v)
The Borrower shall deliver to the Administrative Agent, together with the
Borrower’s notice requesting the Conversion of a Designated Guarantor or
Non-Designation of a Wholly-Owned Subsidiary, a certificate of the Borrower and
the Company, certifying that the conditions set forth in clauses (i) through
(iv) above are satisfied with respect to such Conversion or Non-Designation,
together with (A) in the case of a Conversion, a Compliance Certificate, as of
the end of the most recent fiscal quarter for which financial statements are
available, prepared taking into account such Conversion and a projection of the
calculations for the Compliance Certificate for the next succeeding fiscal
quarter and (B) in any case, such other evidence in support of the satisfaction
of such conditions as the Administrative Agent shall request.

 

 
(vi)
Such Conversion or Non-Designation shall comply with the provisions of Section
10.13(d).

 
Upon the Administrative Agent’s determination that the foregoing conditions with
respect to the Conversion of a Designated Guarantor have been satisfied, the
Administrative Agent shall (except as otherwise provided in Section 10.13(b))
promptly (1) execute and deliver, for and on behalf of itself and the Lenders, a
release of such Designated Guarantor from its Guaranty Agreement, whereupon such
Designated Guarantor shall cease to be a Designated Guarantor and Loan Party and
shall be a Non-Loan Party, and (2) give notice to the Lenders of the Conversion
of such Designated Guarantor. Upon the Administrative Agent’s determination that
the foregoing conditions with respect to the Non-Designation of a Wholly-Owned
Subsidiary of the Company have been satisfied, the Administrative Agent shall
promptly give notice of such Non-Designation to the Borrower and the Lenders.
 
(b) Notwithstanding the satisfaction of the conditions for Conversion of a
Designated Guarantor pursuant to Section 10.13(a), if requested by the Borrower,
the Administrative Agent may elect, in its sole discretion, not to release such
Designated Guarantor from its Guaranty, in which event such Designated Guarantor
shall remain a Guarantor but shall not constitute a Loan Party hereunder for
purposes of compliance with the representations, warranties and covenants
contained in this Agreement (including without limitation the covenants
contained in Section 7.28) and the provisions of Article VIII. If the
Administrative Agent so elects not to release such Designated Guarantor, it
shall so notify the Borrower and the Lenders, and the Majority Lenders may at
any time direct the Administrative Agent to release such Designated Guarantor
from its Guaranty.
 
89

--------------------------------------------------------------------------------



 
(c) If prior to the release of a Designated Guarantor from its Guaranty, the
Borrower determines and certifies to the Administrative Agent that the inclusion
of such Designated Guarantor as a Loan Party hereunder for all purposes
(including without limitation compliance with the covenants contained in Section
7.28) would not result in a Default or Unmatured Default, the Borrower may
request the Administrative Agent to reinstate such Designated Guarantor as a
Loan Party hereunder for all purposes. As a condition of any such reinstatement,
the Administrative Agent may request the Borrower to deliver to the
Administrative Agent evidence in support of the Borrower’s certification,
including without limitation (i) a Compliance Certificate with respect to the
most recent fiscal quarter for which financial statements of the Company are
available, reflecting the inclusion of such Designated Guarantor as a Loan Party
and evidencing compliance with the covenants hereunder and (ii) a projection of
the Compliance Certificate for the next fiscal quarter, also reflecting the
inclusion of such Designated Guarantor as a Loan Party and projecting compliance
with the covenants hereunder. Upon the Administrative Agent’s approval of the
Borrower’s certification and supporting evidence, the Administrative Agent shall
notify the Borrower and the Lenders that such Designated Guarantor has been so
reinstated, and from and after the delivery of such notice, such Designated
Guarantor shall again be a Loan Party hereunder for all purposes.
 
(d) At all times after the Borrower has satisfied the conditions of Conversion
of a Designated Guarantor as provided in Section 10.13(a) but prior to the
release of such Designated Guarantor from its Guaranty, all reports required to
be furnished under Section 7.1 hereof or any other provisions of this Agreement
shall exclude such Designated Guarantor as a Loan Party hereunder unless and
until such Designated Guarantor is reinstated as a Loan Party as provided in
Section 10.13(c).
 
10.14. Non-Funding Lender. Except for matters described in Section 9.2, a
Non-Funding Lender shall not have any voting rights under this Agreement.
 
10.15. USA PATRIOT ACT. Each Lender that is subject to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower and the Company that pursuant to the
requirements of the Act, it is or may be required to obtain, verify and record
information that identifies the Borrower and the Guarantors which information
includes the name and address of the Borrower and the Guarantors and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
11.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XI. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (a) does not hereby assume any
fiduciary duties to any of the Lenders, (b) is a “representative” of the Lenders
within the meaning of the term “secured party” in the Uniform Commercial Code
and (c) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
 
90

--------------------------------------------------------------------------------



 
11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties (other
than those of good faith and fair dealing) to the Lenders, or any obligation to
the Lenders to take any action thereunder except any action specifically
provided by the Loan Documents to be taken by the Administrative Agent. The
Administrative Agent shall exercise the same care in its administration of the
Facilities as it would exercise in the administration of a loan facility
entirely for its own account.
 
11.3. General Immunity. Neither the Administrative Agent nor any Agent nor any
of the directors, officers, agents or employees of the Administrative Agent or
any Agent shall be liable to the Borrower or other Loan Party, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
 
11.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any Agent nor any of the directors, officers, agents or employees of
the Administrative Agent or any Agent shall be responsible for or have any duty
to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder or any issuance, amendment or extension of a Facility Letter of Credit
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article V, except
receipt of items required to be delivered to the Administrative Agent; (d)
except as otherwise provided in this Article XI, the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of the Borrower, the Company or any
other Loan Party or their respective Subsidiaries. The Administrative Agent
shall promptly disclose to the Lenders all information furnished by the Borrower
or the Company pursuant to the requirements of this Agreement but shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Borrower or the Company to the Administrative Agent at such time, but
that is voluntarily furnished by the Borrower or the Company to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity). Notwithstanding anything to the contrary contained herein,
Administrative Agent shall make available promptly after the date of this
Agreement to any Lender copies of all Loan Documents in its possession which are
requested by such Lender. Administrative Agent shall also furnish to all Lenders
promptly copies of any notices of an Unmatured Default or Default issued by
Administrative Agent to Borrower and copies of financial statements and
compliance certificates required by this Agreement that are received by
Administrative Agent from Borrower (and not furnished directly by Borrower to
the Lenders).
 
91

--------------------------------------------------------------------------------



 
11.5. Action on Instructions of Lenders. Except with respect to matters
requiring consent or approval of all Lenders or of particular affected Lenders,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders (or the
Majority Lenders to the extent that this Agreement provides therefor), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders (or the Majority Lenders to the extent that this Agreement
provides therefor). The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
(in their respective Ratable Shares) against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
 
11.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
 
11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
11.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, solely in its
capacity as such, ratably, in their respective Ratable Shares, (a) for any
amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided, however, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. The
obligations of the Lenders under this Section 11.8 shall survive payment of the
Obligations and termination of this Agreement.
 
92

--------------------------------------------------------------------------------



 
11.9. Notice of Default. The Administrative Agent shall not be deemed to have
actual knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (other than a Default under Section 8.2) unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default” or that such notice is delivered pursuant
to Section 7.3 hereof. In the event that the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.
 
11.10. Rights as a Lender. In the event the Administrative Agent or any Agent is
a Lender, the Administrative Agent or such Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its
Commitments and its Loans as any Lender and may exercise the same as though it
were not the Administrative Agent or such Agent, and the term “Lender” or
“Lenders” shall, at any time when the Administrative Agent or such Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
or such Agent in its individual capacity. The Administrative Agent, any Agent
and their respective Affiliates, and each of the other Lenders, may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower, the Company or any of its
Subsidiaries in which the Borrower, the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.
 
11.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Agent,
either Arranger or any other Lender and based on the financial statements
prepared by the Borrower or the Company and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Agent, either Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
 
93

--------------------------------------------------------------------------------



 
11.12. Successor Administrative Agent. The Administrative Agent may resign at
any time, and shall resign immediately if the sum of its Revolving Credit
Commitment and Term Loans shall at any time be less than $20,000,000, by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Administrative Agent or, if no
successor Administrative Agent has been appointed, sixty days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with or without cause by written notice
received by the Administrative Agent from the Required Lenders, such removal to
be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower, the Company and the Lenders, a successor Administrative
Agent subject to the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower, the Company and the Lenders, a
successor Administrative Agent subject to the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted (i) the appointment and (ii) unless the successor
Administrative Agent is an Affiliate of the prior Administrative Agent, an
assignment of the Swing Line Commitment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents, except for liabilities
accrued, or arising from its acts or omissions prior to, such resignation or
removal. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XI shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
11.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.
 
11.13. Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
or as otherwise agreed by them from time to time.
 
94

--------------------------------------------------------------------------------



 
11.14. Delegation to Affiliates. The Borrower, the Company and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.
 
11.15. Agents’ Responsibilities and Duties. None of the Agents shall have any
responsibilities hereunder in its capacity as an Agent. Without limiting the
foregoing, none of the Agents shall have or be deemed to have a fiduciary
relationship with the Borrower or any Lender.
 
ARTICLE XII
 
SETOFF; RATABLE PAYMENTS
 
12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or the Company becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
the Company may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
 
12.2. Ratable Payments. If any Lender under a Facility, whether by setoff or
otherwise, has payment made to it upon its Loans under such Facility (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or payments made in
respect of Competitive Bid Loans or Swing Line Advances in accordance with
Section 2.10(b)) in a greater proportion than that received by any other Lender
under such Facility, such Lender agrees, promptly upon demand, to purchase a
portion of the Ratable Loans held by the other Lenders under such Facility so
that after such purchase each Lender under such Facility will hold its ratable
proportion of Ratable Loans under such Facility. If any Lender under a Facility,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations under
such Facility or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders under such Facility share in the benefits of such collateral ratably in
proportion to their Loans under such Facility. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
ARTICLE XIII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Company and
the Lenders and their respective successors and assigns, except that (a) neither
the Borrower nor the Company shall have the right to assign its rights or
obligations under the Loan Documents and (b) any assignment by any Lender must
be made in compliance with Section 13.3. Notwithstanding clause (b) of this
Section, any Lender may at any time, without the consent of the Borrower, the
Company or the Administrative Agent, assign all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank; provided, however,
that no such assignment to a Federal Reserve Bank shall release the transferor
Lender from its obligations hereunder. The Administrative Agent may treat the
Person which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3 in the
case of an assignment thereof or, in the case of any other transfer, a written
notice of the transfer is filed with the Administrative Agent. Any assignee or
transferee of the rights to any Loan or any Note agrees by acceptance of such
transfer or assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder, transferee or assignee
of the rights to such Loan.
 
95

--------------------------------------------------------------------------------



 
13.2. Participations.
 
13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell (i) to
any Person participating interests in any Competitive Bid Loan held by such
Lender, and (ii) to a Qualified Bank (“Participant”) participating interests in
any Ratable Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. The consent of the Borrower and the Administrative Agent shall be
required prior to a sale of a participating interest described in clause (ii)
above becoming effective with respect to a Participant which is not a Lender or
an Affiliate thereof; provided, however, that if a Default has occurred and is
continuing, the consent of the Borrower shall not be required. Such consents
shall not be unreasonably withheld. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower, the
Company and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.
 
13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, extends the
Facility Termination Date under the applicable Facility (except as provided in
Section 2.17), postpones any date fixed for any regularly-scheduled payment of
principal of, or interest or fees on, any such Loan or Commitment, releases any
Guarantor (except for a release of a Designated Guarantor as provided in Section
10.13) of any such Loan or releases all or substantially all of the collateral,
if any, securing any such Loan.
 
96

--------------------------------------------------------------------------------



 
13.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.
 
13.3. Assignments.
 
13.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law (and, in the case of any
assignment of the Swing Line Commitment, in compliance with Section 13.3.3), at
any time assign to a Qualified Bank (“Purchaser”) all or any part of its rights
and obligations under the Loan Documents. Such assignment shall be substantially
in the form of Exhibit M or in such other form as may be agreed to by the
parties thereto (an “Assignment and Assumption”). Except as otherwise
hereinafter provided, the consent of the Borrower and the Administrative Agent
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided, however, that
if a Default has occurred and is continuing, the consent of the Borrower shall
not be required. Unless each of the Administrative Agent and the Borrower
otherwise consents (except that, if a Default has occurred and is continuing,
the consent of the Borrower shall not be required, including with respect to
clause (b) below), (a) each such assignment (other than an assignment of a
Competitive Bid Loan) shall (unless it is an assignment of a Lender’s entire
interest in a Facility) be in an amount not less than $5,000,000 and in integral
multiples of $1,000,000, and (b), except as otherwise hereinafter provided, no
assignment shall be made that would reduce the sum of the Revolving Credit
Commitment and Term Loans of a Lender and its Affiliates (in the aggregate) to
an amount less than the greater of (i) $10,000,000 or (ii) thirty-five percent
(35%) of the sum of such Lender’s Revolving Credit Commitment and Term Loans as
of the date of this Agreement or as of any later date on which it first became a
Lender hereunder (or, in the case of this clause (ii), such lesser amount to
which the Borrower may, in its sole discretion, agree in writing).
Notwithstanding the foregoing, if the Obligations shall become due and payable,
whether at maturity or by acceleration or otherwise, or any payment of principal
or interest hereunder shall not be paid within 45 days after such payment shall
be due, any Lender may assign all or (subject to the Administrative Agent’s
consent to any assignment that does not comply with the limitations contained in
clause (a) above) any part of its rights and obligations under the Loan
Documents to any Person (other than the Borrower, the Company or any Affiliate
of the Borrower or of the Company) without consent by the Borrower or the
Administrative Agent. Any consents of the Borrower or the Administrative Agent
under this Section 13.3.1 shall not be unreasonably withheld or delayed.
 
13.3.2. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment and Assumption, together with any consents required by Section
13.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Assignment and Assumption. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Revolving Credit Lender and/or Term Lender (as applicable) party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Revolving Credit Lender
and/or Term Lender (as applicable) under the Loan Documents, to the same extent
as if it were an original party hereto, and no further consent or action by any
Loan Party, the Lenders or the Administrative Agent shall be required to release
the transferor Lender with respect to the percentage of the Aggregate Revolving
Credit Commitment and/or Loans (as applicable) assigned to such Purchaser. Upon
the consummation of any assignment to a Purchaser pursuant to this Section
13.3.2, the transferor Lender, the Administrative Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Credit Commitments
and/or Term Loans (as applicable), as adjusted pursuant to such assignment. Such
transferor Lender shall continue to be entitled to the benefit of Sections 3.1,
3.2, 3.4, 3.5, 4.9 and 10.6(b) (to the extent such Lender’s entitlement to such
benefit arose out of its position as a Lender prior to the applicable
assignment).
 
97

--------------------------------------------------------------------------------



 
13.3.3. Swing Line Commitment. The Swing Line Commitment may be assigned only to
an Affiliate of the Administrative Agent or to a successor Administrative Agent.
 
13.4. Dissemination of Information. The Borrower and the Company authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Company and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.
 
13.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
 
ARTICLE XIV
 
NOTICES
 
14.1. Notices. Except as otherwise permitted by Section 2.12, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Company
or the Administrative Agent, at the address(es) or facsimile number(s) set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (iii)
if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent or Swing Line Lender under Article II or an
Issuing Bank or the Administrative Agent under Article IV shall not be effective
until received.
 
98

--------------------------------------------------------------------------------



 
14.2. Change of Address. The Borrower, the Company, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
 
ARTICLE XV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.
 
ARTICLE XVI
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
16.2. CONSENT TO JURISDICTION. THE BORROWER AND THE COMPANY HEREBY IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER AND THE
COMPANY HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE
ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER, THE COMPANY OR
ANY OTHER LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
16.3. WAIVER OF JURY TRIAL. THE BORROWER, THE COMPANY AND THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
99

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
BORROWER:
 
FIRST HUNTINGDON FINANCE CORP.
 
By:  _____________________________________
Joel H. Rassman, Executive Vice President and Chief
Financial Officer
 
COMPANY:
 
TOLL BROTHERS, INC.
 
By:  ______________________________________
Joel H. Rassman, Executive Vice President and Chief
Financial Officer
 
Addresses for the Borrower and the Company:
 
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Joel Rassman
Telecopy: 215/938-8010
 
with copies to:
 
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Robert Toll
Telecopy: 215/938-8010
 
And
 
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Don H. Liu
Telecopy: 215/938-8255
 

 
100

--------------------------------------------------------------------------------



 
And
 
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599
Attention: Richard Perelman
Telecopy: 215/864-8999
C

 
101

--------------------------------------------------------------------------------



 

  JPMORGAN CHASE BANK, N.A.
Individually and as Administrative Agent         By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


  
JPMorgan Chase Bank, N.A.
270 Park Avenue – 15th Fl.
New York, NY 10017
Attention: Daniella Cassagnol
Telecopy: (212) 270-3513
 
with a copy to
 
JPMorgan Chase Bank, N.A.
277 Park Avenue – 3rd Fl.
New York, NY 10072
Attention: Kimberly Turner
Telecopy: (646) 534-0574
 

 
102

--------------------------------------------------------------------------------



 
PRICING SCHEDULE
 

 
Level I
Level II
Level III
Level IV
Level V

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Rating
BBB+/Baa1 or higher
BBB/Baa2
BBB-/Baa3
BB+/Ba1
BB/Ba2 or lower

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Leverage Ratio
≤ .50x
> .50x ≤ .75x
> .75x ≤ 1.25x
>1.25x ≤1.75x
> 1.75x

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Applicable Ratable Advance Margin for Revolving Credit Facility for Eurodollar
Rate and Fixed CD Rate Loans and LC Fee Rate
0.375 %
0.475 %
0.575 %
0.775 %
0.90 %

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Facility Fee for Revolving Credit Facility
0.125 %
0.15 %
0.175 %
0.225 %
0.225 %

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Applicable Ratable Advance Margin for Term Loan Facility for Eurodollar Rate and
Fixed CD Rate Loans
0.375 %
0.50 %
0.625 %
0.75 %
1.00 %

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).
 
“Level” means the level (whether I, II, III, IV or V) in the foregoing table
that corresponds to an applicable item in any other column in the foregoing
table. By way of illustration, the Rating Level of Level IV is BB+/Ba1. For
purposes of comparing Levels, Level I is referred to as the lowest Level and
Level V as the highest Level.
 
“Pricing Level” means, with respect to the Applicable Margins, at any date, the
Level in the foregoing table that corresponds to the lower of (a) the then
current Level of the Rating and (b) the then current Level of the Leverage
Ratio, unless (i) the Level of the Leverage Ratio and the Level of the Rating
differ by two or more Levels, in which event the Pricing Level shall be one
Level lower than the higher of such two Levels or (ii) the Company has no
Qualified Rating from a Qualified Rating Agency, in which event the Pricing
Level shall be one Level higher than the Level of the Leverage Ratio.
 
The Applicable Margins shall be determined in accordance with the foregoing
table based on the then current Pricing Level. Adjustments, if any, in the
Applicable Margins resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, the Applicable Margins shall
be at the Level of the Rating or, if the Company has no Qualified Rating from a
Qualified Rating Agency, at the highest Pricing Level set forth in the foregoing
table. If the annual Financial Statements at any time delivered pursuant to
Section 7.1(i) result in a Pricing Level that is higher than the Pricing Level
that was in effect at any time on or after the first day of the third calendar
month (the “Adjustment Date”) following the fiscal year to which such Financial
Statements apply, there shall be a retroactive adjustment of the Pricing Level
to the Adjustment Date such that all interest and fees determined hereunder from
and after the Adjustment Date shall be determined as if such higher Pricing
Level were in effect on the Adjustment Date. To the extent that the Borrower has
theretofore made any payments of interest or fees with respect to the period
from and after such Adjustment Date, the Borrower will pay to the Administrative
Agent for the account of the Lenders, within ten (10) days of request therefor,
an amount equal to the amount by which (A) the amount of interest and fees that
would have been payable hereunder, on any date on which payments were made
hereunder on or after the Adjustment Date and on or before the date of such
request, had such payments been based upon the higher Pricing Level exceed (B)
the interest and fees actually paid on any such date. Interest and fees payable
hereunder after such request shall be based upon the adjusted Pricing Level. The
Rating in effect on any date for the purposes of this Pricing Schedule is that
in effect at the close of business on such date.
 
1

--------------------------------------------------------------------------------

